

Exhibit 10.1


Execution Version




Published CUSIP Number: 73278DAC7
Revolving Credit CUSIP Number: 73278DAD5



--------------------------------------------------------------------------------



$750,000,000

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of September 29, 2017,

by and among

POOL CORPORATION,
as US Borrower,

SCP DISTRIBUTORS CANADA INC.,
as Canadian Borrower,


SCP POOL B.V.,
as Dutch Borrower,

the Lenders referred to herein,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and an Issuing Lender,

and

BANK OF AMERICA, N.A.,
MUFG UNION BANK, N.A.,
CAPITAL ONE, N.A.,
REGIONS BANK
and
BB&T CAPITAL MARKETS,
each as a Syndication Agent,


WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MUFG UNION BANK, N.A.,
CAPITAL ONE, N.A.,
REGIONS CAPITAL MARKETS, a division of REGIONS BANK,
and
BB&T CAPITAL MARKETS,
as Joint Lead Arrangers
and Joint Bookrunners



--------------------------------------------------------------------------------









93962692_4

--------------------------------------------------------------------------------






TABLE OF CONTENTS

 
 
Page


ARTICLE I
DEFINITIONS
1


SECTION 1.1
Definitions
1


SECTION 1.2
Other Definitions and Provisions
30


SECTION 1.3
Accounting Terms    
30


SECTION 1.4
Dutch Terms
31


SECTION 1.5
UCC Terms    
31


SECTION 1.6
Rounding
31


SECTION 1.7
References to Agreement and Laws    
31


SECTION 1.8
Times of Day
31


SECTION 1.9
Letter of Credit Amounts    
31


SECTION 1.10
Covenant Compliance Generally
31


ARTICLE II
REVOLVING CREDIT FACILITY
32


SECTION 2.1
Revolving Credit Loans
32


SECTION 2.2
Alternative Currency Loans    
32


SECTION 2.3
Swingline Loans
36


SECTION 2.4
Procedure for Advances of Revolving Credit Loans, Canadian Dollar Loans, Euro
Loans and Swingline Loans
38


SECTION 2.5
Repayment of Loans
39


SECTION 2.6
Permanent Reduction of the Revolving Credit Commitment    
42


SECTION 2.7
Termination of Revolving Credit Facility
43


SECTION 2.8
Nature of Obligations
43


SECTION 2.9
Optional Increase of Revolving Credit Commitment    
43


SECTION 2.10
Extension of Maturity Date    
45


ARTICLE III
LETTER OF CREDIT FACILITY
47


SECTION 3.1
L/C Commitment    
47


SECTION 3.2
Procedure for Issuance of Letters of Credit    
47


SECTION 3.3
Commissions and Other Charges
48


SECTION 3.4
L/C Participations
48


SECTION 3.5
Reimbursement Obligation of the US Borrower
49


SECTION 3.6
Obligations Absolute    
50


SECTION 3.7
Effect of Letter of Credit Application
50


SECTION 3.8
Resignation of Issuing Lenders    
50


SECTION 3.9
Reporting of Letter of Credit Information    
50


ARTICLE IV
[INTENTIONALLY OMITTED]    
51


ARTICLE V
GENERAL LOAN PROVISIONS    
51









i


93962692_4

--------------------------------------------------------------------------------





SECTION 5.1    
Interest
51


SECTION 5.2
Notice and Manner of Conversion or Continuation of Loans
54


SECTION 5.3
Fees
54


SECTION 5.4
Manner of Payment
55


SECTION 5.5
Evidence of Indebtedness
56


SECTION 5.6
Adjustments
57


SECTION 5.7
Obligations of Lenders
57


SECTION 5.8
Changed Circumstances
58


SECTION 5.9
Indemnity
60


SECTION 5.10
Increased Costs
60


SECTION 5.11
Taxes
62


SECTION 5.12
Mitigation Obligations; Replacement of Lenders
64


SECTION 5.13
Redenomination of Alternative Currency Loans
65


SECTION 5.14
US Borrower as Agent for Subsidiary Borrowers
66


SECTION 5.15
Cash Collateral
66


SECTION 5.16
Defaulting Lenders
67


ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
69


SECTION 6.1
Conditions to Closing and Initial Extensions of Credit
69


SECTION 6.2
Conditions to All Extensions of Credit
72


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
73


SECTION 7.1
Representations and Warranties
73


SECTION 7.2
Survival of Representations and Warranties, Etc
81


ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
81


SECTION 8.1    
Financial Statements and Projections
81


SECTION 8.2
Officer's Compliance Certificate
82


SECTION 8.3
Accountants' Certificate
82


SECTION 8.4
Other Reports
82


SECTION 8.5
Notice of Litigation and Other Matters
83


SECTION 8.6
Accuracy of Information
84


ARTICLE IX
AFFIRMATIVE COVENANTS
85


SECTION 9.1    
Preservation of Corporate Existence and Related Matters
85


SECTION 9.2
Maintenance of Property
85


SECTION 9.3
Insurance
85


SECTION 9.4
Accounting Methods and Financial Records
85


SECTION 9.5
Payment and Performance of Obligations
85


SECTION 9.6
Compliance with Laws and Approvals
85


SECTION 9.7
Environmental Laws
85


SECTION 9.8
Compliance with ERISA        
86





ii


93962692_4

--------------------------------------------------------------------------------





SECTION 9.9
Compliance With Agreements
86


SECTION 9.10
Visits and Inspections
86


SECTION 9.11
Additional Subsidiaries
87


SECTION 9.12
Use of Proceeds
87


SECTION 9.13
Further Assurances        
87


SECTION 9.14
Compliance with Anti-Corruption Laws; Anti-Money Laundering Laws and
Sanctions        
87


ARTICLE X
FINANCIAL COVENANTS
88


SECTION 10.1
Average Total Leverage Ratio
88


SECTION 10.2
Fixed Charge Coverage Ratio
88


ARTICLE XI
NEGATIVE COVENANTS
88


SECTION 11.1
Limitations on Indebtedness
88


SECTION 11.2
Limitations on Liens
90


SECTION 11.3
Limitations on Loans, Advances, Investments and Acquisitions
91


SECTION 11.4
Limitations on Mergers and Liquidation
94


SECTION 11.5
Limitations on Sale of Assets
94


SECTION 11.6
Limitations on Dividends and Distributions
95


SECTION 11.7
Canadian Defined Benefit Plans
96


SECTION 11.8
Transactions with Affiliates
96


SECTION 11.9
Certain Accounting Changes; Organizational Documents
96


SECTION 11.10
Amendments; Payments and Prepayments of Certain Indebtedness
96


SECTION 11.11
Restrictive Agreements
97


SECTION 11.12
Nature of Business
98


ARTICLE XII
UNCONDITIONAL GUARANTY
98


SECTION 12.1
Guaranty of Obligations
98


SECTION 12.2
Nature of Guaranty
99


SECTION 12.3
Demand by the Administrative Agent
99


SECTION 12.4
Waivers
100


SECTION 12.5
Modification of Loan Documents etc
100


SECTION 12.6
Reinstatement
100


SECTION 12.7
No Subrogation
101


ARTICLE XIII
DEFAULT AND REMEMDIES
101


SECTION 13.1
Events of Default
101


SECTION 13.2
Remedies
104


SECTION 13.3
Rights and Remedies Cumulative; Non-Waiver; etc
105


SECTION 13.4
Crediting of Payments and Proceeds
105


SECTION 13.5
Administrative Agent May File Proofs of Claim
106


SECTION 13.6
Judgment Currency
107


ARTICLE XIV
THE ADMINISTRATIVE AGENT
107


SECTION 14.1
Appointment and Authority    
107





iii


93962692_4

--------------------------------------------------------------------------------





SECTION 14.2
Rights as a Lender
108


SECTION 14.3
Exculpatory Provisions
108


SECTION 14.4
Reliance by the Administrative Agent
109


SECTION 14.5
Delegation of Duties
109


SECTION 14.6
Resignation of Administrative Agent
109


SECTION 14.7
Non-Reliance on Administrative Agent and Other Lenders
111


SECTION 14.8
No Other Duties, etc
111


SECTION 14.9
Guaranty Matters
111


SECTION 14.10
Hedging Agreements and Cash Management Agreements
112


ARTICLE XV
MISCELLANEOUS
112


SECTION 15.1
Notices
112


SECTION 15.2
Amendments, Waivers and Consents
114


SECTION 15.3    
Expenses; Indemnity
116


SECTION 15.4
Set-off
117


SECTION 15.5
Governing Law
117


SECTION 15.6
Jurisdiction and Venue
118


SECTION 15.7
Waiver of Jury Trial    
118


SECTION 15.8
Reversal of Payments
118


SECTION 15.9
Injunctive Relief; Punitive Damages    
119


SECTION 15.10
Accounting Matters
119


SECTION 15.11
Successors and Assigns; Participations
120


SECTION 15.12
Confidentiality
124


SECTION 15.13
Performance of Duties    
124


SECTION 15.14
All Powers Coupled with Interest    
125


SECTION 15.15
Survival of Indemnities
125


SECTION 15.16
Titles and Captions
125


SECTION 15.17
Severability of Provisions    
125


SECTION 15.18
Counterparts; Integration; Effectiveness; Electronic Execution
125


SECTION 15.19
Term of Agreement
125


SECTION 15.20
Advice of Counsel, No Strict Construction
126


SECTION 15.21
Inconsistencies with Other Documents; Independent Effect of Covenants    
126


SECTION 15.22
Special Provisions Regarding Dutch Act on the Financial Supervision        
126


SECTION 15.23
USA PATRIOT Act    
126


SECTION 15.24
No Advisory or Fiduciary Responsibility
127


SECTION 15.25
Acknowledgment and Consent to Bail-In of EEA Financial Institutions    
127


SECTION 15.26
Lender ERISA Representation
128


SECTION 15.27
Amendment and Restatement; No Novation    
128


 
 
 



iv


93962692_4

--------------------------------------------------------------------------------





EXHIBITS


Exhibit A-1
-    Form of Revolving Credit Note

Exhibit A-2
-    Form of Swingline Note

Exhibit A-3
-    Form of Canadian Note

Exhibit A-4
-    Form of Euro Note

Exhibit B
-    Form of Notice of Borrowing

Exhibit C
-    Form of Notice of Account Designation

Exhibit D
-    Form of Notice of Repayment

Exhibit E
-    Form of Notice of Conversion/Continuation

Exhibit F
-    Form of Officer’s Compliance Certificate

Exhibit G
-    Form of Assignment and Assumption



SCHEDULES


Schedule 1.1(a)
-    Existing Letters of Credit

Schedule 7.1(a)
-    Jurisdictions of Organization and Qualification

Schedule 7.1(b)
-    Subsidiaries and Capitalization

Schedule 7.1(i)
-    ERISA Plans

Schedule 7.1(l)
-    Material Contracts

Schedule 7.1(m)
-    Labor and Collective Bargaining Agreements

Schedule 7.1(t)
-    Certain Indebtedness

Schedule 7.1(u)
-    Litigation

Schedule 11.1
Existing Indebtedness

Schedule 11.2
-    Existing Liens

Schedule 11.3
-    Existing Loans, Advances and Investments







v


93962692_4

--------------------------------------------------------------------------------






AMENDED AND RESTATED CREDIT AGREEMENT, dated as of September 29, 2017, by and
among POOL CORPORATION, a Delaware corporation (the “US Borrower”), SCP
DISTRIBUTORS CANADA INC., a company organized under the laws of Ontario (the
“Canadian Borrower”), SCP POOL B.V., a private company with limited liability
(besloten vennootschap met beperkte aansprakelijkheid), incorporated under the
laws of the Netherlands, having its seat (statutaire zetel) in Rotterdam,
registered with the trade register of the Chambers of Commerce (Kamers van
Koophandel) under file number 24293315 (the “Dutch Borrower” and, collectively
with the US Borrower and the Canadian Borrower, the “Borrowers”), the lenders
who are or may become a party to this Agreement (collectively, the “Lenders”)
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrowers, certain financial institutions party thereto (the “Existing
Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement dated as of October 19, 2011 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”)
pursuant to which the Existing Lenders extended a senior credit facility to the
Borrowers.
The Borrowers have requested, and subject to the terms and conditions set forth
in this Agreement, the Administrative Agent and the Lenders have agreed, upon
the terms and subject to the conditions set forth herein, to amend and restate
the Existing Credit Agreement as set forth herein and extend a credit facility
to the Borrowers as set forth herein.
It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities of the parties under the Existing
Credit Agreement and that this Agreement amend and restate the Existing Credit
Agreement in its entirety.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I    

DEFINITIONS
SECTION 1.1     Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Accounts Securitization” means, with respect to the US Borrower and its
Subsidiaries (other than a Special Purpose Subsidiary), any pledge, sale,
transfer, contribution, conveyance or other disposition of (a) “accounts”,
“chattel paper”, “instruments” or “general intangibles” (each as defined in the
UCC) arising in connection with the sale of goods or the rendering of services
by such Person, including, without limitation, the related rights to any
finance, interest, late payment or similar charges (such items, the
“Receivables”), (b) such Person’s interest in the inventory or goods the sale of
which by such Person gave rise to such Receivable (but only to the extent such
inventory or goods consists of returned or repossessed inventory or goods, if
any), (c) all other guaranties, letters of credit, insurance and security
interests or liens purporting to secure or support payment of such Receivable,
(d) all insurance contracts, service contracts, books and records associated
with such Receivable, (e) any lockbox, post office box or similar deposit
account related solely to the accounts being transferred, (f) cash collections
and cash proceeds of such Receivable and (g) any proceeds of the foregoing (all
such items referenced in clauses (a) through (g), the “Transferred Assets”)


1
93962692_4

--------------------------------------------------------------------------------





which such sale, transfer, contribution, conveyance or other disposition is
funded by the recipient of such Transferred Assets in whole or in part by
borrowings or the issuance of instruments or securities that are paid
principally from the cash derived from such Transferred Assets; provided that
the aggregate amount of gross proceeds available to the US Borrower or any
Subsidiary in connection with all such transactions shall not at any time exceed
$325,000,000; and provided further that such sale, transfer, contribution,
conveyance or other disposition and any Indebtedness arising from such sale,
transfer, contribution, conveyance or other disposition shall be on terms and
conditions and pursuant to documentation in form and substance satisfactory to
the Administrative Agent, in its reasonable discretion, and without recourse to
the US Borrower or any of its Subsidiaries (other than a Special Purpose
Subsidiary) except with respect to (i) reductions in the balance of such
Receivable as a result of any defective or rejected goods or set off by the
obligor of such Receivable transferred by such Person, (ii) breaches of
representations or warranties by such Person in any applicable receivables sale
agreements which contain representations and warranties which are no broader in
scope and obligation than the representations and warranties that are customary
for transactions of this type and (iii) indemnification of the applicable
Special Purpose Subsidiary to the extent provided in such receivables sale
agreements which contain indemnification terms and provisions which are no
broader in scope and obligation than the indemnification terms and provisions
that are customary for transactions of this type.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 14.6.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 15.1(c).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of a Borrower) which, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means
(a) solely for purposes of Section 11.8, the power to vote ten percent (10%) or
more of the securities or other equity interests of a Person having ordinary
voting power, or (b) the possession, directly or indirectly, of any other power
to direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise. The
terms “controlling” and “controlled” have meanings correlative thereto.
“AFS” means the Dutch Act on Financial Supervision (Wet op het financieel
toezicht).
“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.
“Alternative Currency” means (i) with respect to the Canadian Borrower, the
Canadian Dollar and (ii) with respect to the Dutch Borrower, the Euro.
“Alternative Currency Amount” means with respect to any amount expressed in
Dollars, the equivalent amount thereof so expressed in the applicable
Alternative Currency at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at the relevant time.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or their respective Subsidiaries from
time to time concerning or relating to bribery or corruption,


2
93962692_4

--------------------------------------------------------------------------------





including, without limitation, the United States Foreign Corrupt Practices Act
of 1977 and the rules and regulations thereunder and the U.K. Bribery Act 2010
and the rules and regulations thereunder.
“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a
Credit Party, its Subsidiaries or Affiliates related to terrorism financing or
money laundering, including any applicable provision of the PATRIOT Act, The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959) and
the Canadian Anti-Money Laundering & Anti-Terrorism Legislation.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Average Total Leverage Ratio:
Pricing Level
Average Total Leverage Ratio
Facility Fee
CDOR Rate +
LIBOR Rate +
and Swingline +
Base Rate +
and Canadian Base Rate+
I
Greater than or equal to 2.50 to 1.00
0.200%
1.425%
0.425%
II
Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00
0.175%
1.200%
0.200%
III
Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00
0.125%
1.125%
0.125%
IV
Less than 1.00 to 1.00
0.100%
1.025%
0.025%



The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrowers are required to provide an Officer’s Compliance Certificate pursuant
to Section 8.2 for the most recently ended fiscal quarter of the US Borrower;
provided, however, that:
(i)    the Applicable Margin shall be based on Pricing Level III until the first
Calculation Date occurring after the first fiscal quarter ending after the
Closing Date and thereafter the Applicable Margin shall be determined by
reference to the Average Total Leverage Ratio as of the last day of the most
recently ended fiscal quarter of the US Borrower preceding the applicable
Calculation Date; and
(ii)    if the Borrowers fail to provide the Officer’s Compliance Certificate as
required by Section 8.2 for the most recently ended fiscal quarter of the US
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Average Total Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the US
Borrower preceding such Calculation Date.


3
93962692_4

--------------------------------------------------------------------------------





The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the US Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance
Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Average Total Leverage Ratio in
the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (z) the Borrowers shall immediately and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and the Lenders with respect to Sections 5.1(c) and
Article XIII. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, MUFG Union Bank, N.A., Capital One, N.A., Regions Capital
Markets, a division of Regions Bank, and BB&T Capital Markets, in their
respective capacities as joint lead arrangers and joint bookrunners, and their
respective successors.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 15.11), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Assuming Lender” has the meaning assigned thereto in Section 2.10(c).
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease, the capitalized amount or
principal amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease.
“Average Accounts Securitization Proceeds” means, for any period, as determined
on a Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries, the average for such period of the total amount of borrowings or
issuances of instruments or securities in connection with any Accounts
Securitization as of each calendar month end during such period.


4
93962692_4

--------------------------------------------------------------------------------





“Average Total Funded Indebtedness” means, for any period, as determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP, the average for such period of the Total
Funded Indebtedness as of each calendar month end during such period.
“Average Total Leverage Ratio” means, for any date, the ratio of (a) the sum of
(i) the Average Total Funded Indebtedness for the period of twelve (12)
consecutive months ending on or immediately prior to such date plus (ii) the
Average Accounts Securitization Proceeds for the period of twelve (12)
consecutive months ending on or immediately prior to such date to (b) EBITDA for
the period of twelve (12) consecutive months ending on or immediately prior to
such date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event of Default” means any Event of Default pursuant to Sections
13.1(j) or (k).
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the US Borrower under Section 5.8 shall remain in
effect, the LIBOR Market Index Rate plus 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate, the Federal Funds Rate or the LIBOR Market Index Rate (provided that
clause (c) shall not be applicable during any period in which LIBOR is
unavailable or unascertainable).
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower Guaranteed Obligations” means, collectively, the US Borrower
Guaranteed Obligations, the Canadian Borrower Guaranteed Obligations and the
Dutch Borrower Guaranteed Obligations, and each individually, as the context
requires.
“Borrower Guarantor” means (a) with respect to the US Borrower Guaranteed
Obligations, the US Borrower, (b) with respect to the Canadian Borrower
Guaranteed Obligations, the Canadian Borrower, and (c) with respect to the Dutch
Borrower Guaranteed Obligations, the Dutch Borrower.
“Borrower Guaranty” means the unconditional guaranty of the payment of (a) the
US Borrower Guaranteed Obligations by the US Borrower, (b) the Canadian Borrower
Guaranteed Obligations by the Canadian Borrower and (c) the Dutch Borrower
Guaranteed Obligations by the Dutch Borrower, in each case, under Article XII
hereof.
“Borrower Materials” has the meaning assigned thereto in Section 8.4.
“Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.
“Business Day” means:


5
93962692_4

--------------------------------------------------------------------------------





(a)    for all purposes other than as set forth in clauses (b), (c) or (d)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business;
(b)    with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan denominated in
Dollars, Swingline Loans or any Base Rate Loan as to which the interest rate is
determined by reference to the LIBOR Market Index Rate, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market;
(c)    with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Canadian Dollar Loan, (i) any day
that is a Business Day described in clause (a) and on which banks are open for
business in Toronto, Ontario and (ii) with respect to any Canadian Dollar Loan
that is a CDOR Rate Loan, any day that is a Business Day described in clauses
(a) and (c)(i) and that is also a day for trading by and between banks in
Canadian Dollar deposits in the London interbank market; and
(d)    with respect to all notices and determinations in connection with, and
payments of principal and interest on any Euro Loan, any day that is a Business
Day described in clause (a) and which is also (i) a day for trading by and
between banks in Euro deposits in the London interbank market and which shall
not be a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London, England and
(ii) a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Canadian Anti-Money Laundering & Anti-Terrorism Legislation” means Part II.1 of
the Criminal Code, R.S.C. 1985, c. C‑46, The Proceeds of Crime (Money
Laundering) and Terrorist Financing Act, S.C. 2000, c. 17, the Corruption of
Foreign Public Officials Act, S.C. 1998, c.34, the Freezing Assets of Corrupt
Foreign Officials Act, S.C. 2011, c.10, the Special Economic Measures Act, S.C.
1992, c.17 and the United Nations Act, R.S.C. 1985, c. U-2 or any similar
Canadian legislation, together with all rules and regulations thereunder or
related thereto including, without limitation, the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
Nations Al‑Qaida and Taliban Regulations promulgated under the United Nations
Act, R.S.C. 1985, c. U-2.
“Canadian Base Rate” means at any time, the greater of (a) the Canadian Prime
Rate and (b) except during any period of time during which a notice delivered to
the Borrowers under Section 5.8 with respect to the CDOR Rate shall remain in
effect, the annual rate of interest equal to the sum of (i) the CDOR Rate at
such time plus (ii) one percent (1%) per annum; each change in the Canadian Base
Rate shall take effect simultaneously with the corresponding change or changes
in the Canadian Prime Rate or the CDOR Rate, as applicable.
“Canadian Base Rate Loan” means any Canadian Dollar Loan bearing interest at a
rate determined by reference to the Canadian Base Rate as provided in Section
5.1.
“Canadian Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.
“Canadian Borrower Guaranteed Obligations” has the meaning assigned thereto in
Section 12.1(b).
“Canadian Defined Benefit Plan” means any Canadian Pension Plan which contains a
“defined benefit provision” as defined in subsection 147.1(1) of the ITA.


6
93962692_4

--------------------------------------------------------------------------------





“Canadian Dollar” or “C$” means, at any time of determination, the then official
currency of Canada.
“Canadian Dollar Commitment” means the lesser of (a) $30,000,000 and (b) the
Revolving Credit Commitment.
“Canadian Dollar Lender” means Wells Fargo or any Affiliate or designee thereof,
in its capacity as Canadian Dollar Lender hereunder, and any successor thereto
appointed pursuant to Section 14.6(d).
“Canadian Dollar Loan” means any revolving credit loan denominated in Canadian
Dollars made to the Canadian Borrower by the Canadian Dollar Lender pursuant to
Section 2.2(a) and all such revolving credit loans collectively as the context
requires.
“Canadian Note” means the promissory note made by the Canadian Borrower in favor
of the Canadian Dollar Lender, substantially in the form attached as Exhibit A-3
hereto, evidencing the Canadian Dollar Loans, and any amendments, supplements
and modifications thereto, any substitutes therefor and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
“Canadian Pension Plan” means any plan or arrangement that is or is intended to
be a “registered pension plan” as such term is defined in subsection 248(1) of
the ITA.
“Canadian Prime Rate” means the rate of interest publicly announced from time to
time by the Canadian Reference Bank as its prime rate in effect for determining
interest rates on Canadian Dollar denominated commercial loans in Canada (which
such rate is not necessarily the most favored rate of the Canadian Reference
Bank and the Canadian Reference Bank may lend to its customers at rates that are
at, above or below such rate) or, if the Canadian Reference Bank ceases to
announce a rate so designated, any similar successor rate designated by the
Canadian Reference Bank.
“Canadian Reference Bank” means Bank of Montreal, or its successor and assigns,
or such other bank as the Canadian Dollar Lender may from time to time
designate.
“Capital Lease” means any lease of any property by the US Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the US
Borrower and its Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) in the case of a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), shares (aandelen) or depository
receipts (certificaten van aandelen), (f) any other interest or participation
that confers on a Person the right to receive a share of the profits and losses
of, or distributions of assets of, the issuing Person and (g) any and all
warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender, the Canadian Dollar Lender, the Euro
Lender or the Revolving Credit Lenders, as collateral for L/C Obligations or
obligations of such Lenders to fund participations in respect of L/C
Obligations, Swingline Loans, Canadian Dollar Loans, Euro Loans, cash or deposit
account balances or, if the Administrative Agent, the applicable Issuing Lender,
the Swingline Lender, the Canadian Dollar Lender and the Euro Lender shall
agree, each in its sole discretion, other credit support,


7
93962692_4

--------------------------------------------------------------------------------





in each case pursuant to documentation in form and substance satisfactory to (i)
the Administrative Agent and (ii) the applicable Issuing Lender, the Swingline
Lender, the Canadian Dollar Lender or the Euro Lender, as applicable. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such Cash Collateral and other credit support.
“Cash Equivalents” means any investments permitted pursuant to Section 11.3(b).
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electric payables and purchasing cards), electronic funds
transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party, is a Lender, an Affiliate of a
Lender, the Administrative Agent or an Affiliate of the Administrative Agent, or
(b) at the time it (or its Affiliate) becomes a Lender or the Administrative
Agent (including on the Closing Date), is a party to a Cash Management Agreement
with a Credit Party, in each case in its capacity as a party to such Cash
Management Agreement.
“Cash Management Obligations” means all existing or future payment and other
obligations owing by any Credit Party under any Cash Management Agreement with
any Cash Management Bank.
“CDOR Rate” means,
(a)    for any interest rate calculation with respect to a Canadian Base Rate
Loan, the rate of interest per annum determined on the basis of an average
thirty (30) day rate applicable to Canadian Dollar bankers’ acceptances
appearing on the “Reuters Screen CDOR Page” (as defined in the International
Swap Dealer Association, Inc.’s definitions, as amended, restated, supplemented
or otherwise modified from time to time), or any successor page, as of 10:00
a.m. on such date (or if such day is not a Business Day, then on the immediately
preceding Business Day); or
(b)    for any interest rate calculation with respect to a CDOR Rate Loan, the
rate of interest per annum determined on the basis of the average rate
applicable to Canadian Dollar bankers’ acceptances having a maturity comparable
to the applicable Interest Period appearing on the “Reuters Screen CDOR Page”
(as defined in the International Swap Dealer Association, Inc.’s definitions, as
amended, restated, supplemented or otherwise modified from time to time), or any
successor page, as of 10:00 a.m. on the first day of the applicable Interest
Period (or if such day is not a Business Day, then on the immediately preceding
Business Day).
If, for any reason, such rate does not appear on the Reuters Screen CDOR Page,
then the “CDOR Rate” shall be determined by the Canadian Dollar Lender to be the
arithmetic average of the rate per annum at which deposits in Canadian Dollars
would be offered by first class banks in Canada to the Canadian Dollar Lender.
Each calculation by the Canadian Dollar Lender of the CDOR Rate shall be
conclusive and binding for all purposes, absent manifest error. Notwithstanding
the foregoing, if the CDOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“CDOR Rate Loan” means a Canadian Dollar Loan bearing interest at a rate
determined by reference to the CDOR Rate pursuant to Section 5.1(a)(ii)(B), but
shall not include any Canadian Base Rate Loan as to which interest is determined
by reference to the CDOR Rate.
“Change in Control” means (a) any event or series of events in which any person
or group of persons (within the meaning of Section 13(d) of the Securities
Exchange Act of 1934, as amended) acting in concert


8
93962692_4

--------------------------------------------------------------------------------





obtain beneficial ownership or control in one or more series of transactions of
more than thirty percent (30%) of the Capital Stock or thirty percent (30%) of
the voting power of the US Borrower entitled to vote in the election of members
of the board of directors of the US Borrower, (b) any event or series of events
in which the Canadian Borrower or the Dutch Borrower ceases to be a Wholly-Owned
Subsidiary of the US Borrower, (c) during any period of twelve (12) consecutive
months, a majority of the members of the board of directors of the US Borrower
cease to be composed of individuals (i) who were members of the board of
directors on the first day of such period, (ii) whose election or nomination to
the board of directors was approved or recommended by individuals who comprised
a majority of the board of directors on the first day of such period or (iii)
whose election or nomination to the board of directors was approved or
recommended by (A) individuals who were members of the board of directors on the
first day of such period or (B) individuals whose election or nomination to the
board of directors was approved or recommended by a majority of the board of
directors on the first day of such period; provided that in each case such
individuals constituted a majority of the board of directors at the time of such
election or nomination, or (d) there shall have occurred under any indenture or
other evidence of Indebtedness in excess of $5,000,000 any “change in control”
(as defined in such indenture or other evidence of Indebtedness) obligating the
US Borrower or any of its Subsidiaries to repurchase, redeem or repay all or any
part of the Indebtedness or Capital Stock provided for therein.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.
“Closing Date” means the first date all the conditions precedent in Section 6.1
are satisfied or waived in accordance with Section 15.2.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.
“Commitment” means, as to any Lender, on a collective basis, such Lender’s
Canadian Dollar Commitment, if any, Euro Commitment, if any, Swingline
Commitment, if any, and Revolving Credit Commitment, in each case as set forth
in the Register, as the same may be reduced or modified at any time or from time
to time pursuant to the terms hereof.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the US Borrower and its Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
“Consolidated Total Assets” means, at any time, the total assets of the US
Borrower and its Subsidiaries, as determined in accordance with GAAP on a
Consolidated basis.


9
93962692_4

--------------------------------------------------------------------------------





“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.
“Credit Parties” means, collectively, the US Borrower, the Subsidiary Borrowers
and the Subsidiary Guarantors.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect, including the Dutch
Bankruptcy Code (Faillissementswet).
“Default” means any of the events specified in Section 13.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.16(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans required to
be funded by it hereunder within two (2) Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the US Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any Issuing Lender, the
Swingline Lender, the Canadian Dollar Lender, the Euro Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit, Swingline Loans, Canadian
Dollar Loans or Euro Loans) within two (2) Business Days of the date when due,
(b) has notified the US Borrower, the Administrative Agent, any Issuing Lender,
the Swingline Lender, the Canadian Dollar Lender or the Euro Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the US Borrower, to confirm in writing to the
Administrative Agent and the US Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the US Borrower), or (d)
has, or has a direct or indirect parent company that has, (i) become the subject
of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 5.16(b)) upon delivery of written
notice of such determination to the US Borrower, each Issuing Lender, the
Swingline Lender, Canadian Dollar Lender, Euro Lender and each Revolving Credit
Lender.


10
93962692_4

--------------------------------------------------------------------------------





“Disqualified Capital Stock” means any Capital Stock that, by their terms (or by
the terms of any security or other Capital Stock into which they are convertible
or for which they are exchangeable) or upon the happening of any event or
condition, (a) mature or are mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) are redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock) (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), in whole or in part,
(c) provide for the scheduled payment of dividends in cash or (d) are or become
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Capital Stock, in each case, prior to the
date that is 91 days after the Maturity Date; provided that if such Capital
Stock is issued pursuant to a plan for the benefit of the US Borrower or its
Subsidiaries or by any such plan to such officers or employees, such Capital
Stock shall not constitute Disqualified Capital Stock solely because it may be
required to be repurchased by the US Borrower or its Subsidiaries in order to
satisfy applicable or regulatory obligations.
“Dollar Amount” means, (a) with respect to each Extension of Credit made or
continued (or to be made or continued) in Dollars, the principal amount thereof
and (b) with respect to each Loan made or continued (or to be made or continued)
in an Alternative Currency, the amount of Dollars which is equivalent to the
principal amount of such Loan at the most favorable spot exchange rate
determined by the Administrative Agent at approximately 11:00 a.m. two (2)
Business Days before such Loan is made or continued (or to be made or
continued). When used with respect to any other sum expressed in an Alternative
Currency, “Dollar Amount” shall mean the amount of Dollars which is equivalent
to the amount so expressed in such Alternative Currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it
at the relevant time.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“Dutch Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“Dutch Borrower Guaranteed Obligations” has the meaning assigned thereto in
Section 12.1(c).
“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, (iv) depreciation, (v) other non-cash charges (including non-cash
share-based compensation expense and non-cash impairments of goodwill, other
intangible assets or fixed assets) and other non-recurring non-cash expenses or
losses (except, in each case of this clause (v), to the extent that such
non-cash items are reserved for cash items to be taken in the future) and (vi)
extraordinary losses incurred other than in the ordinary course of business less
(c) the sum of the following, without duplication: (i) non-cash gains, (ii)
non-recurring non-cash income and (iii) any extraordinary gains realized during
such period other than in the ordinary course of business. For the avoidance of
doubt, EBITDA for any applicable period of determination shall be calculated on
a pro forma basis to include the EBITDA attributable to any Person, assets,
business or line of business acquired pursuant


11
93962692_4

--------------------------------------------------------------------------------





to any Material Acquisition during such period and to exclude the EBITDA
attributable to any Person, assets, business or line of business sold,
transferred or otherwise disposed of pursuant to any Material Disposition during
such period, in each case, in a manner reasonably determined by the US Borrower
and supported by financial information and related calculations in form and
substance reasonably satisfactory to the Administrative Agent, as if such
Material Acquisition or Material Disposition, as the case may be, occurred on
the first day of the applicable period for which EBITDA is being calculated.
“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the US Borrower and its
Subsidiaries in accordance with GAAP: (a) Net Income for such period plus (b)
the sum of the following to the extent deducted in determining Net Income for
such period: (i) income and franchise taxes, (ii) Interest Expense, (iii)
amortization, (iv) depreciation, (v) Rental Expense, (vi) other non-cash charges
(including non-cash share-based compensation expense and non-cash impairments of
goodwill, other intangible assets or fixed assets) and other non-recurring
non-cash expenses or losses (except, in each case of this clause (vi), to the
extent that such non-cash items are reserved for cash items to be taken in the
future) and (vii) extraordinary losses incurred other than in the ordinary
course of business less (c) the sum of the following, without duplication: (i)
non-cash gains, (ii) non-recurring non-cash income and (iii) any extraordinary
gains realized during such period other than in the ordinary course of business.
For the avoidance of doubt, EBITDAR for any applicable period of determination
shall be calculated on a pro forma basis to include the EBITDAR attributable to
any Person, assets, business or line of business acquired pursuant to any
Material Acquisition during such period and to exclude the EBITDAR attributable
to any Person, assets, business or line of business sold, transferred or
otherwise disposed of pursuant to any Material Disposition during such period,
in each case, in a manner reasonably determined by the US Borrower and supported
by financial information and related calculations in form and substance
reasonably satisfactory to the Administrative Agent, as if such Material
Acquisition or Material Disposition, as the case may be, occurred on the first
day of the applicable period for which EBITDAR is being calculated.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 15.11(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 15.11(b)(iii)).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the US Borrower or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding six (6) years been maintained, funded or
administered for the employees of the US Borrower or any current or former ERISA
Affiliate.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


12
93962692_4

--------------------------------------------------------------------------------





“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Euro Lender” means Wells Fargo or any Affiliate or designee thereof, in its
capacity as Euro Lender hereunder, and any successor thereto appointed pursuant
to Section 14.6(e).
“Euro Loan” means any revolving credit loan denominated in Euros made to the
Dutch Borrower by the Euro Lender pursuant to Section 2.2(b) and all such
revolving credit loans collectively as the context requires.
“Euro Loan Commitment” means the lesser of (a) $30,000,000 and (b) the Revolving
Credit Commitment.
“Euro Note” means the promissory note made by the Dutch Borrower in favor of the
Euro Lender, substantially in the form attached as Exhibit A-4 hereto,
evidencing the Euro Loans, and any amendments, supplements and modifications
thereto, any substitutes therefor and any replacements, restatements, renewals
or extensions thereof, in whole or in part.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


13
93962692_4

--------------------------------------------------------------------------------





“Event of Default” means any of the events specified in Section 13.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2.12 of the Subsidiary
Guaranty Agreement). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such guarantee or
security interest is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrowers
under Section 5.12(b)), United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.11(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the applicable
Borrower with respect to such withholding tax pursuant to Section 5.11(a) and
(d) any United States withholding Taxes imposed under FATCA. Notwithstanding
anything to the contrary contained in this definition, “Excluded Taxes” shall
not include any withholding tax imposed at any time on payments made by or on
behalf of any Subsidiary Borrower (including, without limitation, any payment
made to any Lender under Sections 2.2(a)(ii)(C) or 2.2(b)(ii)(C)) or any other
Foreign Subsidiary to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with the last paragraph of Section
5.11(e).
“Existing Credit Agreement” has the meaning assigned thereto in the statement of
purpose hereto.
“Existing Facility” means that certain credit facility established pursuant to
the Existing Credit Agreement.
“Existing Lenders” has the meaning assigned thereto in the statement of purpose
hereto.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and described on Schedule 1.1(a).
“Extending Lender” has the meaning assigned thereto in Section 2.10(b).


14
93962692_4

--------------------------------------------------------------------------------





“Extension Date” has the meaning assigned thereto in Section 2.10(b).
“Extension Notice” has the meaning assigned thereto in Section 2.10(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, (iv) such Lender’s Revolving Credit Commitment Percentage of the
Canadian Dollar Loans then outstanding, and (v) such Lender’s Revolving Credit
Commitment Percentage of the Euro Loans then outstanding or (b) the making of
any Loan or participation in any Letter of Credit by such Lender, as the context
requires.
“Facility Fee” has the meaning assigned thereto in Section 5.3(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three (3) federal funds
brokers of recognized standing selected by the Administrative Agent.
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Fee Letters” means (a) the separate fee letter agreement executed by the US
Borrower, the Administrative Agent and Wells Fargo Securities, LLC dated as of
September 9, 2017 and (b) any fee letter agreement between the US Borrower and
any Issuing Lender relating to certain fees payable to such Issuing Lender in
its capacity as such, each as amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
“Fiscal Year” means the fiscal year of the US Borrower and its Subsidiaries
ending on December 31.
“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash


15
93962692_4

--------------------------------------------------------------------------------





Collateralized in accordance with the terms hereof, (b) with respect to the
Swingline Lender, such Defaulting Lender’s Revolving Credit Commitment
Percentage of Swingline Loans other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders, (c) with respect to the Canadian Dollar Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Canadian Dollar Loans other
than Canadian Dollar Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders and (d) with respect to the
Euro Lender, such Defaulting Lender’s Revolving Credit Commitment Percentage of
Euro Loans other than Euro Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
business.
“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the US Borrower and its Subsidiaries throughout the period indicated and
(subject to Section 15.10) consistent with the prior financial practice of the
US Borrower and its Subsidiaries.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, each co-agent
or sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 14.5, any other holder of the Obligations, and, in each case, their
respective successors and assigns.
“Guaranty Obligation” means, with respect to the US Borrower and its
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which


16
93962692_4

--------------------------------------------------------------------------------





requires a permit or license under any Environmental Law or other Governmental
Approval, (e) which are deemed to constitute a nuisance or a trespass which pose
a health or safety hazard to Persons or neighboring properties, (f) which
consist of underground or aboveground storage tanks, whether empty, filled or
partially filled with any substance, or (g) which contain, without limitation,
asbestos, polychlorinated biphenyls, urea formaldehyde foam insulation,
petroleum hydrocarbons, petroleum derived substances or waste, crude oil,
nuclear fuel, natural gas or synthetic gas.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedging
Agreement with a Credit Party permitted under Article XI, is a Lender, an
Affiliate of a Lender, the Administrative Agent or an Affiliate of the
Administrative Agent or (b) at the time it (or its Affiliate) becomes a Lender
or the Administrative Agent (including on the Closing Date), is a party to a
Hedging Agreement with a Credit Party, in each case in its capacity as a party
to such Hedging Agreement.
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
“Hedging Obligations” means all existing or future payment and other obligations
owing by any Credit Party under any Hedging Agreement permitted hereunder (other
than Excluded Swap Obligations) with any Hedge Bank.
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Increase Effective Date” means the date, which shall be a Business Day, on or
before the Maturity Date, but no earlier than fifteen (15) days after any
Increase Notification Date, on which each of the Increasing Revolving Credit
Lenders increase (or, in the case of New Revolving Credit Lenders, provide)
their respective Revolving Credit Commitments to the US Borrower pursuant to
Section 2.9.
“Increase Notification” means the written notice by the US Borrower of its
desire to increase the Revolving Credit Commitments pursuant to Section 2.9.
“Increase Notification Date” means the date on which the Increase Notification
is received by the Administrative Agent.
“Increasing Revolving Credit Lenders” has the meaning assigned thereto in
Section 2.9(b).
“Indebtedness” means, with respect to the US Borrower and its Subsidiaries at
any date and without duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;


17
93962692_4

--------------------------------------------------------------------------------





(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
(d)    all indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(e)    all Guaranty Obligations of any such Person;
(f)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)    all obligations of any such Person in respect of Disqualified Capital
Stock;
(h)    all net obligations incurred by any such Person pursuant to Hedging
Agreements;
(i)    the outstanding attributed principal amount under any asset
securitization program; and
(j)    all outstanding payment obligations with respect to Synthetic Leases.
For all purposes hereof, the indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Hedging Agreement on any date shall be deemed to be the Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on, or
with respect to, any payment made by, or on account of, any obligation of the
Credit Parties under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.
“Interest Expense” means, with respect to the US Borrower and its Subsidiaries
for any period, the gross interest expense (including, without limitation,
interest expense attributable to Capital Leases and all net payment obligations
pursuant to Hedging Agreements) of the US Borrower and its Subsidiaries, all
determined for such period on a Consolidated basis, without duplication, in
accordance with GAAP.
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


18
93962692_4

--------------------------------------------------------------------------------





“Issuing Lender” means (a) with respect to Letters of Credit Issued hereunder on
or after the Closing Date, (i) Wells Fargo (or any successor thereto) and (ii)
any other Lender that is an Affiliate of an Arranger to the extent it has agreed
in its sole discretion to act as an “Issuing Lender” hereunder and that has been
approved in writing by the US Borrower and the Administrative Agent (such
approval by the Administrative Agent not to be unreasonably delayed or withheld)
as an “Issuing Lender” hereunder, in each case in its capacity as issuer of any
Letter of Credit and (b) with respect to the Existing Letters of Credit, the
applicable Lender, in its capacity as issuer thereof.
“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto
and any regulations promulgated thereunder.
“L/C Commitment” means the lesser of (a) $20,000,000 and (b) the aggregate
Revolving Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders (other than the Issuing Lenders,
the Swingline Lender, the Canadian Dollar Lender and the Euro Lender (in such
capacities)).
“Lender” has the meaning assigned thereto in the introductory paragraph hereto.
“Lender Addition and Acknowledgement Agreement” has the meaning assigned thereto
in Section 2.9.
“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to the letters of credit
issued pursuant to Section 3.1 and the Existing Letters of Credit.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by any Issuing Lender (other than Wells Fargo at any time it is also
acting as Administrative Agent) shall not be a “Letter of Credit” for purposes
of the Loan Documents until such time as the Administrative Agent has been
notified in writing of the issuance thereof by the applicable Issuing Lender.
“LIBOR” means the rate of interest per annum determined on the basis of the rate
for deposits in Euros or Dollars, as applicable, in minimum amounts of at least
$5,000,000 (or in the case of Euros, the Alternative Currency Amount of
$5,000,000) for a period equal to the applicable Interest Period as published by
the ICE Benchmark Administration Limited, a United Kingdom company, or a
comparable or successor rate, which rate is approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period. If, for any reason, such rate
is not so published, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Euros or Dollars, as applicable, in minimum amounts of at least $5,000,000 (or
in the case of Euros, the Alternative Currency Amount of $5,000,000) would be


19
93962692_4

--------------------------------------------------------------------------------





offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, in no event shall LIBOR be less than zero. To the
extent a comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied to the then applicable
Interest Period in a manner consistent with market practice as reasonably
determined by the Administrative Agent; provided that if such market practice is
reasonably determined by the Administrative Agent to not be administratively
feasible, such approved rate shall be applied in a manner reasonably determined
by the Administrative Agent.
“LIBOR Market Index Rate” means, for any day, the rate of interest per annum
determined on the basis of the rate for deposits in Dollars in minimum amounts
of at least $5,000,000 for a period equal to one (1) month (commencing on the
date of determination of such interest rate) as published by the ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
rate, which rate is approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination (or if such date is not a
Business Day, then the immediately preceding Business Day). If, for any reason,
such rate is not so published, then the “LIBOR Market Index Rate” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one (1) month commencing on such date of
determination. Each calculation by the Administrative Agent of the LIBOR Market
Index Rate shall be conclusive and binding for all purposes, absent manifest
error. Each change in the LIBOR Market Index Rate shall be effective as of the
opening of business on the day such change occurs. Notwithstanding the
foregoing, in no event shall LIBOR Market Interest Rate be less than zero. To
the extent a comparable or successor rate is approved by the Administrative
Agent in connection herewith, the approved rate shall be applied in a manner
consistent with market practice as reasonably determined by the Administrative
Agent; provided that if such market practice is reasonably determined by the
Administrative Agent to not be administratively feasible, such approved rate
shall be applied in a manner reasonably determined by the Administrative Agent.
“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:
LIBOR Rate =                 LIBOR        
1.00-Eurodollar Reserve Percentage
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Subsidiary Guaranty Agreement, the Fee Letters and each
other document, instrument, certificate and agreement executed and delivered by
each Borrower or any Subsidiary thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Hedging
Agreement and


20
93962692_4

--------------------------------------------------------------------------------





any Cash Management Agreement), all as may be amended, restated, supplemented or
otherwise modified from time to time.
“Loans” means the collective reference to the Revolving Credit Loans, the
Canadian Dollar Loans, the Euro Loans and the Swingline Loans and “Loan” means
any of such Loans.
“Material Acquisition” means any Permitted Acquisition of any Person, assets,
business or line of business that involves the payment of consideration by the
US Borrower and its Subsidiaries in excess of $10,000,000.
“Material Adverse Effect” means, with respect to the US Borrower or any of its
Subsidiaries, a material adverse effect on (a) the properties, business,
operations, assets, liabilities (actual or contingent) or condition (financial
or otherwise) of the US Borrower and its Subsidiaries, taken as a whole, (b) the
ability of any Credit Party to perform its obligations under the Loan Documents
to which it is a party, (c) the legality, validity, binding effect or
enforceability against the US Borrower or any Subsidiary thereof of any Loan
Document to which it is a party or (d) the rights and remedies of the
Administrative Agent or any Lender under the Loan Documents.
“Material Contract” means any contract or other agreement, written or oral, of
the US Borrower or any of its Subsidiaries the failure to comply with which
could reasonably be expected to have a Material Adverse Effect.
“Material Disposition” means any sale, transfer or other disposition of any
Person, assets, business or line of business that yields gross proceeds to the
US Borrower or any of its Subsidiaries in excess of $10,000,000.
“Maturity Date” means the earliest to occur of (a) September 29, 2022, subject
to the extension thereof pursuant to Section 2.10, (b) the date of termination
of the entire Revolving Credit Commitments by the Borrowers pursuant to Section
2.6, or (c) the date of termination of the Revolving Credit Commitments pursuant
to Section 13.2(a); provided, however, that the Maturity Date of any Lender that
is a Non-Extending Lender to any requested extension pursuant to Section 2.10
shall be the Maturity Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent, each applicable Issuing Lender that is
entitled to Cash Collateral hereunder, the Swingline Lender, the Canadian Dollar
Lender and the Euro Lender, each in its sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the US Borrower or any ERISA Affiliate is making,
or is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding six (6) years.
“Net Income” means, with respect to the US Borrower and its Subsidiaries, for
any period of determination, the net income (or loss) of the US Borrower and its
Subsidiaries for such period, determined on a Consolidated basis in accordance
with GAAP; provided that there shall be excluded from Net Income (a) the net
income (or loss) of any Person (other than a Subsidiary which shall be subject
to clause (c) below), in which the US Borrower or any of its Subsidiaries has a
joint interest with a third party, except to the extent


21
93962692_4

--------------------------------------------------------------------------------





such net income is actually paid to the US Borrower or any of its Subsidiaries
by dividend or other distribution during such period, (b) the net income (or
loss) of any Person accrued prior to the date it becomes a Subsidiary of such
Person or is merged into or consolidated with such Person or any of its
Subsidiaries or that Person’s assets are acquired by such Person or any of its
Subsidiaries except to the extent included pursuant to the foregoing clause (a),
(c) the net income (if positive) of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to the US Borrower or any of its Subsidiaries of such net income (i) is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary or (ii) would be subject to any taxes payable on
such dividends or distributions.
“New Revolving Credit Lender” has the meaning assigned thereto in Section
2.9(b).
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 15.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extending Lender” has the meaning assigned thereto in Section 2.10(b).
“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States, by any Credit Party or any
Subsidiary, or contributed to or required to be contributed to by any Credit
Party or any Subsidiary, or under which any Credit Party or any Subsidiary has
any liability or contingent liability, primarily for the benefit of current or
former employees, directors or officers, shareholders or independent contractors
of any Credit Party or any Subsidiary residing or located outside the United
States, which plan, fund or similar program provides, or results in, pension,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment or retirement, and (b) is not
subject to ERISA or the Code.
“Note” means a Revolving Credit Note, a Canadian Note, Euro Note or a Swingline
Note.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.4(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.4(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Repayment” has the meaning assigned thereto in Section 2.5(c).
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations, (d) all Cash Management Obligations
and (e) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the US Borrower or any of its Subsidiaries to the
Lenders or the Administrative Agent, in each case under any Loan Document or
otherwise, with respect to any Loan or Letter of Credit of every kind, nature
and description, direct or indirect, absolute or contingent, due or to become
due, contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect)


22
93962692_4

--------------------------------------------------------------------------------





or under any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or adjustment of debts, naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer, chief accounting officer or the treasurer of the US Borrower
substantially in the form attached as Exhibit F.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned thereto in Section 15.11(d).
“Participant Register” has the meaning assigned thereto in Section 15.11(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“Payment Event of Default” means any Event of Default pursuant to Sections
13.1(a) or (b).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the US Borrower or any
ERISA Affiliates or (b) has at any time within the preceding six (6) years been
maintained for the employees of the US Borrower or any of its current or former
ERISA Affiliates.
“Permitted Acquisition” means any Permitted Domestic Acquisition or any
Permitted Foreign Acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price (including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Capital Stock of the
US Borrower, net of the applicable acquired company’s cash (including Cash
Equivalents) balance as shown on its most recent financial statements delivered
in connection with the applicable Permitted Acquisition) to be paid on a
singular basis in connection with any applicable Permitted Acquisition as set
forth in the applicable acquisition documents executed by the US Borrower or any
of its Subsidiaries in order to consummate the applicable Permitted Acquisition.
“Permitted Currency” means Dollars or any Alternative Currency, or each such
currency, as the context requires.
“Permitted Domestic Acquisition” means any acquisition permitted pursuant to
Section 11.3(c).


23
93962692_4

--------------------------------------------------------------------------------





“Permitted Foreign Acquisition” means any acquisition permitted pursuant to
Section 11.3(d).
“Permitted Liens” means the Liens permitted pursuant to Section 11.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PMP” means a professional market party as defined in the AFS.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Qualified Unsecured Issuances” means one or more issuances by the US Borrower
of unsecured Indebtedness; provided that such Indebtedness shall be subject to
each of the following conditions:
(a) the principal amount of such Indebtedness incurred in each such issuance
when combined with the principal amount of any Indebtedness incurred in any
prior Qualified Unsecured Issuance shall not exceed an aggregate principal
amount of $150,000,000 (in each case, with such principal amounts being
determined without giving effect to any repayments thereof);
(b) the terms and conditions of such Indebtedness (and terms and conditions of
the documents governing such Indebtedness) shall be market terms and conditions
that are no more restrictive than the corresponding terms and conditions of this
Agreement and the other Loan Documents and, in any event, such terms and
conditions shall include, without limitation, (i) such Indebtedness not maturing
or having any required repayment or prepayment of principal, amortization,
mandatory redemption or sinking fund obligation, in each case, prior to the date
that is six months after the Maturity Date; provided that in the case of
unsecured term loans, scheduled principal payments and amortization thereof
shall be permitted subject to the Administrative Agent’s approval in its sole
discretion and (ii) such Indebtedness having no restrictions, limitations or
encumbrances on the ability of any Borrower or any its Subsidiaries to incur
Liens to secure the Obligations;
(c) the Administrative Agent shall have received an Officer’s Compliance
Certificate (in form and substance satisfactory to the Administrative Agent)
evidencing that immediately before and after giving pro forma effect to the
incurrence of the Indebtedness in such Qualified Unsecured Issuance, (i) no
Default or Event of Default shall exist and (ii) the Average Total Leverage
Ratio shall be less than 2.25 to 1.00;
(d) such Indebtedness shall not be guaranteed by any person or entity that has
not also guaranteed all of the Obligations; and
(e) the Obligations shall rank at least pari passu with the Indebtedness
incurred pursuant to such Qualified Unsecured Issuance.
“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any Issuing
Lender, (d) the Canadian Dollar Lender and (e) the Euro Lender, as applicable.


24
93962692_4

--------------------------------------------------------------------------------





“Register” has the meaning assigned thereto in Section 15.11(c).
“Reimbursement Obligation” means the obligation of the US Borrower to reimburse
any Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Rental Expense” means, with respect to the US Borrower and its Subsidiaries for
any period, the aggregate fixed amounts payable with respect to Operating Leases
of the US Borrower and its Subsidiaries for such period, determined on a
Consolidated basis in accordance with GAAP.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party or any
other officer of a Credit Party reasonably acceptable to the Administrative
Agent. Any document delivered hereunder or under any other Loan Document that is
signed by a Responsible Officer of a Credit Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Credit Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Credit Party.
“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Lender to make Revolving Credit Loans to the account of any
Borrower hereunder in an aggregate principal amount at any time outstanding not
to exceed the amount set forth opposite such Revolving Credit Lender’s name on
the Register, as the same may be increased, reduced or modified at any time or
from time to time pursuant to the terms hereof, including, without limitation,
Section 2.9, and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be increased, reduced or modified at any time or from time to
time pursuant to the terms hereof, including, without limitation, Section 2.9.
The Revolving Credit Commitment of all Revolving Credit Lenders on the Closing
Date shall be $750,000,000.
“Revolving Credit Commitment Percentage” means, as to any Revolving Credit
Lender at any time, the ratio of (a) the amount of the Revolving Credit
Commitment of such Revolving Credit Lender to (b) the Revolving Credit
Commitment of all Revolving Credit Lenders.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C
Obligations, Swingline Loans, Canadian Dollar Loans and Euro Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 2.9).
“Revolving Credit Lender” means any Lender with a Revolving Credit Commitment.
“Revolving Credit Loans” means any revolving credit loan denominated in Dollars
made to the US Borrower pursuant to Section 2.1, and all such revolving credit
loans collectively as the context requires.


25
93962692_4

--------------------------------------------------------------------------------





“Revolving Credit Note” means a promissory note made by the US Borrower in favor
of a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1
hereto, and any amendments, supplements and modifications thereto, any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.
“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means (a) a Person (i) named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) officially named as a
sanctioned Person by the government of Canada or the Netherlands, or (b) (i) an
agency of the government of a Sanctioned Country, (ii) an organization
controlled by a Sanctioned Country, or (iii) a person resident in a Sanctioned
Country, to the extent subject to a sanctions program administered by the OFAC.
“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the government of Canada, the Netherlands or the United States
(including those administered by OFAC or the U.S. Department of State), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority with jurisdiction over any Lender, a Borrower
or any of its Subsidiaries or Affiliates.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Solvent” means, as to the US Borrower and its Subsidiaries on a particular
date, that any such Person (a) has capital sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and is able to pay its debts as they mature, (b) has assets having a
value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
“Special Purpose Subsidiary” means Superior Commerce and any other Subsidiary
that is formed to facilitate an Accounts Securitization, but only so long such
Person (a) owns no assets (other than the Transferred Assets in connection with
an Accounts Securitization), (b) conducts no business and has no operations
other than those reasonably necessary to facilitate an Accounts Securitization,
(c) has no Indebtedness other than in connection with an Accounts Securitization
and (d) is not a guarantor of, and does not provide any credit support, for any
Indebtedness (other than in connection with an Accounts Securitization). 
“Subordinated Indebtedness” means the collective reference to any Indebtedness
of the US Borrower or any Subsidiary subordinated in right and time of payment
to the Obligations and containing such other terms and conditions, in each case
as are satisfactory to the Required Lenders.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting


26
93962692_4

--------------------------------------------------------------------------------





power to elect a majority of the board of directors (or equivalent governing
body) or other managers of such corporation, partnership, limited liability
company or other entity is at the time owned by (directly or indirectly) or the
management is otherwise controlled by (directly or indirectly) such Person
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation, partnership, limited liability company or other
entity shall have or might have voting power by reason of the happening of any
contingency). Unless otherwise qualified references to “Subsidiary” or
“Subsidiaries” herein shall refer to those of the US Borrower.
“Subsidiary Borrowers” means, collectively, the Canadian Borrower and the Dutch
Borrower.
“Subsidiary Guarantors” means, collectively, all direct or indirect Domestic
Subsidiaries of the US Borrower (other than a Special Purpose Subsidiary) in
existence on the Closing Date or which becomes a party to the Subsidiary
Guaranty Agreement pursuant to Section 9.11.
“Subsidiary Guaranty Agreement” means the unconditional guaranty agreement of
even date herewith executed by the Subsidiary Guarantors in favor of the
Administrative Agent for the ratable benefit of itself and the Lenders, as
amended, restated, supplemented or otherwise modified from time to time.
“Superior Commerce” means Superior Commerce LLC, a Delaware limited liability
company, and its successors and assigns.
“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Commitment” means the lesser of (a) $40,000,000 and (b) the Revolving
Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.3.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the US
Borrower pursuant to Section 2.3, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the US Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2 hereto, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo as Administrative Agent in accordance with Section 14.6 and (b) the
Maturity Date.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.


27
93962692_4

--------------------------------------------------------------------------------





“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Termination Event” means the occurrence of any of the following, except for any
such event or condition that could not reasonably be expected to have a Material
Adverse Effect: (a) a “reportable event” described in Section 4043 of ERISA for
which the thirty (30) day notice requirement has not been waived by the PBGC, or
(b) the withdrawal of the US Borrower or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or (d)
the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) any event or condition which results in
the reorganization or insolvency of a Multiemployer Plan under Sections 4241 or
4245 of ERISA, or (i) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA or (j)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Credit
Party or any ERISA Affiliate.
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedging Agreements (which may include a Lender or any
Affiliate of a Lender).
“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.
“Total Funded Indebtedness” means, with respect to the US Borrower and its
Subsidiaries at any date and without duplication, the sum of the following:
(a)    all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
(b)    all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business not more than ninety (90) days past
due;
(c)    the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);


28
93962692_4

--------------------------------------------------------------------------------





(d)    all indebtedness of any other Person secured by a Lien on any asset owned
or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(e)    all obligations, contingent or otherwise, of any such Person relative to
the face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person; and
(f)    all Guaranty Obligations of any such Person with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above.
For all purposes hereof, the Total Funded Indebtedness of any Person shall
include the indebtedness of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or a joint venturer, unless such Indebtedness is
expressly made non-recourse to such Person.
“Transferred Assets” has the meaning assigned thereto in the definition of
“Accounts Securitization”.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 430 of the Code for the applicable
plan year.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“US Borrower” has the meaning assigned thereto in the introductory paragraph
hereto.
“US Borrower Guaranteed Obligations” has the meaning assigned thereto in Section
12.1(a).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the US Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the US Borrower).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2     Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of


29
93962692_4

--------------------------------------------------------------------------------





terms herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, and (k) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
SECTION 1.3     Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
8.1(b), except as otherwise specifically prescribed herein (including, without
limitation, as prescribed by Section 15.10). Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the US Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.
(b)    Any calculation or ratio set forth herein that is to be calculated after
giving effect to, or on a pro forma basis with respect to, a specified
transaction or event shall be calculated as if such transaction or event
occurred as of the first day of the applicable period of measurement (and in the
case of any Indebtedness, shall be deemed to be outstanding in the full
principal amount originally incurred for the entirety of such measurement
period) and all income statement items (whether positive or negative) with
respect to such specified transaction or event shall be included or excluded, as
applicable.
SECTION 1.4     Dutch Terms. In this Agreement, where it relates to the Dutch
Borrower, a reference to: (a) an action to authorize, where applicable, includes
without limitation: (i) any action required to comply with the Dutch Works
Councils Act (Wet op de ondernemingsraden); and (ii) obtaining a positive advice
(positief advies) from the competent works council(s); (b) an encumbrance
includes any mortgage (hypotheek), pledge (pandrecht), retention of title
arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of retention
(recht van retentie), right to reclaim goods (recht van reclame), and, in
general, any right in rem (beperkt recht), whether or not created for the
purpose of granting security (goederenrechtelijk zekerheidsrecht); (c) a surety
includes a borg; (d) a winding-up, bankruptcy, insolvency, administration or
dissolution includes a Dutch person being declared bankrupt (failliet verklaard)
or dissolved (ontbonden); (e) a reorganization includes a surséance van
betaling; (f) filing a petition seeking to take advantage of laws relating to
bankruptcy, insolvency, reorganization, winding up or composition for adjustment
of debts


30
93962692_4

--------------------------------------------------------------------------------





includes a Dutch person having filed a notice under section 36 of the Tax
Collection Act of the Netherlands (Invorderingswet 1990); (g) a trustee,
receiver, administrative receiver or administrator includes a curator; (h) an
administrator, custodian or compulsory manager includes a bewindvoerder; (i) a
liquidator includes a vereffenaar; (j) an attachment includes a beslag; (k) a
subsidiary includes a dochtermaatschappij; (l) an affiliate includes a
groepsmaatschappij; (m) a director includes a bestuurder; (n) articles of
incorporation include an akte van oprichting containing statuten; (o) a
collective bargaining agreement includes a collectieve arbeidsovereenkomst; and
(p) a labor union includes a vakbond.
SECTION 1.5     UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
SECTION 1.6     Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).
SECTION 1.7     References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.8     Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.9     Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
SECTION 1.10     Covenant Compliance Generally. For purposes of determining
compliance under Sections 11.1, 11.2, 11.3, 11.5 and 11.6, any amount in a
currency other than Dollars will be converted to Dollars in a manner consistent
with that used in calculating Net Income in the most recent annual financial
statements of the US Borrower and its Subsidiaries delivered pursuant to
Section 8.1(b). Notwithstanding the foregoing, for purposes of determining
compliance with Sections 11.1, 11.2 and 11.3, with respect to any amount of
Indebtedness or investment in a currency other than Dollars, no breach of any
basket contained in such sections shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
investment may be incurred at any time under such Sections.


31
93962692_4

--------------------------------------------------------------------------------





ARTICLE II    

REVOLVING CREDIT FACILITY
SECTION 2.1     Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans to the US Borrower in Dollars from time to time from the Closing
Date through, but not including, the Maturity Date as requested by the US
Borrower in accordance with the terms of Section 2.4; provided that, based upon
the Dollar Amount of all outstanding Loans and L/C Obligations, (a) the
aggregate principal amount of all outstanding Revolving Credit Loans (after
giving effect to any amount requested) shall not exceed the Revolving Credit
Commitment less the sum of (i) all outstanding Canadian Dollar Loans, (ii) all
outstanding Euro Loans, (iii) all outstanding Swingline Loans and (iv) all
outstanding L/C Obligations and (b) the aggregate principal amount of all
outstanding Revolving Credit Loans from any Revolving Credit Lender to the US
Borrower shall not at any time exceed such Revolving Credit Lender’s Revolving
Credit Commitment less such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of (i) all outstanding Canadian Dollar Loans, (ii) all
outstanding Euro Loans, (iii) all outstanding Swingline Loans and (iv) all
outstanding L/C Obligations. Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Credit Lender’s
Revolving Credit Commitment Percentage of the aggregate principal amount of
Revolving Credit Loans requested on such occasion. Subject to the terms and
conditions hereof, the US Borrower may borrow, repay and reborrow Revolving
Credit Loans hereunder until the Maturity Date.
SECTION 2.2     Alternative Currency Loans.
(a)    Canadian Dollar Loans.
(i)    Availability. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations and warranties set forth herein, the
Canadian Dollar Lender may in its sole discretion make Canadian Dollar Loans to
the Canadian Borrower in Canadian Dollars from time to time from the Closing
Date through, but not including, the Maturity Date as requested by the US
Borrower, on behalf of the Canadian Borrower, in accordance with the terms of
Section 2.4; provided that, based upon the Dollar Amount of all outstanding
Loans and L/C Obligations, the aggregate principal amount of all outstanding
Canadian Dollar Loans (after giving effect to any amount requested) shall not
exceed the lesser of (A) the Revolving Credit Commitment less the sum of (1) all
outstanding Revolving Credit Loans, (2) all outstanding Euro Loans, (3) all
outstanding Swingline Loans and (4) all outstanding L/C Obligations and (B) the
Canadian Dollar Commitment. Subject to the terms and conditions hereof, the
Canadian Borrower may borrow, repay and reborrow Canadian Dollar Loans hereunder
until the Maturity Date.
(ii)    Refunding of Canadian Dollar Loans.
(A)    Upon demand of the Canadian Dollar Lender or upon the occurrence and
during the continuance of an Event of Default (including, without limitation, a
Payment Event of Default with respect to a Canadian Dollar Loan), each Canadian
Dollar Loan may, at the discretion of the Canadian Dollar Lender, be converted
immediately to a Base Rate Loan funded in Dollars by the Revolving Credit
Lenders in an amount equal to the Dollar Amount of such Canadian Dollar Loan;
provided that the Borrowers shall pay to the Canadian Dollar Lender any and all
costs, fees and other expenses incurred by the Canadian Dollar Lender in
effecting such conversion. Such Base Rate Loan shall thereafter be reflected as


32
93962692_4

--------------------------------------------------------------------------------





a Revolving Credit Loan of the Revolving Credit Lenders to the US Borrower on
the books and records of the Administrative Agent and the US Borrower shall lend
the proceeds of such Base Rate Loan to the Canadian Borrower to repay the
applicable Canadian Dollar Loans. Each Revolving Credit Lender shall fund its
respective Revolving Credit Commitment Percentage of such Revolving Credit Loan
as required to repay Canadian Dollar Loans outstanding to the Canadian Dollar
Lender upon such demand by the Canadian Dollar Lender in no event later than
1:00 p.m. on the next succeeding Business Day after such demand is made. No
Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of any Revolving Credit Loan required to repay such
Canadian Dollar Loan shall be affected by any other Revolving Credit Lender’s
failure to fund its Revolving Credit Commitment Percentage of such Revolving
Credit Loan, nor shall any Revolving Credit Lender’s Revolving Credit Commitment
Percentage be increased (other than as provided in Section 5.16(a)(iv)) as a
result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of such Revolving Credit Loan.
(B)    The Canadian Borrower shall pay to the Canadian Dollar Lender on demand
the amount of such Canadian Dollar Loans to the extent that the Revolving Credit
Lenders fail to refund in full the outstanding Canadian Dollar Loans requested
or required to be refunded. In addition, the Canadian Borrower hereby authorizes
the Administrative Agent to charge any account maintained by the Canadian
Borrower with the Canadian Dollar Lender or any Affiliate thereof (up to the
amount available therein) in order to immediately pay the Canadian Dollar Lender
the amount of such Canadian Dollar Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Canadian Dollar Loans requested or required to be refunded.
(C)    If any portion of any such amount paid to the Canadian Dollar Lender
(including any amount paid from a Base Rate Loan funded in Dollars pursuant to
clause (A) above) shall be recovered by or on behalf of the Canadian Borrower or
US Borrower from the Canadian Dollar Lender in bankruptcy or otherwise, the loss
of the amount so recovered shall be ratably shared among all the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages.
(D)    Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Canadian Dollar Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender acknowledges and
agrees that if prior to the refunding of any outstanding Canadian Dollar Loans
pursuant to this Section, a Bankruptcy Event of Default shall have occurred,
each Revolving Credit Lender will, on the date the applicable Revolving Credit
Loan would have been made to refund such Canadian Dollar Loans, purchase an
undivided participating interest in such Canadian Dollar Loans in an amount
equal to its Revolving Credit Commitment Percentage of the aggregate amount of
such Canadian Dollar Loans. Each Revolving Credit Lender will immediately
transfer to the Administrative Agent, for the account of the Canadian Dollar
Lender, in immediately available funds in Canadian Dollars, the amount of its
participation. Whenever, at any time after the Canadian Dollar Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in the refunded Canadian Dollar Loans, the Canadian
Dollar Lender receives any payment on account thereof, the Canadian Dollar
Lender will distribute to such


33
93962692_4

--------------------------------------------------------------------------------





Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded).
(E)    In the event that any Revolving Credit Lender fails to make payment to
the Canadian Dollar Lender of any amount due under this Section, the
Administrative Agent, on behalf of the Canadian Dollar Lender, shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Revolving Credit Lender hereunder until the Canadian
Dollar Lender receives such payment from such Lender or such obligation is
otherwise fully satisfied. In addition to the foregoing, if for any reason any
Revolving Credit Lender fails to make payment to the Canadian Dollar Lender of
any amount due under this Section, such Revolving Credit Lender shall be deemed,
at the option of the Administrative Agent, to have unconditionally and
irrevocably purchased from the Canadian Dollar Lender, without recourse or
warranty, an undivided interest and participation in the applicable Canadian
Dollar Loan, and such interest and participation may be recovered from such
Revolving Credit Lender together with interest thereon at the Federal Funds Rate
for each day during the period commencing on the date of demand and ending on
the date such amount is received.
(b)    Euro Loans.
(i)    Availability. Subject to the terms and conditions of this Agreement, and
in reliance upon the representations and warranties set forth herein, the Euro
Lender may in its sole discretion make Euro Loans to the Dutch Borrower in Euros
from time to time from the Closing Date through, but not including, the Maturity
Date as requested by the US Borrower, on behalf of the Dutch Borrower, in
accordance with the terms of Section 2.4; provided that, based upon the
applicable Dollar Amount of all outstanding Loans and L/C Obligations, the
aggregate principal amount of all outstanding Euro Loans (after giving effect to
any amount requested) shall not exceed the lesser of (A) the Revolving Credit
Commitment less the sum of (1) all outstanding Revolving Credit Loans, (2) all
outstanding Canadian Dollar Loans, (3) all outstanding Swingline Loans and (4)
all outstanding L/C Obligations and (B) the Euro Commitment. Subject to the
terms and conditions hereof, the Dutch Borrower may borrow, repay and reborrow
Euro Loans hereunder until the Maturity Date.
(ii)    Refunding of Euro Loans.
(A)    Upon demand of the Euro Lender or upon the occurrence and during the
continuance of an Event of Default (including, without limitation, a Payment
Event of Default with respect to Euro Loans), each Euro Loan may, at the
discretion of the Euro Lender, be converted immediately to a Base Rate Loan
funded in Dollars by the Revolving Credit Lenders in an amount equal to the
Dollar Amount of such Euro Loan; provided that the Borrowers shall pay to the
Euro Lender any and all costs, fees and other expenses incurred by the Euro
Lender in effecting such conversion. Such Base Rate Loan shall thereafter be
reflected as a Revolving Credit Loan of the Revolving Credit Lenders to the US
Borrower on the books and records of the Administrative Agent and the US
Borrower shall lend the proceeds of such Base Rate Loan to the Dutch Borrower to
repay the applicable Euro Loans. Each Revolving Credit Lender shall fund its
respective Revolving Credit Commitment Percentage of such Revolving Credit Loan
as required to repay Euro Loans outstanding to the Euro Lender upon such demand
by the Euro Lender in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s


34
93962692_4

--------------------------------------------------------------------------------





obligation to fund its respective Revolving Credit Commitment Percentage of any
Revolving Credit Loan required to repay such Euro Loan shall be affected by any
other Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of such Revolving Credit Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased (other than as
provided in Section 5.16(a)(iv)) as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of
such Revolving Credit Loan.
(B)    The Dutch Borrower shall pay to the Euro Lender on demand the amount of
such Euro Loans to the extent that the Revolving Credit Lenders fail to refund
in full the outstanding Euro Loans requested or required to be refunded. In
addition, the Dutch Borrower hereby authorizes the Administrative Agent to
charge any account maintained by the Dutch Borrower with the Euro Lender or any
Affiliate thereof (up to the amount available therein) in order to immediately
pay the Euro Lender the amount of such Euro Loans to the extent amounts received
from the Revolving Credit Lenders are not sufficient to repay in full the
outstanding Euro Loans requested or required to be refunded.
(C)    If any portion of any such amount paid to the Euro Lender shall be
recovered by or on behalf of the Dutch Borrower or US Borrower from the Euro
Lender (including any amount paid from a Base Rate Loan funded in Dollars
pursuant to clause (A) above) in bankruptcy or otherwise, the loss of the amount
so recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.
(D)    Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Euro Loans in accordance with the terms of this Section is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, non-satisfaction of the conditions set forth in
Article VI. Further, each Revolving Credit Lender acknowledges and agrees that
if prior to the refunding of any outstanding Euro Loans pursuant to this
Section, a Bankruptcy Event of Default shall have occurred, each Revolving
Credit Lender will, on the date the applicable Revolving Credit Loan would have
been made to refund such Euro Loans, purchase an undivided participating
interest in such Euro Loans in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Euro Loans. Each Revolving
Credit Lender will immediately transfer to the Administrative Agent, for the
account of the Euro Lender, in immediately available funds in Euros, the amount
of its participation. Whenever, at any time after the Euro Lender has received
from any Revolving Credit Lender such Revolving Credit Lender’s participating
interest in the refunded Euro Loans, the Euro Lender receives any payment on
account thereof, the Euro Lender will distribute to such Revolving Credit Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
participating interest was outstanding and funded).
(E)    In the event that any Revolving Credit Lender fails to make payment to
the Euro Lender of any amount due under this Section, the Administrative Agent,
on behalf of the Euro Lender, shall be entitled to receive, retain and apply
against such obligation the principal and interest otherwise payable to such
Revolving Credit Lender hereunder until the Euro Lender receives such payment
from such Lender or such obligation is otherwise fully satisfied. In addition to
the foregoing, if for any reason any Revolving Credit Lender


35
93962692_4

--------------------------------------------------------------------------------





fails to make payment to the Euro Lender of any amount due under this Section,
such Revolving Credit Lender shall be deemed, at the option of the
Administrative Agent, to have unconditionally and irrevocably purchased from the
Euro Lender, without recourse or warranty, an undivided interest and
participation in the applicable Euro Loan, and such interest and participation
may be recovered from such Revolving Credit Lender together with interest
thereon at the Federal Funds Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.
SECTION 2.3     Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender may in its sole discretion make Swingline Loans to the US
Borrower from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that (i) all Swingline Loans shall be
denominated in Dollars and (ii) based upon the Dollar Amount of all outstanding
Loans and L/C Obligations, the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the lesser of (A) the Revolving Credit Commitment less the sum of (1) all
outstanding Revolving Credit Loans, (2) all outstanding Canadian Dollar Loans,
(3) all outstanding Euro Loans and (4) all outstanding L/C Obligations and (B)
the Swingline Commitment. Subject to the terms and conditions hereof, the US
Borrower may borrow, repay and reborrow Swingline Loans hereunder until the
Swingline Termination Date.
(b)    Refunding.
(i)    Swingline Loans shall be refunded by the Revolving Credit Lenders on
demand by the Swingline Lender. Such refundings shall be made by the Revolving
Credit Lenders in accordance with their respective Revolving Credit Commitment
Percentages and shall thereafter be reflected as Revolving Credit Loans of the
Revolving Credit Lenders on the books and records of the Administrative Agent.
Each Revolving Credit Lender shall fund its respective Revolving Credit
Commitment Percentage of Revolving Credit Loans as required to repay Swingline
Loans outstanding to the Swingline Lender upon demand by the Swingline Lender
but in no event later than 1:00 p.m. on the next succeeding Business Day after
such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased (other than as
provided in Section 5.16(a)(iv)) as a result of any such failure of any other
Revolving Credit Lender to fund its Revolving Credit Commitment Percentage of a
Swingline Loan.
(ii)    The US Borrower shall pay to the Swingline Lender on demand the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded. In addition, the US Borrower hereby
authorizes the Administrative Agent to charge any account maintained by the US
Borrower with the Swingline Lender or any Affiliate thereof (up to the amount
available therein) in order to immediately pay the Swingline Lender the amount
of such Swingline Loans to the extent amounts received from the Revolving Credit
Lenders are not sufficient to repay in full the outstanding Swingline Loans
requested or required to be refunded.
(iii)    If any portion of any such amount paid to the Swingline Lender
(including any amount paid from a Base Rate Loan funded in Dollars pursuant to
clause (i) above) shall be recovered


36
93962692_4

--------------------------------------------------------------------------------





by or on behalf of the US Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages.
(iv)    Each Revolving Credit Lender acknowledges and agrees that its obligation
to refund Swingline Loans in accordance with the terms of this Section is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender acknowledges and
agrees that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section, a Bankruptcy Event of Default shall have occurred,
each Revolving Credit Lender will, on the date the applicable Revolving Credit
Loan would have been made, purchase an undivided participating interest in the
Swingline Loan to be refunded in an amount equal to its Revolving Credit
Commitment Percentage of the aggregate amount of such Swingline Loan. Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its participation and upon receipt
thereof the Swingline Lender will deliver to such Revolving Credit Lender a
certificate evidencing such participation dated the date of receipt of such
funds and for such amount. Whenever, at any time after the Swingline Lender has
received from any Revolving Credit Lender such Revolving Credit Lender’s
participating interest in a Swingline Loan, the Swingline Lender receives any
payment on account thereof, the Swingline Lender will distribute to such
Revolving Credit Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Revolving Credit Lender’s participating interest was outstanding and
funded).
(v)    In the event that any Revolving Credit Lender fails to make payment to
the Swingline Lender of any amount due under this Section, the Administrative
Agent, on behalf of the Swingline Lender, shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Revolving Credit Lender hereunder until the Swingline Lender receives
such payment from such Revolving Credit Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Revolving
Credit Lender fails to make payment to the Swingline Lender of any amount due
under this Section, such Revolving Credit Lender shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swingline Lender, without recourse or warranty, an undivided interest
and participation in the applicable Swingline Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Rate for each day during the period commencing on the date
of demand and ending on the date such amount is received.
SECTION 2.4     Procedure for Advances of Revolving Credit Loans, Canadian
Dollar Loans, Euro Loans and Swingline Loans.
(a)    Requests for Borrowing. The US Borrower, on behalf of itself and the
Subsidiary Borrowers, shall give the Administrative Agent irrevocable prior
written notice substantially in the form attached hereto as Exhibit B (a “Notice
of Borrowing”) not later than (i) 12:00 noon on the same Business Day as each
Base Rate Loan and each Swingline Loan, (ii) 12:00 noon at least three (3)
Business Days before each LIBOR Rate Loan denominated in Dollars, (iii) 12:00
noon at least one (1) Business Day before each Canadian Dollar Loan and (iv)
12:00 noon at least four (4) Business Days before each LIBOR Rate Loan
denominated in Euros, of its intention to borrow, specifying:
(A)    if the applicable Borrower is the US Borrower, the Canadian Borrower or
the Dutch Borrower;


37
93962692_4

--------------------------------------------------------------------------------





(B)    the date of such borrowing, which shall be a Business Day;
(C)    whether such Loan is to be a Revolving Credit Loan, Swingline Loan,
Canadian Dollar Loan or Euro Loan;
(D)    in the case of a Revolving Credit Loan, whether such Revolving Credit
Loan shall be a LIBOR Rate Loan or a Base Rate Loan;
(E)    in the case of a Canadian Dollar Loan, whether such Canadian Dollar Loan
shall be a CDOR Rate Loan or Canadian Base Rate Loan;
(F)    if such Loan is a LIBOR Rate Loan or a CDOR Rate Loan, the duration of
the Interest Period applicable thereto; and
(G)    the amount of such borrowing, which shall be, (1) with respect to Base
Rate Loans, in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (2) with respect to LIBOR Rate Loans denominated in
Dollars, in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof, (3) with respect to Swingline Loans, in an
aggregate principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof, (4) with respect to Canadian Base Rate Loans, in an aggregate principal
amount of C$500,000 or a whole multiple of C$100,000 in excess thereof, (5) with
respect to CDOR Rate Loans, in an aggregate principal amount of C$1,000,000 or a
whole multiple of C$1,000,000 in excess thereof and (6) with respect to Euro
Loans, in an aggregate principal amount of 1,000,000 EUR or a whole multiple of
500,000 EUR in excess thereof.
A Notice of Borrowing received after the times set forth above shall be deemed
received on the next Business Day. The Administrative Agent shall promptly
notify the Revolving Credit Lenders of each Notice of Borrowing.
(b)    Disbursement of Revolving Credit Loans, Canadian Dollar Loans, Euro Loans
and Swingline Loans.
(i)    Not later than 1:00 p.m. on the proposed borrowing date for any Revolving
Credit Loan, each Revolving Credit Lender will make available to the
Administrative Agent, for the account of the US Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date.
(ii)    Not later than 12:00 noon on the proposed borrowing date for any
Canadian Dollar Loan, the Canadian Dollar Lender will make available to the
Administrative Agent, for the account of the Canadian Borrower, at the office of
the Administrative Agent in Canadian Dollars in funds immediately available to
the Administrative Agent, the Canadian Dollar Loan to be made on such borrowing
date.
(iii)    Not later than 12:00 noon on the proposed borrowing date for any Euro
Loan, the Euro Lender will make available to the Administrative Agent, for the
account of the Dutch Borrower, at the office of the Administrative Agent in
Euros in funds immediately available to the Administrative Agent, the Euro Loan
to be made on such borrowing date.


38
93962692_4

--------------------------------------------------------------------------------





(iv)    Not later than 1:00 p.m. on the proposed borrowing date for any
Swingline Loan, as applicable, the Swingline Lender will make available to the
Administrative Agent, for the account of the US Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date.
(v)    The Borrowers hereby irrevocably authorize the Administrative Agent to
disburse the proceeds of each borrowing requested pursuant to this Section in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the applicable Borrower identified in the most recent notice
substantially in the form attached as Exhibit C hereto (a “Notice of Account
Designation”) delivered by the US Borrower, on behalf of itself and the
Subsidiary Borrowers, to the Administrative Agent or as may be otherwise agreed
upon by the US Borrower, on behalf of itself and the Subsidiary Borrowers, and
the Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse any amount with respect
to any Revolving Credit Loan, Canadian Dollar Loan, Euro Loan or Swingline Loan
requested pursuant to this Section to the extent that such amount has not been
made available by the applicable Lenders to the Administrative Agent.
(vi)    Revolving Credit Loans to be made for the purpose of (A) refunding
Swingline Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.3(b), (B) refunding Canadian Dollar Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(a)(ii), and (C) refunding
Euro Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b)(ii).
SECTION 2.5     Repayment of Loans.
(a)    Repayment on Maturity Date or Swingline Termination Date. The Borrowers
agree to repay the outstanding principal amount of (i) all Revolving Credit
Loans in full in Dollars on the Maturity Date, (ii) all Canadian Dollar Loans in
accordance with Section 2.2(a)(ii), and in any event, in full in Canadian
Dollars on the Maturity Date, (iii) all Euro Loans in accordance with Section
2.2(b)(ii), and in any event, in full in Euros on the Maturity Date and (iv) all
Swingline Loans in accordance with Section 2.3(b) or, if earlier, in full in
Dollars on the Swingline Termination Date, together, in each case, with all
accrued but unpaid interest thereon.
(b)    Mandatory Repayment of Revolving Credit Loans.
(i)    Aggregate Commitment. If at any time (as determined by the Administrative
Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of all outstanding
Revolving Credit Loans, all outstanding Canadian Dollar Loans, all outstanding
Euro Loans, all outstanding Swingline Loans and all outstanding L/C Obligations,
(A) solely because of currency fluctuation, the outstanding principal amount of
all Revolving Credit Loans plus the sum of all outstanding Canadian Dollar
Loans, all outstanding Euro Loans, all outstanding Swingline Loans and all
outstanding L/C Obligations exceeds one hundred and five percent (105%) of the
Revolving Credit Commitment or (B) for any other reason, the outstanding
principal amount of all Revolving Credit Loans plus the sum of all outstanding
Canadian Dollar Loans, all outstanding Euro Loans, all outstanding Swingline
Loans and all outstanding L/C Obligations exceeds the Revolving Credit
Commitment, then, in each such case, the Borrowers shall (1) first, if (and to
the extent) necessary to eliminate such excess, immediately repay outstanding
Swingline Loans (and/or reduce any pending request for a borrowing of such Loans
submitted in respect of such Loans on such day) by the Dollar Amount of such
excess, (2) second, if (and to the extent) necessary to eliminate such excess,
immediately repay outstanding


39
93962692_4

--------------------------------------------------------------------------------





Revolving Credit Loans which are Base Rate Loans (and/or reduce any pending
requests for a borrowing or continuation or conversion of such Loans submitted
in respect of such Loans on such day) by the Dollar Amount of such excess, (3)
third, if (and to the extent) necessary to eliminate such excess, immediately
repay outstanding Canadian Dollar Loans which are Canadian Base Rate Loans
(and/or reduce any pending requests for a borrowing or continuation or
conversion of such Loans submitted in respect of such Loans on such day) by the
Dollar Amount of such excess, (4) fourth, if (and to the extent) necessary to
eliminate such excess, immediately repay outstanding LIBOR Rate Loans or CDOR
Rate Loans (and/or reduce any pending requests for a borrowing or continuation
or conversion of such Loans submitted in respect of such Loans on such day) by
the Dollar Amount of such excess and (5) fifth, with respect to any Letters of
Credit then outstanding, make a payment of Cash Collateral into a cash
collateral account opened by the Administrative Agent for the benefit of the
Revolving Credit Lenders in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit (such cash collateral to be applied
in accordance with Section 13.2(b)).
(ii)    Canadian Dollar Commitment. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, all outstanding Canadian Dollar Loans,
all outstanding Euro Loans, all outstanding Swingline Loans and all outstanding
L/C Obligations, (A) solely because of currency fluctuation, the outstanding
principal amount of all Canadian Dollar Loans exceeds one hundred five percent
(105%) of the Canadian Dollar Commitment or (B) for any other reason, the
outstanding principal amount of all Canadian Dollar Loans exceeds the Canadian
Dollar Commitment, then, in each such case, such excess shall be immediately
repaid, in Canadian Dollars, by the Canadian Borrower to the Administrative
Agent for the account of the Canadian Dollar Lender.
(iii)    Euro Commitment. If at any time (as determined by the Administrative
Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of all outstanding
Revolving Credit Loans, all outstanding Canadian Dollar Loans, all outstanding
Euro Loans, all outstanding Swingline Loans and all outstanding L/C Obligations,
(A) solely because of currency fluctuation, the outstanding principal amount of
all Euro Loans exceeds one hundred five percent (105%) of the Euro Commitment or
(B) for any other reason, the outstanding principal amount of all Euro Loans
exceeds the Euro Commitment, then, in each such case, such excess shall be
immediately repaid, in Euros, by the Dutch Borrower to the Administrative Agent
for the account of the Euro Lender.
(iv)    Swingline Commitment. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, all outstanding Canadian Dollar Loans,
all outstanding Euro Loans, all outstanding Swingline Loans and all outstanding
L/C Obligations, and for any reason, the outstanding principal amount of all
Swingline Loans exceeds the Swingline Commitment, then, in each such case, such
excess shall be immediately repaid, in Dollars, by the US Borrower to the
Administrative Agent for the account of the Swingline Lender.
(v)    Excess L/C Obligations. If at any time (as determined by the
Administrative Agent under Section 2.5(b)(vi)), based upon the Dollar Amount of
all outstanding Revolving Credit Loans, all outstanding Canadian Dollar Loans,
all outstanding Euro Loans, all outstanding Swingline Loans and all outstanding
L/C Obligations, and for any reason, the outstanding amount of all L/C
Obligations exceeds the L/C Commitment, then, in each such case, the US Borrower
shall make a payment of Cash Collateral into a cash collateral account opened by
the Administrative Agent, for the benefit of itself and the Revolving Credit
Lenders, in an amount equal to the aggregate then


40
93962692_4

--------------------------------------------------------------------------------





undrawn and unexpired amount of such Letters of Credit (such cash collateral to
be applied in accordance with Section 13.2(b)).
(vi)    Compliance and Payments. The Borrowers’ compliance with this Section
2.5(b) shall be tested from time to time by the Administrative Agent at its sole
discretion, but in any event shall be tested on the date on which (A) the US
Borrower requests that the applicable Revolving Credit Lenders make a Revolving
Credit Loan, (B) the US Borrower, on behalf of the Canadian Borrower, requests
that the Canadian Dollar Lender make a Canadian Dollar Loan, (C) the US
Borrower, on behalf of the Dutch Borrower, requests that the Euro Lender make a
Euro Loan, (D) the US Borrower requests that the Swingline Lender make a
Swingline Loan or (E) the US Borrower requests that any Issuing Lender issue a
Letter of Credit. Each such repayment pursuant to this Section 2.5(b) shall be
accompanied by any amount required to be paid pursuant to Section 5.9.
(c)    Optional Repayments. The Borrowers may at any time and from time to time
repay the Revolving Credit Loans, Canadian Dollar Loans, Euro Loans or Swingline
Loans, in whole or in part, (i) upon at least three (3) Business Days’
irrevocable notice to the Administrative Agent with respect to LIBOR Rate Loans
(other than Euro Loans), (ii) upon at least four (4) Business Days’ irrevocable
notice to the Administrative Agent with respect to Euro Loans, (iii) upon at
least one (1) Business Day’s notice to the Administrative Agent with respect to
Canadian Dollar Loans and (iv) upon irrevocable notice to the Administrative
Agent before 12:00 noon on the same Business Day with respect to Base Rate Loans
and Swingline Loans, substantially in the form attached hereto as Exhibit D (a
“Notice of Repayment”), specifying (A) the date of repayment, (B) the amount of
repayment, (C) whether the repayment is of Revolving Credit Loans, Canadian
Dollar Loans, Euro Loans, Swingline Loans or a combination thereof, and, if of a
combination thereof, the amount allocable to each, (D) with respect to Revolving
Credit Loans, whether the repayment is of LIBOR Rate Loans, Base Rate Loans, or
a combination thereof, and, if of a combination thereof, the amount allocable to
each and (E) with respect to Canadian Dollar Loans, whether the repayment is of
CDOR Rate Loans, Canadian Base Rate Loans, or a combination thereof, and if of a
combination thereof, the amount allocable to each. Upon receipt of such notice,
the Administrative Agent shall promptly notify each Revolving Credit Lender. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of (i) $500,000 or a whole multiple of $100,000 in excess
thereof with respect to Base Rate Loans, (ii) $1,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans denominated in
Dollars, (iii) C$500,000 or a whole multiple of C$100,000 in excess thereof with
respect to Canadian Base Rate Loans, (iv) C$1,000,000 or a whole multiple of
C$1,000,000 in excess thereof with respect to CDOR Rate Loans, (v) 1,000,000 EUR
or a whole multiple of 500,000 EUR in excess thereof with respect to Euro Loans
and (vi) $100,000 or a whole multiple of $100,000 in excess thereof with respect
to Swingline Loans. A Notice of Repayment received after applicable time set
forth above shall be deemed received on the next Business Day. Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9.
(d)    Limitation on Repayment of LIBOR Rate Loans and CDOR Rate Loans. The
Borrowers may not repay any LIBOR Rate Loan or any CDOR Rate Loan on any day
other than on the last day of the Interest Period applicable thereto unless such
repayment is accompanied by any amount required to be paid pursuant to Section
5.9 hereof.
(e)    Payment of Interest. Each repayment pursuant to this Section shall be
accompanied by accrued interest on the amount repaid.


41
93962692_4

--------------------------------------------------------------------------------





(f)    Hedging Agreements. No repayment pursuant to this Section shall affect
any Borrower’s obligations under any Hedging Agreement.
SECTION 2.6     Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrowers shall have the right at any time and
from time to time, upon at least five (5) Business Days prior written notice to
the Administrative Agent, to permanently reduce, without premium or penalty, (i)
the entire Revolving Credit Commitment at any time or (ii) portions of the
Revolving Credit Commitment, from time to time, in an aggregate principal amount
not less than $5,000,000 or any whole multiple of $1,000,000 in excess thereof.
Any reduction of the Revolving Credit Commitment shall be applied to the
Revolving Credit Commitment of each Revolving Credit Lender according to its
Revolving Credit Commitment Percentage. All fees accrued until the effective
date of any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.
(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
(i) the aggregate Dollar Amount of all outstanding Revolving Credit Loans, all
outstanding Canadian Dollar Loans, all outstanding Euro Loans, all outstanding
Swingline Loans and all outstanding L/C Obligations, as applicable, after such
reduction to the Revolving Credit Commitment as so reduced, (ii) to the extent
that the Canadian Dollar Commitment is reduced, the aggregate Dollar Amount of
all outstanding Canadian Dollar Loans to the Canadian Dollar Commitment as so
reduced, (iii) to the extent that the Euro Commitment is reduced, the aggregate
Dollar Amount of all outstanding Euro Loans to the Euro Commitment as so reduced
and (iv) to the extent that the Swingline Commitment is reduced, the aggregate
Dollar Amount of all outstanding Swingline Loans to the Swingline Commitment as
so reduced. If the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrowers shall be
required to deposit Cash Collateral in a Cash Collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such Cash Collateral shall be
applied in accordance with Section 13.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans, all outstanding Swingline Loans, all outstanding
Canadian Dollar Loans and all outstanding Euro Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment, the Canadian Dollar Commitment, the Euro Commitment and
the Revolving Credit Facility. Such Cash Collateral shall be applied in
accordance with Section 13.2(b). If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan or any CDOR Rate Loan,
such repayment shall be accompanied by any amount required to be paid pursuant
to Section 5.9 hereof.
SECTION 2.7     Termination of Revolving Credit Facility. The Revolving Credit
Facility and the Revolving Credit Commitments shall terminate on the Maturity
Date.
SECTION 2.8     Nature of Obligations. The obligations of the US Borrower
hereunder and under the other Loan Documents shall be joint and several with the
Obligations of the Subsidiary Borrowers. The obligations of the Canadian
Borrower hereunder and under the other Loan Documents shall be joint and several
with the Obligations of the Dutch Borrower. The obligations of the Dutch
Borrower hereunder and under the other Loan Documents shall be joint and several
with the Obligations of the Canadian Borrower. Notwithstanding anything herein
or in any Loan Document to the contrary, the obligations of the Subsidiary
Borrowers shall not be joint and several with the Obligations of the US Borrower
to the extent such joint and several liability would result in adverse tax
consequences to the US Borrower.


42
93962692_4

--------------------------------------------------------------------------------





SECTION 2.9     Optional Increase of Revolving Credit Commitment.
(a)    Subject to the conditions set forth below, at any time prior to the
Maturity Date, the US Borrower shall have the right from time to time to
increase the Revolving Credit Commitment in an additional aggregate principal
amount of up to $75,000,000 less the aggregate principal amount of all prior
increases to the Revolving Credit Commitment made pursuant to this Section.
Pursuant to an Increase Notification, the US Borrower may request that
additional Revolving Credit Loans be made on the Increase Effective Date.
(b)    Increases in the Revolving Credit Commitment shall be obtained from
existing Revolving Credit Lenders or from other banks, financial institutions or
investment funds that qualify as Eligible Assignees, in each case in accordance
with this Section 2.9. Participation in any increase in the Revolving Credit
Commitment shall be offered first to each of the existing Revolving Credit
Lenders (who shall promptly, but in no event later than ten (10) days after such
offer (or such shorter period as determined by the Administrative Agent in its
sole discretion), make a determination as to whether to participate in such
increase); provided that no such Revolving Credit Lender shall have any
obligation to provide any portion of such increase. If the amount of the
increase requested by the US Borrower shall exceed the commitments that the
existing Revolving Credit Lenders are willing to provide with respect to such
increase, then the US Borrower may invite other banks, financial institutions
and investment funds which meet the requirements of an Eligible Assignee to join
this Agreement as Revolving Credit Lenders for the portion of such increase not
committed to by existing Revolving Credit Lenders (each such other bank,
financial institution or investment fund, a “New Revolving Credit Lender” and,
collectively with the existing Revolving Credit Lenders providing increased
Revolving Credit Commitments, the “Increasing Revolving Credit Lenders”). The
Administrative Agent is authorized to enter into, on behalf of the Lenders, any
amendment to this Agreement or any other Loan Document as may be necessary to
incorporate the terms of any increase in the Revolving Credit Commitment herein
or therein; provided that such amendment shall not modify this Agreement or any
other Loan Document in any manner materially adverse to any Lender and shall
otherwise be in accordance with Section 15.2 hereof.
(c)    The following terms and conditions shall apply to each increase in the
Revolving Credit Commitment: (i) such increase in the Revolving Credit
Commitment pursuant to this Section 2.9 (and any Extensions of Credit made
thereunder) shall constitute Obligations of the US Borrower and shall be
guaranteed with the other Extensions of Credit made to the US Borrower on a pari
passu basis; (ii) any New Revolving Credit Lender providing such increase shall
be entitled to the same voting rights as the existing Revolving Credit Lenders
under the Revolving Credit Facility and any Extensions of Credit made in
connection with such increase shall receive proceeds of prepayments on the same
basis as the other Revolving Credit Loans made hereunder; (iii) the US Borrower
shall, upon the request of any Increasing Revolving Credit Lender, execute such
Revolving Credit Notes as are necessary to reflect such Increasing Revolving
Credit Lender’s Revolving Credit Commitment (as increased); (iv) the
Administrative Agent and the Revolving Credit Lenders shall have received from
the US Borrower updated financial projections and an Officer’s Compliance
Certificate, in each case in form and substance reasonably satisfactory to the
Administrative Agent, demonstrating that, based on information contained in the
most recent quarterly or annual financial statements provided to the
Administrative Agent and the Lenders pursuant to Section 8.1(a) or (b) as
adjusted to give effect to any such increase in the Revolving Credit Commitment
and any Extensions of Credit made or to be made in connection therewith, the US
Borrower and its Subsidiaries will be in pro forma compliance with the financial
covenants set forth in Article X; (v) no Default or Event of Default shall have
occurred and be continuing as of the applicable Increase Effective Date or after
giving effect to such increase in the Revolving Credit Commitment pursuant to
this Section 2.9 or any Extensions of Credit made in connection therewith; (vi)
the representations and warranties made by the Borrowers and contained in


43
93962692_4

--------------------------------------------------------------------------------





Article VII shall be true and correct on and as of the Increase Effective Date
with the same effect as if made on and as of such date (other than those
representations and warranties that by their terms speak as of a particular
date, which representations and warranties shall be true and correct as of such
particular date); (vii) the amount of such increase in the Revolving Credit
Commitment shall not be less than a minimum principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, or if less, the maximum amount
permitted pursuant to clause (a) above; (viii) the Administrative Agent shall
have received a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such increase in the Revolving
Credit Commitments; (ix) the US Borrower and each Increasing Revolving Credit
Lender shall execute and deliver to the Administrative Agent, for its acceptance
and recording in the Register, a written agreement acknowledged by the
Administrative Agent and each Subsidiary Guarantor, in form and substance
satisfactory to the Administrative Agent (a “Lender Addition and Acknowledgement
Agreement”); (x) the Administrative Agent shall have received any documents or
information, including any joinder agreements, in connection with such increase
in the Revolving Credit Commitment as it may request in its reasonable
discretion; and (xi) the outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of L/C Obligations, Swingline Loans, Canadian Dollar
Loans and Euro Loans will be reallocated by the Administrative Agent on the
applicable Increase Effective Date among the Revolving Credit Lenders in
accordance with their revised Revolving Credit Commitment Percentages (and the
Revolving Credit Lenders agree to make all payments and adjustments necessary to
effect such reallocation and the US Borrower shall pay any and all costs
required pursuant to Section 5.9 in connection with such reallocation as if such
reallocation were a repayment).
(d)    Upon the execution, delivery, acceptance and recording of the applicable
Lender Addition and Acknowledgment Agreement, from and after the applicable
Increase Effective Date, each Increasing Revolving Credit Lender shall have a
Revolving Credit Commitment as set forth in the Register and all the rights and
obligations of a Lender with a Revolving Credit Commitment hereunder.
(e)    The Administrative Agent shall maintain a copy of each Lender Addition
and Acknowledgment Agreement delivered to it in accordance with Section
15.11(c).
(f)    Within five (5) Business Days after receipt of notice, the US Borrower
shall execute and deliver to the Administrative Agent, in exchange for any
surrendered Revolving Credit Note or Revolving Credit Notes of any existing
Revolving Credit Lender or with respect to any New Revolving Credit Lender, a
new Revolving Credit Note or Revolving Credit Notes to the order of the
applicable Revolving Credit Lenders in amounts equal to the Revolving Credit
Commitment of such Revolving Credit Lenders as set forth in the Register. Such
new Revolving Credit Note or Revolving Credit Notes shall be in an aggregate
principal amount equal to the aggregate principal amount of such Revolving
Credit Commitments, shall be dated as of the Increase Effective Date and shall
otherwise be in substantially the form of the existing Revolving Credit Notes.
Each surrendered Revolving Credit Note and/or Revolving Credit Notes shall be
canceled and returned to the US Borrower.
(g)    All Revolving Credit Loans made on account of any increase in the
Revolving Credit Commitment pursuant to this Section 2.9 and all Revolving
Credit Loans made pursuant to the then existing Revolving Credit Commitments
shall bear interest at the same rate; provided that this clause (g) shall not
prohibit the interest rate margins and/or facility fees with respect to any such
increase in the Revolving Credit Commitment from being higher than the
corresponding interest rate margins and/or facility fees applicable to the then
existing Revolving Credit Commitments; so long as the interest rate margins
and/or facility fees, as applicable, for the existing Revolving Credit
Commitments shall be increased so that the interest rate margins and/or facility
fees, as applicable, with respect to the existing Revolving Credit Commitments
are equal to the interest rate margins and/or facility fees for such increase.


44
93962692_4

--------------------------------------------------------------------------------





SECTION 2.10     Extension of Maturity Date.
(a)    At least 45 days but not more than 60 days prior to any anniversary of
the Closing Date, the US Borrower, by written notice (each, an “Extension
Notice”) to the Administrative Agent, may request an extension of the Maturity
Date in effect at such time by one year from its then scheduled expiration;
provided that in no event shall (i) the US Borrower make more than two (2) such
requests during the term of this Agreement, (ii) there be more than three (3)
separate Maturity Dates at any time; (iii) the Maturity Date be extended beyond
September 29, 2024; and (iv) the US Borrower make more than one such request in
any year. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days following the date of such Extension Notice, notify the US Borrower and
the Administrative Agent in writing as to whether such Lender will consent to
such extension. If any Lender shall fail to notify the Administrative Agent and
the US Borrower in writing of its consent to any such request for extension of
the Maturity Date within 20 days following the date of such Extension Notice,
such Lender shall be deemed to be a Non-Extending Lender with respect to such
request. The Administrative Agent shall notify the US Borrower not later than 15
days prior to the applicable anniversary date (or such later time as agreed
between the US Borrower and the Administrative Agent) of the decision of the
Lenders regarding the US Borrower’s request for an extension of the Maturity
Date.
(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.10, the Maturity Date in effect at such
time shall, effective as at the applicable anniversary date (each, an “Extension
Date”), be extended for one year; provided that on each Extension Date, the
conditions set forth in Section 6.2 shall be satisfied. If fewer than all of the
Lenders consent in writing to any such request in accordance with subsection (a)
of this Section 2.10, the Maturity Date in effect at such time shall, effective
as at the applicable Extension Date and subject to subsection (d) of this
Section 2.10, be extended as to those Lenders that so consented (each an
“Extending Lender”) but shall not be extended as to any other Lender (each a
“Non-Extending Lender”). To the extent that the Maturity Date is not extended as
to any Non-Extending Lender pursuant to this Section 2.10 and the Revolving
Credit Commitment of such Non-Extending Lender is not assumed in accordance with
subsection (c) of this Section 2.10 on or prior to the applicable Extension
Date, each Revolving Credit Commitment of such Non-Extending Lender shall
automatically terminate in whole on such unextended Maturity Date without any
further notice or other action by the US Borrower, such Non-Extending Lender or
any other Person. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by the US Borrower for any
requested extension of the Maturity Date. The failure of a Lender to respond to
a notice of such an increase will be deemed an election by such Lender not to
participate therein.
(c)    If fewer than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.10, the Administrative Agent shall promptly so
notify the Extending Lenders, and each Extending Lender may, in its sole
discretion, give written notice to the Administrative Agent not later than 10
days prior to the Extension Date (or such later time as agreed between the US
Borrower and the Administrative Agent) of the amount of the Non-Extending
Lenders’ Revolving Credit Commitments for which it is willing to accept an
assignment. If the Extending Lenders notify the Administrative Agent that they
are willing to accept assignments of Revolving Credit Commitments in an
aggregate amount that exceeds the amount of the Revolving Credit Commitments of
the Non-Extending Lenders, such Revolving Credit Commitments shall be allocated
among the Extending Lenders willing to accept such assignments in such amounts
as are agreed between the US Borrower and the Administrative Agent. If after
giving effect to the assignments of Revolving Credit Commitments described above
there remain any Revolving Credit Commitments of Non-Extending Lenders, the US
Borrower may arrange for one or more Extending Lenders or other Eligible
Assignees (each, an “Assuming Lender”) to assume, effective as of the Extension
Date, any Non-Extending Lender’s Revolving Credit Commitment and all of the
obligations of such Non-Extending


45
93962692_4

--------------------------------------------------------------------------------





Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Non-Extending Lender; provided, however, that the amount
of the Revolving Credit Commitment of any such Assuming Lender as a result of
such substitution shall in no event be less than $10,000,000 unless the amount
of the Revolving Credit Commitment of such Non-Extending Lender is less than
$10,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:
(i)    such assignment or substitution shall (A) be in accordance with and
subject to the restrictions contained in, and consents required by, Section
15.11 and (B) not conflict with Applicable Law; and
(ii)    such Non-Extending Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in Letters of
Credit, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the Assuming Lender (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts).
At least five (5) Business Days prior to any Extension Date (or such later time
as agreed between the US Borrower and the Administrative Agent), (A) each such
Assuming Lender, if any, shall have delivered to the US Borrower and the
Administrative Agent an Assignment and Assumption, duly executed by such
Assuming Lender, such Non-Extending Lender, the US Borrower and the
Administrative Agent, (B) any such Extending Lender shall have delivered
confirmation in writing satisfactory to the US Borrower and the Administrative
Agent as to the increase in the amount of its Revolving Credit Commitment and
(C) each Non-Extending Lender being replaced pursuant to this Section 2.10 shall
have delivered to the Administrative Agent any Note or Notes held by such
Non-Extending Lender. Upon receipt of the executed Assignment and Assumption
referenced in clause (A) above and the payment or prepayment of all amounts
referred to in clauses (i) and (ii) above, each such Extending Lender or
Assuming Lender, as of the Extension Date, will be substituted for such
Non-Extending Lender under this Agreement and shall be a Lender for all purposes
of this Agreement, without any further acknowledgment by or the consent of the
other Lenders, and the obligations of each such Non-Extending Lender hereunder
shall, by the provisions hereof, be released and discharged.
(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.10) Lenders having Revolving Credit Commitments
equal to at least 50% of the Revolving Credit Commitments in effect immediately
prior to the Extension Date consent in writing to a requested extension (whether
by execution or delivery of an Assignment and Assumption or otherwise) not later
than three (3) Business Days prior to such Extension Date (or such later time as
agreed between the US Borrower and the Administrative Agent), the Administrative
Agent shall so notify the US Borrower, and, subject to (i) the satisfaction of
the conditions in Section 6.2 and (ii) the written consent of the Borrower, the
Maturity Date then in effect shall be extended for the additional one-year
period as described in subsection (a) of this Section 2.10, and all references
in this Agreement, and in the Notes, if any, to the “Maturity Date” shall, with
respect to each Extending Lender and each Assuming Lender for such Extension
Date, refer to the Maturity Date as so extended. Promptly following each
Extension Date, the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) of the extension of the scheduled
Maturity Date in effect immediately prior thereto and shall thereupon record in
the Register the relevant information with respect to each such Extending Lender
and each such Assuming Lender.


46
93962692_4

--------------------------------------------------------------------------------





(e)    Conflicting Provisions. This Section shall supersede any provisions in
Section 5.4 or 15.2 to the contrary.
ARTICLE III    

LETTER OF CREDIT FACILITY
SECTION 3.1     L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4(a), agrees to issue Letters of Credit for the
account of the US Borrower on any Business Day from the Closing Date to but not
including the fifth (5th) Business Day prior to the Maturity Date in such form
as may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, based upon the Dollar Amount of all
outstanding Loans and L/C Obligations, the aggregate amount of all outstanding
L/C Obligations would exceed the lesser of (a) the L/C Commitment or (b) the
Revolving Credit Commitment less the sum of the aggregate principal amount of
all outstanding Loans. Each Letter of Credit (other than the Existing Letters of
Credit) shall (i) be denominated in Dollars in a minimum amount of $30,000 or a
lesser amount acceptable to the applicable Issuing Lender and the Administrative
Agent, (ii) be a standby letter of credit or a trade letter of credit issued to
support obligations of the US Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) expire on a date
no later than the earlier of (A) five (5) Business Days prior to the Maturity
Date and (B) one year after its date of issuance, and (iv) be subject to the
Uniform Customs and/or ISP98, as set forth in the Letter of Credit Application
or as determined by the applicable Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York. As of the Closing
Date, each of the Existing Letters of Credit shall constitute, for all purposes
of this Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder. No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any existing Letters of Credit, unless the context otherwise requires.
SECTION 3.2     Procedure for Issuance of Letters of Credit. The US Borrower may
from time to time request that any Issuing Lender issue a Letter of Credit by
delivering to such Issuing Lender at its applicable office (with a copy to the
Administrative Agent’s Office) a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the US Borrower. The
applicable Issuing Lender shall promptly furnish to the US Borrower and the
Administrative Agent a copy of such Letter of Credit and promptly notify each
Revolving Credit Lender of the issuance and upon request by any Revolving Credit
Lender, furnish to such Revolving Credit Lender a copy of such Letter of Credit
and the amount of such Revolving Credit Lender’s participation therein.


47
93962692_4

--------------------------------------------------------------------------------





SECTION 3.3     Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.16(a)(iii), the US
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the face
amount of such Letter of Credit multiplied by the Applicable Margin with respect
to Revolving Credit Loans that are LIBOR Rate Loans (determined on a per annum
basis). Such commission shall be payable quarterly in arrears on the last
Business Day of each calendar quarter, on the Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section in
accordance with their respective Revolving Credit Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the US Borrower
shall pay directly to the applicable Issuing Lender, for its own account, an
issuance fee with respect to each Letter of Credit issued by such Issuing Lender
as set forth in the applicable Fee Letter executed by such Issuing Lender and
the US Borrower. Unless otherwise provided in the applicable Fee Letter, such
issuance fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Maturity Date and thereafter on demand
of the applicable Issuing Lender (through the Administrative Agent).
(c)    Other Costs. In addition to the foregoing fees and commissions, the US
Borrower shall pay or reimburse each Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by such Issuing Lender
in issuing, effecting payment under, amending or otherwise administering any
Letter of Credit issued by it.
SECTION 3.4     L/C Participations.
(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the US Borrower through a Revolving Credit Loan or
otherwise in accordance with the terms of this Agreement, such L/C Participant
shall pay to such Issuing Lender upon demand at such Issuing Lender’s address
for notices specified herein an amount equal to such L/C Participant’s Revolving
Credit Commitment Percentage of the amount of such draft, or any part thereof,
which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit issued by it, such Issuing Lender shall notify the Administrative
Agent of such unreimbursed amount and the Administrative Agent shall notify each
L/C Participant (with a copy to the applicable Issuing Lender) of the amount and
due date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn, shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of (i)
such amount, times (ii) the daily average Federal Funds Rate as determined by
the


48
93962692_4

--------------------------------------------------------------------------------





Administrative Agent during the period from and including the date such payment
is due to the date on which such payment is immediately available to such
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. on any Business Day, such payment shall be due on
the following Business Day.
(c)    Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the US Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
SECTION 3.5     Reimbursement Obligation of the US Borrower. In the event of any
drawing under any Letter of Credit, the US Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section or
with funds from other sources), in same day funds, the applicable Issuing Lender
on each date on which such Issuing Lender notifies the US Borrower of the date
and amount of a draft paid by it under any Letter of Credit for the amount of
(a) such draft so paid and (b) any amounts referred to in Section 3.3(c)
incurred by such Issuing Lender in connection with such payment. Unless the US
Borrower shall immediately notify such Issuing Lender that the US Borrower
intends to reimburse such Issuing Lender for such drawing from other sources or
funds, the US Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (i) such draft so paid and (ii) any amounts referred to in
Section 3.3(c) incurred by such Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse such Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section to
reimburse such Issuing Lender for any draft paid under a Letter of Credit issued
by it is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Section 2.4(a) or Article VI. If the US Borrower has
elected to pay the amount of such drawing with funds from other sources and
shall fail to reimburse such Issuing Lender as provided above, the unreimbursed
amount of such drawing shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
SECTION 3.6     Obligations Absolute. The US Borrower’s obligations under this
Article III (including, without limitation, the Reimbursement Obligation) shall
be absolute and unconditional under any and all circumstances and irrespective
of any set-off, counterclaim or defense to payment which the US Borrower may
have or have had against the applicable Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The US Borrower also agrees that the
applicable Issuing Lender and the L/C Participants shall not be responsible for,
and the US Borrower’s Reimbursement Obligation under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between


49
93962692_4

--------------------------------------------------------------------------------





or among the US Borrower and any beneficiary of any Letter of Credit or any
other party to which such Letter of Credit may be transferred or any claims
whatsoever of the US Borrower against any beneficiary of such Letter of Credit
or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit
issued by it, except for errors or omissions caused by such Issuing Lender’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final nonappealable judgment. The US Borrower agrees that any
action taken or omitted by any Issuing Lender under or in connection with any
Letter of Credit issued by it or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the US
Borrower and shall not result in any liability of such Issuing Lender or any L/C
Participant to the US Borrower. The responsibility of any Issuing Lender to the
US Borrower in connection with any draft presented for payment under any Letter
of Credit issued by it shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7     Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
SECTION 3.8     Resignation of Issuing Lenders. Without limiting the generality
of Section 14.6(c):
(a)    any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the US Borrower
and the Administrative Agent (or such shorter period of time as may be
acceptable to the US Borrower and the Administrative Agent); and
(b)    any resigning Issuing Lender shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit issued by it that are outstanding as of the effective date of its
resignation as an Issuing Lender and all L/C Obligations with respect thereto
(including, without limitation, the right to require the L/C Participants to
take such actions as are required under Section 3.4). Without limiting the
foregoing, upon the resignation of a Lender as an Issuing Lender hereunder, the
US Borrower may, or at the request of such resigned Issuing Lender, the US
Borrower shall use commercially reasonable efforts to, arrange for one or more
of the other Issuing Lenders to issue Letters of Credit hereunder in
substitution for the Letters of Credit, if any, issued by such resigned Issuing
Lender and outstanding at the time of such resignation, or make other
arrangements satisfactory to the resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the resigned Issuing Lender
with respect to any such Letters of Credit.
SECTION 3.9     Reporting of Letter of Credit Information. At any time that
there is an Issuing Lender that is not also the financial institution acting as
the Administrative Agent, then (a) on the last Business Day of each calendar
quarter, (b) on each date that a Letter of Credit is amended, terminated or
otherwise expires, (c) on each date that a Letter of Credit is issued or the
expiry date of a Letter of Credit is extended, and (d) upon the request of the
Administrative Agent, each Issuing Lender (or, in the case of clauses (b), (c)
or (d) of this Section 3.9, the applicable Issuing Lender) shall deliver to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, or termination in respect of
Letters of Credit issued by such Issuing Lender) with respect to each Letter of
Credit issued by such Issuing Lender that is outstanding hereunder. No failure
on the part of any Issuing Lender to provide such information pursuant to this
Section 3.9 shall limit the obligations of the Borrowers or any L/C Participant
hereunder with respect to its reimbursement and participation obligations
hereunder.


50
93962692_4

--------------------------------------------------------------------------------





ARTICLE IV    

[INTENTIONALLY OMITTED]
ARTICLE V    

GENERAL LOAN PROVISIONS
SECTION 5.1     Interest.
(a)    Interest Rate Options. Subject to the provisions of this Section, at the
election of the US Borrower, on behalf of itself and the Subsidiary Borrowers:
(i)    Revolving Credit Loans shall bear interest at (A) the Base Rate plus the
Applicable Margin or (B) the LIBOR Rate plus the Applicable Margin (provided
that the LIBOR Rate shall not be available with respect to Revolving Credit
Loans until three (3) Business Days after the Closing Date unless the US
Borrower has delivered to the Administrative Agent, at least three (3) Business
Days prior to the Closing Date, a letter in form and substance satisfactory to
the Administrative Agent indemnifying the Revolving Credit Lenders in the manner
set forth in Section 5.9 of this Agreement);
(ii)    Canadian Dollar Loans shall bear interest at (A) the Canadian Base Rate
plus the Applicable Margin or (B) the CDOR Rate plus the Applicable Margin;
(iii)    Euro Loans shall bear interest at the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available with respect to Euro
Loans until four (4) Business Days after the Closing Date unless the US Borrower
and the Dutch Borrower have delivered to the Administrative Agent, at least four
(4) Business Days prior to the Closing Date, a letter in form and substance
satisfactory to the Administrative Agent indemnifying the Euro Lender in the
manner set forth in Section 5.9 of this Agreement); and
(iv)    Swingline Loans shall bear interest at the LIBOR Market Index Rate plus
the Applicable Margin.
The US Borrower, on behalf of itself and the Subsidiary Borrowers, shall select
the rate of interest and Interest Period, if any, applicable to any Loan at the
time a Notice of Borrowing is given pursuant to Section 2.4 or at the time a
Notice of Conversion/Continuation is given pursuant to Section 5.2. Any
Revolving Credit Loan or any portion thereof as to which the US Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan. Any Canadian Dollar Loan or any portion thereof as to which the US
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Canadian Base Rate Loan. Any LIBOR Rate Loan, any CDOR Rate Loan or any
portion thereof as to which the US Borrower has not duly specified an Interest
Period as provided herein shall be deemed a LIBOR Rate Loan or a CDOR Rate Loan,
as applicable, with an Interest Period of one (1) month.
(b)    Interest Periods. In connection with each LIBOR Rate Loan or CDOR Rate
Loan, as applicable, the US Borrower, on behalf of itself and the Subsidiary
Borrowers, by giving notice at the times described in Section 2.4 or 5.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such LIBOR Rate Loan or CDOR Rate Loan, as applicable, which
Interest Period shall be (x) in the case of a LIBOR Rate Loan, a period of one
(1), two (2), three (3), or six (6) months or, if available


51
93962692_4

--------------------------------------------------------------------------------





and agreed to by all the Lenders, twelve (12) months and (y) in the case of a
CDOR Rate Loan, a period of one (1), two (2), three (3) or six (6) months;
provided that:
(i)    the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or CDOR Rate Loan, as applicable, and, in the
case of immediately successive Interest Periods, each successive Interest Period
shall commence on the date on which the immediately preceding Interest Period
expires;
(ii)    if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan or
CDOR Rate Loan, as applicable, would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;
(iii)    any Interest Period with respect to a LIBOR Rate Loan or CDOR Rate
Loan, as applicable, that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the relevant calendar month at the end of such Interest Period;
(iv)    no Interest Period shall extend beyond the Maturity Date without payment
of any amounts pursuant to Section 5.9; and
(v)    there shall be no more than fifteen (15) Interest Periods in effect at
any time.
(c)    Default Rate. Subject to Section 13.3, upon the occurrence and during the
continuance of a Payment Event of Default or a Bankruptcy Event of Default or,
at the discretion of the Administrative Agent or as directed by the Required
Lenders, upon the occurrence and during the continuance of an Event of Default
other than a Payment Event of Default or Bankruptcy Event of Default, (i) the
Borrowers shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans, Canadian Dollar Loans or Letters of Credit, (ii) all outstanding LIBOR
Rate Loans denominated in Dollars shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate then applicable to Base Rate Loans, (iii) all
outstanding CDOR Rate Loans shall bear interest at a rate per annum of two
percent (2%) in excess of the rate then applicable to CDOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate then applicable to Canadian Base Rate Loans,
(iv) all outstanding Canadian Base Rate Loans shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate then applicable to
Canadian Base Rate Loans, (v) all outstanding Euro Loans shall bear interest at
a rate per annum of two percent (2%) in excess of the rate then applicable to
Euro Loans and (vi) all outstanding Base Rate Loans, Swingline Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
then applicable to Base Rate Loans. Interest shall continue to accrue on the
Obligations after the filing by or against any Borrower of any petition seeking
any relief in bankruptcy or under any Debtor Relief Law. The interest accrued
pursuant to this Section 5.1(c) shall be payable by the applicable Borrower on
demand of the Administrative Agent.


52
93962692_4

--------------------------------------------------------------------------------





(d)    Interest Payment and Computation.
(i)    Interest on each Base Rate Loan, each Canadian Base Rate Loan and each
Swingline Loan shall be due and payable in arrears on the last Business Day of
each calendar quarter commencing December 29, 2017; and interest on each LIBOR
Rate Loan and each CDOR Rate Loan shall be due and payable on the last day of
each Interest Period applicable thereto, and if such Interest Period extends
over three (3) months, at the end of each three (3) month interval during such
Interest Period. All computations of interest for Base Rate Loans when the Base
Rate is determined by the Prime Rate and Canadian Dollar Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and assessed for the
actual days elapsed. All other computations of fees and interest provided
hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).
(ii)    For greater certainty, whenever any amount is payable under this
Agreement or any other Loan Document by the Canadian Borrower as interest or as
a fee which requires the calculation of an amount using a percentage per annum,
each party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method” (e.g., when interest is
calculated and payable monthly, the rate of interest payable per month is 1/12
of the stated rate of interest per annum).
(iii)    For the purposes of the Interest Act (Canada) and disclosure under such
Act, whenever interest to be paid under this Agreement is to be calculated on
the basis of a year of 365 or 366 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by either 365 or 366 or such other period of time, as
the case may be.
(e)    Maximum Rate.
(i)    In no contingency or event whatsoever shall the aggregate of all amounts
deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option (A) promptly refund to the Borrowers any interest received by the
Lenders in excess of the maximum lawful rate or (B) apply such excess to the
principal balance of the Obligations on a pro rata basis. It is the intent
hereof that the Borrowers not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Applicable Law.
(ii)    Notwithstanding the provisions of this Section 5.1 or any other
provision of this Agreement, in no event shall the aggregate “interest” (as such
term is defined in Section 347 of the Criminal Code (Canada)) exceed the
effective annual rate of interest on the “credit advanced” (as such term is
defined in Section 347 of the Criminal Code (Canada)) lawfully permitted under
Section 347 of the Criminal Code (Canada). The effective annual rate of interest
shall be determined in accordance with generally accepted actuarial practices
and principles over the term of the applicable


53
93962692_4

--------------------------------------------------------------------------------





Loan, and in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries qualified for a period of ten (10) years and appointed by
the Canadian Dollar Lender will be conclusive for the purposes of such
determination. A certificate of an authorized signing officer of the Canadian
Dollar Lender as to each amount and/or each rate of interest payable hereunder
from time to time shall be conclusive evidence of such amount and of such rate,
absent manifest error.
SECTION 5.2     Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the US Borrower, on behalf of itself and the Canadian Borrower,
shall have the option to (a) convert all or any portion of any outstanding Base
Rate Loans in a principal amount equal to $1,000,000 or any whole multiple of
$1,000,000 in excess thereof into one or more LIBOR Rate Loans denominated in
Dollars (provided however that no Revolving Credit Loan may be so converted
until the third (3rd) Business Day after the Closing Date unless the US Borrower
has delivered to the Administrative Agent a letter in form and substance
satisfactory to the Administrative Agent indemnifying the Revolving Credit
Lenders in the manner set forth in Section 5.9 of this Agreement), (b) convert
all or any portion of any outstanding Canadian Base Rate Loan in a principal
amount equal to C$1,000,000 or any whole multiple of C$1,000,000 in excess
thereof into one or more CDOR Rate Loans, or (c) upon the expiration of any
Interest Period, (i) convert all or any part of its outstanding LIBOR Rate Loans
in a principal amount equal to $500,000 or a whole multiple of $100,000 in
excess thereof into Base Rate Loans, (ii) convert all or any part of its
outstanding CDOR Rate Loans in a principal amount of C$500,000 or a whole
multiple of C$100,000 in excess thereof into Canadian Base Rate Loans or (iii)
continue such LIBOR Rate Loans or CDOR Rate Loans, as applicable, as LIBOR Rate
Loans or CDOR Rate Loans, as applicable. Provided that no Default or Event of
Default has occurred and is then continuing, the US Borrower, on behalf of the
Dutch Borrower, may, upon the expiration of any Interest Period with respect to
a Euro Loan, continue such Euro Loan for additional Interest Periods. Whenever
the US Borrower desires to convert or continue Loans as provided above, the US
Borrower shall give the Administrative Agent irrevocable prior written notice in
the form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 12:00 noon three (3) Business Days (or (x) four (4) Business Days in the
case of the Euro Loans or (y) one (1) Business Day for Canadian Dollar Loans)
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan or any CDOR Rate Loan to be converted or continued,
the last day of the Interest Period therefor, (B) the effective date of such
conversion or continuation (which shall be a Business Day), (C) the principal
amount of such Loans to be converted or continued, and (D) the Interest Period
to be applicable to such converted or continued LIBOR Rate Loan or CDOR Rate
Loan. The Administrative Agent shall promptly notify the applicable Lenders of
such Notice of Conversion/Continuation.
SECTION 5.3     Fees.
(a)    Facility Fee. Commencing on the Closing Date, the Borrowers shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable facility fee (the “Facility Fee”) at a rate per annum equal to
the Applicable Margin on the Revolving Credit Commitment (regardless of usage),
subject to adjustment as provided in Section 5.16(a)(iii). The Facility Fee
shall be payable in arrears on the last Business Day of each calendar quarter
during the term of this Agreement commencing December 29, 2017 and ending on the
date upon which all Obligations (other than contingent indemnification
obligations not then due) arising under the Revolving Credit Facility shall have
been indefeasibly and irrevocably paid and satisfied in full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized or other
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Lender have been made) and the Revolving Credit Commitments have been
terminated. Such facility fee shall be distributed by the Administrative Agent
to the Revolving Credit Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.


54
93962692_4

--------------------------------------------------------------------------------





(b)    Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent and its Affiliates for structuring and syndicating the
Loans and for its obligations hereunder, the Borrowers agree to pay to the
Administrative Agent and its Affiliates, for their own account, the fees set
forth in the applicable Fee Letter. The Borrowers shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.
SECTION 5.4     Manner of Payment.
(a)    Loans Denominated in Dollars. Each payment by the US Borrower on account
of the principal of or interest on any Loan or Letter of Credit denominated in
Dollars or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement or any Note (except as
set forth in Section 5.4(b) or (c)) shall be made in Dollars not later than 2:00
p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders (other than as set forth below) pro rata in accordance with their
respective Revolving Credit Commitment Percentages (except as specified below)
in immediately available funds and shall be made without any set-off,
counterclaim or deduction whatsoever. Any payment received after such time but
before 3:00 p.m. on such day shall be deemed a payment on such date for the
purposes of Section 13.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 3:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes.
(b)    Canadian Dollar Loans. Each payment by the Borrowers on account of the
principal of or interest on the Canadian Dollar Loans shall be made in Canadian
Dollars not later than 2:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent’s account with the Canadian Dollar Lender
for the account of the Canadian Dollar Lender (other than as set forth below) in
immediately available funds, and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 3:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 13.1, but for all other purposes shall be deemed to have been made on
the next succeeding Business Day. Any payment received after 3:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
(c)    Euro Loans. Each payment by the Borrowers on account of the principal of
or interest on the Euro Loans shall be made in Euros not later than 2:00 p.m. on
the date specified for payment under this Agreement to the Administrative
Agent’s account with the Euro Lender for the account of the Euro Lender (other
than as set forth below) in immediately available funds, and shall be made
without any set-off, counterclaim or deduction whatsoever. Any payment received
after such time but before 3:00 p.m. on such day shall be deemed a payment on
such date for the purposes of Section 13.1, but for all other purposes shall be
deemed to have been made on the next succeeding Business Day. Any payment
received after 3:00 p.m. shall be deemed to have been made on the next
succeeding Business Day for all purposes.
(d)    General Payment Provisions. Upon receipt by the Administrative Agent of
each such payment, the Administrative Agent shall distribute to each Lender at
its address for notices set forth herein its pro rata share of such payment in
accordance with such Lender’s Revolving Credit Commitment Percentage (except as
specified below) and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of any Issuing Lender’s fees or
L/C Participants’ commissions shall be made in like manner, but for the account
of such Issuing Lender or the L/C Participants, as the case may be. Each payment
to the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 5.9, 5.10, 5.11 or 15.2 shall be paid to the
Administrative Agent for the account of the applicable Lender.


55
93962692_4

--------------------------------------------------------------------------------





Each payment to the Administrative Agent with respect to Swingline Loans
(including, without limitation, the Swingline Lender’s fees or expenses) shall
be made for the account of the Swingline Lender. Each payment to the
Administrative Agent with respect to the Canadian Dollar Loans (including,
without limitation, the Canadian Dollar Lender’s fees or expenses) shall be made
for the account of the Canadian Dollar Lender. Each payment to the
Administrative Agent with respect to the Euro Loans (including, without
limitation, the Euro Lender’s fees or expenses) shall be made for the account of
the Euro Lender. Subject to Section 5.1(b)(ii) if any payment under this
Agreement shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
(e)    Defaulting Lenders. Notwithstanding the foregoing clauses (a), (b), (c)
and (d) if there exists a Defaulting Lender, each payment by a Borrower to such
Defaulting Lender hereunder shall be applied in accordance with Section
5.16(a)(ii).
SECTION 5.5     Evidence of Indebtedness.
(a)    Extensions of Credit. The Extensions of Credit made by each Lender and
each Issuing Lender shall be evidenced by one or more accounts or records
maintained by such Lender or such Issuing Lender and by the Administrative Agent
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender or the applicable Issuing Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders or such Issuing Lender to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender or any
Issuing Lender and the accounts and records of the Administrative Agent in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Administrative Agent, the applicable Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note, a Canadian Note, a Euro Note and/or a Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Canadian Dollar Loans, Euro
Loans and/or Swingline Loans, as applicable, in addition to such accounts or
records. Each Lender may attach schedules to its Notes and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.
(b)    Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Canadian Dollar
Loans, Euro Loans, Swingline Loans and Letters of Credit. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Revolving Credit Lender in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.
SECTION 5.6     Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 15.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in


56
93962692_4

--------------------------------------------------------------------------------





accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 5.15 or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Canadian Dollar Loans, Euro Loans, Swingline Loans
and Letters of Credit to any assignee or participant, other than to a Borrower
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7     Obligations of Lenders.
(a)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.4(b) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent in the applicable Permitted Currency, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at:
(i)    in the case of a payment to be made by such Lender, (A) with respect to
any Loan denominated in Dollars, the greater of (1) the daily average Federal
Funds Rate and (2) a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation and (B) with respect to
any Loan denominated in an Alternative Currency, the greater of (1) a rate equal
to the Administrative Agent’s aggregate marginal cost (including the cost of
maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount and (2) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation; and
(ii)    in the case of a payment to be made by such Borrower, (A) with respect
to any Loan denominated in Dollars, the interest rate applicable to Base Rate
Loans and (B) with respect to any Loan denominated in an Alternative Currency, a
rate equal to the Administrative Agent’s aggregate marginal cost (including the
cost of maintaining any required reserves or deposit insurance and of


57
93962692_4

--------------------------------------------------------------------------------





any fees, penalties, overdraft charges or other costs or expenses incurred by
the Administrative Agent as a result of the failure to deliver funds hereunder)
of carrying such amount.
If such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such borrowing. Any payment by a Borrower shall
be without prejudice to any claim a Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
(b)    Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the Borrowers shall not relieve
it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.
SECTION 5.8     Changed Circumstances.
(a)    Circumstances Affecting LIBOR Rate, CDOR Rate and Availability. If (i) in
connection with any request for, or a conversion or continuation of, (x) a
Swingline Loan, a LIBOR Rate Loan or a Base Rate Loan, as applicable, as to
which the interest rate is determined with reference to LIBOR or the LIBOR
Market Index Rate or (y) a CDOR Rate Loan (or a Canadian Base Rate Loan as to
which the interest rate is determined by reference to the CDOR Rate), for any
reason (A) in the case of any Loan as to which the interest rate is determined
by reference to (1) LIBOR or the LIBOR Market Index Rate, the Administrative
Agent or any Lender (after consultation with the Administrative Agent) shall
determine (which determination shall be conclusive and binding absent manifest
error) that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in eurodollars, in the applicable amounts
or the applicable Permitted Currency are not being published by the ICE
Benchmark Administration Limited, a United Kingdom company, or offered to the
Administrative Agent or such Lender for such Interest Period or (2) the CDOR
Rate, the Administrative Agent or the Canadian Dollar Lender shall determine
(which determination shall be conclusive and binding absent manifest error) that
by reason of circumstances affecting the applicable exchange and interbank
markets generally, rates for Canadian Dollar bankers’ acceptances are not being
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or offered to the Administrative Agent or the Canadian Dollar Lender for such
Interest Period, (B) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for the ascertaining of (x) the LIBOR
Rate or the LIBOR Market Index Rate for such Interest Period with respect to a
proposed Swingline Loan, LIBOR Rate Loan or any Base Rate Loan as to which the
interest rate is determined with reference to LIBOR or the LIBOR Market Index
Rate or (y) the CDOR Rate with respect to a proposed CDOR Rate Loan (or any
Canadian Base Rate Loan as to which the interest rate is determined by reference
to the CDOR Rate), (C) the Required Lenders shall reasonably determine that the
LIBOR Rate or the LIBOR Market Index Rate, as applicable, does not adequately
and fairly reflect the cost to such Lenders of making or maintaining such Loans
during such Interest Period or (D) the Canadian Dollar Lender shall reasonably
determine that the CDOR Rate does not adequately and fairly reflect the cost to
the Canadian Dollar Lender of making or maintaining such Canadian Dollar Loans,
(ii) a fundamental change has occurred in the foreign exchange or interbank
markets with respect to Canadian Dollars or Euros (including, without
limitation, changes in national or international financial, political or
economic conditions or currency exchange rates or exchange controls) or (iii) it
has


58
93962692_4

--------------------------------------------------------------------------------





become otherwise materially impractical for any Lender to make any Canadian
Dollar Loans or Euro Loans, then the Administrative Agent shall forthwith give
notice thereof to the Borrowers.
Thereafter, until the Administrative Agent notifies the Borrowers that such
circumstances no longer exist, the obligation of the applicable Lenders to make
Swingline Loans, LIBOR Rate Loans or Base Rate Loans as to which the interest
rate is determined with reference to LIBOR or the LIBOR Market Index Rate, as
applicable, or the Canadian Dollar Lender to make CDOR Rate Loans (or Canadian
Base Rate Loans as to which the interest rate is determined by reference to the
CDOR Rate), as applicable, and the right of the Borrowers to convert any Loan to
or continue any Loan as a LIBOR Rate Loan or a Base Rate Loan, as applicable, as
to which the interest rate is determined with reference to LIBOR or the LIBOR
Market Index Rate or a CDOR Rate Loan (or a Canadian Base Rate Loan as to which
the interest rate is determined by reference to the CDOR Rate) shall be
suspended, and the applicable Borrower shall either:
(i) repay in full (or cause to be repaid in full) the then outstanding principal
amount of each such Loan, together with accrued interest thereon (subject to
Section 5.1(e)), (A) with respect to any LIBOR Rate Loan, on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan or (B) with
respect to any Canadian Dollar Loan, immediately upon the request of the
Administrative Agent, or
(ii) (A) in the case of any LIBOR Rate Loan denominated in Dollars or any Base
Rate Loan, as applicable, as to which the interest rate is determined by
reference to LIBOR or LIBOR Market Index Rate, convert the then outstanding
principal amount of such Loan to a Base Rate Loan, as to which the interest rate
is not determined by reference to LIBOR or the LIBOR Market Index Rate, as
applicable, as of the last day of such Interest Period or (B) in the case of any
CDOR Rate Loan (or any Canadian Base Rate Loan as to which the interest rate is
determined by reference to the CDOR Rate), convert the then outstanding
principal amount of such Loan to a Canadian Base Rate Loan, as to which the
interest rate is not determined by reference to the CDOR Rate.
(b)    Laws Affecting LIBOR Rate, Canadian Dollar or Euro Availability. If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan or any Base Rate
Loan, as applicable, as to which the interest rate is determined by reference to
LIBOR or the LIBOR Market Index Rate, any CDOR Rate Loan or any Canadian Base
Rate Loan as to which the interest rate is determined by reference to the CDOR
Rate or any Loan denominated in an Alternative Currency, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrowers and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligations of the Lenders, the Canadian
Dollar Lender or the Euro Lender, as applicable, to make Swingline Loans, LIBOR
Rate Loans or any Base Rate Loan, as applicable, as to which the interest rate
is determined by reference to LIBOR or the LIBOR Market Index Rate, any CDOR
Rate Loans or any Canadian Base Rate Loans as to which the interest rate is
determined by reference to the CDOR Rate or Euro Loans, as applicable, and the
right of the US Borrower to convert any Loan to a LIBOR Rate Loan or a CDOR Rate
Loan, as applicable, or continue any Loan as a LIBOR Rate Loan, CDOR Rate Loan
or a Base Rate Loan, as applicable, as to which the interest rate is determined
by reference to LIBOR, or a Canadian Base Rate Loan as to which the interest
rate is determined by reference to the CDOR Rate, shall be suspended and
thereafter the US Borrower may


59
93962692_4

--------------------------------------------------------------------------------





select only Base Rate Loans or Canadian Base Rate Loans, as applicable, as to
which the interest rate is not determined by reference to LIBOR, the LIBOR
Market Index Rate or the CDOR Rate, as applicable, hereunder, (ii) all Base Rate
Loans shall cease to be determined by reference to LIBOR or the LIBOR Market
Index Rate, as applicable, (iii) all Canadian Base Rate Loans shall cease to be
determined by reference to the CDOR Rate, (iv) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto as a LIBOR Rate Loan, the applicable LIBOR
Rate Loan shall immediately be converted to a Base Rate Loan, as to which the
interest rate is not determined by reference to LIBOR or the LIBOR Market Index
Rate for the remainder of such Interest Period, (v) if the Canadian Dollar
Lender may not lawfully continue to maintain a CDOR Rate Loan to the end of the
then current Interest Period applicable thereto as a CDOR Rate Loan, the
applicable CDOR Rate Loan shall immediately be converted to a Canadian Base Rate
Loan, as to which the interest rate is not determined by reference to the CDOR
Rate, (vi) if the Canadian Dollar Lender may not otherwise lawfully continue to
maintain a Canadian Dollar Loan, the applicable Canadian Dollar Loan shall
immediately be repaid in full (together with accrued interest thereon) and (vii)
if the Euro Lender may not lawfully continue to maintain a Euro Loan, the
applicable Euro Loan shall immediately be repaid in full (together with accrued
interest thereon).
SECTION 5.9     Indemnity. Each Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by such Borrower
to make any payment when due of any amount due hereunder in connection with a
LIBOR Rate Loan or CDOR Rate Loan, as applicable, (b) due to any failure of such
Borrower to borrow, continue or convert on a date specified therefor in a Notice
of Borrowing or Notice of Conversion/Continuation or (c) due to any payment,
prepayment or conversion of any LIBOR Rate Loan or CDOR Rate Loan, as
applicable, on a date other than the last day of the Interest Period therefor.
The amount of such loss or expense shall be determined, (i) with respect to
LIBOR Rate Loans, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical and (ii) with respect to CDOR Rate Loans, in the Canadian Dollar
Lender’s sole discretion, based upon the assumption that the Canadian Dollar
Lender funded such CDOR Rate Loans in the applicable interbank markets and using
any reasonable attribution or averaging methods which the Canadian Dollar Lender
deems appropriate and practical. A certificate of such Lender setting forth the
basis for determining such amount or amounts necessary to compensate such Lender
shall be forwarded to the US Borrower through the Administrative Agent and shall
be conclusively presumed to be correct save for manifest error.
SECTION 5.10     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or any Issuing Lender (or any of their respective Lending
Offices);
(ii)    subject any Recipient to any Taxes of any kind whatsoever with respect
to this Agreement, any Canadian Dollar Loan, any Euro Loan, any Letter of
Credit, any participation in a Canadian Dollar Loan, a Euro Loan or a Letter of
Credit or any LIBOR Rate Loan made by it, or


60
93962692_4

--------------------------------------------------------------------------------





change the basis of taxation of payments to such Recipient in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Recipient); or
(iii)    impose on any Lender, any Issuing Lender (or any of their respective
Lending Offices), any other Recipient or the London interbank market any other
condition, cost or expense affecting this Agreement, any Canadian Dollar Loan,
any Euro Loan, any Letter of Credit, any participation in a Canadian Dollar
Loan, a Euro Loan or a Letter of Credit or any LIBOR Rate Loan made by it;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, such Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Canadian Dollar Loan,
Euro Loan or Letter of Credit (or of maintaining its obligation to participate
in or to issue any Canadian Dollar Loan, Euro Loan or Letter of Credit), or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Lender or such other Recipient hereunder (whether of principal, interest or any
other amount) then, upon written request of such Lender, such Issuing Lender or
such other Recipient, the Borrowers shall promptly pay to any such Lender, such
Issuing Lender or such other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, such Issuing Lender or such
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.
(b)    Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law affecting such Lender or such Issuing Lender or any Lending
Office of such Lender or such Lender’s or such Issuing Lender’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or such Issuing Lender or the Loans made by, or participations in
Canadian Dollar Loans, Euro Loans, Letters of Credit or Swingline Loans held by,
such Lender or such Issuing Lender or the Letters of Credit issued by such
Issuing Lender, to a level below that which such Lender or such Issuing Lender
or such Lender’s or such Issuing Lender’s holding company could have achieved
but for such Change in Law (taking into consideration such Lender’s or such
Issuing Lender’s policies and the policies of such Lender’s or such Issuing
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time upon written request of such Lender or such Issuing Lender the
Borrowers shall promptly pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender, an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender, such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender, such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender, any
Issuing Lender or such other Recipient to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s, such Issuing Lender’s or
such other Recipient’s right to demand such compensation; provided that the
Borrowers shall not be required to compensate a Lender, an Issuing Lender or any
other Recipient pursuant


61
93962692_4

--------------------------------------------------------------------------------





to this Section for any increased costs incurred or reductions suffered more
than six (6) months prior to the date that such Lender, such Issuing Lender or
any other Recipient, as the case may be, notifies the Borrowers of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s, such
Issuing Lender’s or such other Recipient’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).
SECTION 5.11     Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if any Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent and each
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Borrower shall make such
deductions and (iii) such Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c)    Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the US Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Borrower to a Governmental Authority,
such Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the Applicable Law of the
jurisdiction in which a Borrower is resident for tax purposes, or any treaty to
which such jurisdiction is a party, with respect to payments hereunder or under
any other Loan Document shall deliver to the applicable Borrower (with a copy to
the Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the applicable Borrower or the Administrative Agent,
such properly completed and executed documentation prescribed by Applicable Law
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if requested by the applicable Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the applicable Borrower or the
Administrative Agent as will enable the applicable Borrower or the
Administrative Agent to determine


62
93962692_4

--------------------------------------------------------------------------------





whether or not such Lender is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing, in the
event that the applicable Borrower is a resident for tax purposes in the United
States, any Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
applicable Borrower or the Administrative Agent, but only if such Foreign Lender
is legally entitled to do so), whichever of the following is applicable:
(i)    duly completed copies of IRS Form W-8BEN-E (or W-8BEN if applicable)
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(ii)    duly completed copies of IRS Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of IRS Form W-8BEN-E (or W-8BEN if
applicable), or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit applicable Borrower to determine the withholding or
deduction required to be made.
Without limiting the obligations of the Lenders set forth above regarding
delivery of certain forms and documents to establish each Lender’s status for
U.S. withholding tax purposes, each Lender agrees promptly to deliver to the
Administrative Agent or the US Borrower, on behalf of itself and the Subsidiary
Borrowers, as the Administrative Agent or the US Borrower, on behalf of itself
and the Subsidiary Borrowers, shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such other documents and forms
required by any relevant taxing authorities under Applicable Law of any other
jurisdiction, duly executed and completed by such Lender, as are required under
such Applicable Law to confirm such Lender’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender outside of the United States by the Borrowers
pursuant to this Agreement or otherwise to establish such Lender’s status for
withholding tax purposes in such other jurisdiction. Each Lender shall promptly
(i) notify the Administrative Agent of any change in circumstances which would
modify or render invalid any such claimed exemption or reduction, and (ii) take
such steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of Applicable Law
of any such jurisdiction that any Borrower make any deduction or withholding for
taxes from amounts payable to such Lender. Additionally, each Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Applicable Law of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Applicable
Law in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction


63
93962692_4

--------------------------------------------------------------------------------





(f)    Without limiting the generality of the provisions of Section 5.11(e), if
a payment made to a Lender pursuant to this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the US Borrower and the Administrative Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the US Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the US Borrower or the
Administrative Agent as may be necessary for the US Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the US Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agree to repay the amount paid over to the Borrowers (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrowers or any other Person.
(h)    Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.
SECTION 5.12     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrowers to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.11, then such Lender, at the request of the Borrowers,
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.10 or Section 5.11, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


64
93962692_4

--------------------------------------------------------------------------------





(b)    Replacement of Lenders. (i) If any Lender requests compensation under
Section 5.10, (ii) if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 5.11, and, in each case, such Lender has declined or is unable to
designate a different Lending Office in accordance with Section 5.12(a), or (ii)
if any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 15.11), all of its interests, rights (other than
its existing rights to payments pursuant to Section 5.10 and Section 5.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(A)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 15.11;
(B)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);
(C)    in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter;
(D)    such assignment does not conflict with Applicable Law; and
(E)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
SECTION 5.13     Redenomination of Alternative Currency Loans.
(a)    If any Canadian Dollar Loan is required to bear interest based at the
Base Rate or any component thereof rather than the Canadian Base Rate or the
CDOR Rate pursuant to any applicable provision hereof, such Loan shall be funded
in Dollars in an amount equal to the Dollar Amount of such Canadian Dollar Loan,
all subject to the provisions of Section 2.4(b). The US Borrower and the
Canadian Borrower shall reimburse the Lenders upon any such conversion for any
amounts required to be paid under Section 5.9.
(b)    If any Euro Loan is required to bear interest based at the Base Rate or
any component thereof rather than the LIBOR Rate pursuant to any applicable
provision hereof, such Loan shall be funded in Dollars in an amount equal to the
Dollar Amount of such Euro Loan, all subject to the provisions of Section
2.4(b). The US Borrower and the Euro Borrower shall reimburse the Lenders upon
any such conversion for any amounts required to be paid under Section 5.9.


65
93962692_4

--------------------------------------------------------------------------------





SECTION 5.14     US Borrower as Agent for Subsidiary Borrowers. Each of the
Subsidiary Borrowers hereby irrevocably appoints and authorizes the US Borrower
(a) to provide the Administrative Agent with all notices with respect to
Extensions of Credit obtained for the benefit of any Borrower and all other
notices and instructions under this Agreement, (b) to take such action on behalf
of the Borrowers as the US Borrower deems appropriate on its behalf to obtain
Extensions of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement and (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by the US Borrower of any summons, notice or other similar item shall be
deemed effective receipt by the Borrowers and their Subsidiaries.
SECTION 5.15     Cash Collateral.
(a)    General. At any time that there shall exist a Defaulting Lender, within
one Business Day following the written request of the Administrative Agent, any
Issuing Lender (with a copy to the Administrative Agent), or any Lender (with a
copy to the Administrative Agent), the Borrowers shall Cash Collateralize the
Fronting Exposure of the Canadian Dollar Lender, the Euro Lender, such Issuing
Lender and/or the Swingline Lender, as applicable, with respect to such
Defaulting Lender (determined after giving effect to Section 5.16(a)(iv)) and
any Cash Collateral provided by such Defaulting Lender) in an amount not less
than the Minimum Collateral Amount.
(b)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the Canadian Dollar Lender, the Euro
Lender, each Issuing Lender and the Swingline Lender, and agrees to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lender’s obligation to fund participations in respect of, Canadian
Dollar Loans, Euro Loans, L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (c) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Lenders as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.15 or Section 5.16 in
respect of Canadian Dollar Loans, Euro Loans, Letters of Credit and Swingline
Loans shall be applied to the satisfaction of the Defaulting Lender’s obligation
to fund participations in respect of Canadian Dollar Loans, Euro Loans, L/C
Obligations and Swingline Loans (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of the Canadian Dollar Lender,
the Euro Lender, any Issuing Lender and/or the Swingline Lender, as applicable,
shall no longer be required to be held as Cash Collateral pursuant to this
Section 5.15 following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent, the Canadian
Dollar Lender, the Euro Lender, the Issuing Lenders and the Swingline Lender
that there exists excess Cash Collateral; provided that, subject to Section
5.16, the Person providing Cash Collateral, the Canadian Dollar Lender, the Euro
Lender, the Issuing Lenders and the Swingline Lender


66
93962692_4

--------------------------------------------------------------------------------





may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
SECTION 5.16     Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 15.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Canadian Dollar Lender, the Euro Lender, the
Issuing Lenders or the Swingline Lender hereunder; third, to Cash Collateralize
the Fronting Exposure of the Canadian Dollar Lender, the Euro Lender, the
Issuing Lenders and the Swingline Lender with respect to such Defaulting Lender
in accordance with Section 5.15; fourth, as the Borrowers may request (so long
as no Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize future Fronting Exposure with respect to such Defaulting Lender
with respect to future Canadian Dollar Loans, Euro Loans, Letters of Credit and
Swingline Loans issued or made under this Agreement, in accordance with Section
5.15; sixth, to the payment of any amounts owing to the Lenders, the Canadian
Dollar Lender, the Euro Lender, the Issuing Lenders or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Canadian Dollar Lender, the Euro Lender, any Issuing Lender or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans or funded participations in Canadian Dollar Loans, Euro
Loans, Letters of Credit or Swingline Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (2) such Loans were made
or the related Letters of Credit or Swingline Loans were issued at a time when
the conditions set forth in Section 6.2 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and funded participations in
Canadian Dollar Loans, Euro Loans, Letters of Credit or Swingline Loans owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or funded participations in Canadian Dollar Loans, Euro
Loans, Letters of Credit or Swingline Loans owed to, such Defaulting


67
93962692_4

--------------------------------------------------------------------------------





Lender until such time as all Loans and funded and unfunded participations in
Canadian Dollar Loans, Euro Loans, L/C Obligations and Swingline Loans are held
by the Lenders pro rata in accordance with the Revolving Credit Commitments
under the applicable Revolving Credit Facility without giving effect to
Section 5.16(a)(iv)). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 5.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Each Defaulting Lender shall be entitled to receive a Facility Fee for
any period during which such Lender is a Defaulting Lender only to extent
allocable to the sum of (1) the outstanding principal amount of the Revolving
Credit Loans funded by it, and (2) its Revolving Credit Commitment Percentage of
the stated amount of Letters of Credit and Swingline Loans for which it has
provided Cash Collateral pursuant to Section 5.15.
(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.15.
(C)    With respect to any Facility Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrowers shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Canadian Dollar Loans, Euro Loans, L/C
Obligations or Swingline Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (2) pay to the Canadian Dollar Lender, the
Euro Lender, each Issuing Lender and the Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Canadian Dollar Lender’s, the Euro Lender’s, such Issuing
Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting Lender,
and (3) not be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Canadian Dollar Loans, Euro
Loans, L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment. Subject to
Section 15.25, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Loans. If the reallocation described in
clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Canadian Dollar Loans, Euro Loans


68
93962692_4

--------------------------------------------------------------------------------





and Swingline Loans on a pro rata basis in an amount equal to such Lenders’
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lenders’
respective Fronting Exposures in accordance with the procedures set forth in
Section 5.15.
(b)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Canadian Dollar Lender, the Euro Lender, the Issuing Lenders and the Swingline
Lender agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
such Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Canadian Dollar Loans, Euro Loans, Letters of
Credit and Swingline Loans to be held pro rata by the Lenders in accordance with
the Revolving Credit Commitments (without giving effect to Section 5.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    New Canadian Dollar Loans/Euro Loans/Swingline Loans/Letters of Credit.
So long as any Lender is a Defaulting Lender, (i) the Canadian Dollar Lender the
shall not be required to fund any Canadian Dollar Loans unless it is satisfied
that it will have no Fronting Exposure after giving effect to such Canadian
Dollar Loan, (ii) the Euro Lender the shall not be required to fund any Euro
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Euro Loan, (iii) the Swingline Lender shall not be required to
fund any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (iv) no Issuing Lender
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
ARTICLE VI    

CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1     Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loans,
if any, or issue or participate in the initial Letters of Credit, if any, is
subject to the satisfaction of each of the following conditions:
(a)    Executed Loan Documents. This Agreement, a Revolving Credit Note in favor
of each Lender requesting a Revolving Credit Note, a Canadian Note in favor of
the Canadian Dollar Lender (if requested thereby), a Euro Note in favor of the
Euro Lender (if requested thereby), a Swingline Note in favor of the Swingline
Lender (if requested thereby), the Subsidiary Guaranty Agreement, together with
any other applicable Loan Documents, shall have been duly authorized, executed
and delivered to the Administrative Agent by the parties thereto, shall be in
full force and effect and no Default or Event of Default shall exist hereunder
or thereunder.
(b)    Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:


69
93962692_4

--------------------------------------------------------------------------------





(i)    Officer’s Certificate of the US Borrower. A certificate from a
Responsible Officer of the US Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true, correct and complete in all material
respects as of the Closing Date (except (x) any representation and warranty made
as of an earlier date, which representation and warranty shall remain true and
correct as of such earlier date and (y) to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true, correct
and complete in all respects as of the Closing Date), (B) none of the Credit
Parties is in violation of any of the covenants contained in this Agreement and
the other Loan Documents, (C) after giving effect to the transactions
contemplated by this Agreement, no Default or Event of Default has occurred and
is continuing and (D) each of the Credit Parties, as applicable, has satisfied
each of the conditions set forth in Section 6.1 and Section 6.2.
(ii)    Certificate of Responsible Officer of each Credit Party. A certificate
of a Responsible Officer of each Credit Party certifying as to the incumbency
and genuineness of the signature of each officer of such Credit Party executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles of incorporation (or
equivalent documentation) of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws (or equivalent
documentation) of such Credit Party as in effect on the Closing Date, (C)
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Credit Party authorizing the transactions contemplated hereunder
and the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 6.1(b)(iii).
(iii)    Certificates of Good Standing. Certificates as of a recent date of the
good standing or status of each Credit Party under the laws of its jurisdiction
of incorporation, organization or formation (or equivalent), as applicable, and,
to the extent requested by the Administrative Agent, each other jurisdiction
where such Credit Party is qualified to do business and, to the extent
available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that such Credit Party has filed all required tax
returns and owes no delinquent taxes.
(iv)    Opinions of Counsel. Favorable opinions of counsel to the Credit Parties
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, the Loan Documents and such other matters as the Administrative Agent
shall request (including, without limitation, opinions of foreign counsel to the
Credit Parties), which such opinions shall (unless otherwise agreed to by the
Administrative Agent) expressly permit reliance by successors and permitted
assigns of the Administrative Agent and the Lenders.
(v)    Liability Insurance. The Administrative Agent shall have received
certificates evidencing the insurance required to be maintained pursuant to
Section 9.3, evidence of payment of all insurance premiums for the current
policy year of each insurance policy and, if requested by the Administrative
Agent, copies (certified by a Responsible Officer) of each insurance policy in
form and substance reasonably satisfactory to the Administrative Agent.
(c)    Consents; Defaults.
(i)    Governmental and Third Party Approvals. The Credit Parties shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any


70
93962692_4

--------------------------------------------------------------------------------





other material consents as determined in the reasonable discretion of the
Administrative Agent) in connection with the transactions contemplated by this
Agreement and the other Loan Documents and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Credit Parties or such other transactions or that could seek or
threaten any of the foregoing, and no law or regulation shall be applicable
which in the reasonable judgment of the Administrative Agent could reasonably be
expected to have such effect.
(ii)    No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby or could reasonably be
expected to have a Material Adverse Effect.
(iii)    No Material Adverse Effect. Since December 31, 2016, no event has
occurred or condition arisen, either individually or in the aggregate, that has
had or could reasonably be expected to have a Material Adverse Effect.
(d)    Financial Matters.
(i)    Financial Projections. The Administrative Agent shall have received
financial projections with respect to the US Borrower and its Subsidiaries
prepared by a Responsible Officer of the US Borrower, in form reasonably
satisfactory to the Administrative Agent, of balance sheets, income statements
and cash flow statements on an annual basis for the term of the Revolving Credit
Facility.
(ii)    Financial Condition Certificate. The US Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance satisfactory to
the Administrative Agent, and certified as accurate by the chief financial
officer of the US Borrower, that after giving effect to the transactions
contemplated hereby and under the other Loan Documents (A) the US Borrower and
each of its Subsidiaries are each Solvent, (B) the payables of each Borrower and
each of its Subsidiaries are current and not past due (except to the extent
consistent with the past practice of the Borrowers and their respective
Subsidiaries), (C) attached thereto are calculations evidencing compliance on a
pro forma basis with the covenants contained in Article X hereof and (D) the
financial projections previously delivered to the Administrative Agent represent
the good faith estimates (utilizing reasonable assumptions) of the financial
condition and operations of the Borrowers and their respective Subsidiaries.
(iii)    Payment at Closing. The Borrowers shall have paid to the Administrative
Agent and the Lenders the fees set forth or referenced in Section 5.3 and any
other accrued and unpaid fees or commissions due hereunder (including, without
limitation, legal fees and expenses) and to any other Person such amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.


71
93962692_4

--------------------------------------------------------------------------------





(e)    Miscellaneous.
(i)    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the US Borrower in accordance with Section 2.4(a) and a
Notice of Account Designation from the US Borrower specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.
(ii)    Existing Facility. All indebtedness (including, without limitation, all
accrued interest and fees) under the Existing Facility (other than indebtedness
with respect to Existing Letters of Credit) shall be refinanced and replaced by
the Revolving Credit Facility and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Loans, together with any Loans funded on the Closing Date, reflect the
respective Revolving Credit Commitment of the Lenders hereunder.
(iii)    PATRIOT Act. The Borrowers and each of the Subsidiary Guarantors shall
have provided at least five (5) Business Days prior to the Closing Date (or such
shorter period as may be agreed to by the Administrative Agent) to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
the PATRIOT Act and any other Anti-Money Laundering Laws.
(iv)    Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
Without limiting the generality of the provisions of Section 14.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.
SECTION 6.2     Conditions to All Extensions of Credit. The obligations of the
Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan, any Issuing Lender
to issue or extend any Letter of Credit and/or each extension of the Revolving
Credit Commitments pursuant to Section 2.10 are subject to the satisfaction of
the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects (except to the extent such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.
(b)    No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the


72
93962692_4

--------------------------------------------------------------------------------





Loans to be made, continued or converted on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)    Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the US
Borrower in accordance with Section 2.4(a) and Section 5.2, as applicable.
(d)    Additional Documents. The Administrative Agent shall have received each
additional document, instrument, legal opinion or other item reasonably
requested by it.
ARTICLE VII    

REPRESENTATIONS AND WARRANTIES OF THE BORROWERS
SECTION 7.1     Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
(a)    Organization; Power; Qualification. Each of the US Borrower and its
Subsidiaries is (i) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and (iii) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to be qualified or authorized,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect. The jurisdictions in which the US Borrower and its
Subsidiaries are organized and qualified to do business as of the Closing Date
are described on Schedule 7.1(a). No Credit Party nor any Subsidiary thereof is
an EEA Financial Institution.
(b)    Ownership. Each Subsidiary of the US Borrower as of the Closing Date is
listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the US
Borrower and its Subsidiaries consists of the number of shares, authorized,
issued and outstanding, of such classes and series, with or without par value,
described on Schedule 7.1(b). All outstanding shares have been duly authorized
and validly issued and are fully paid and nonassessable, with no personal
liability attaching to the ownership thereof, and not subject to any preemptive
or similar rights. The shareholders or other owners, as applicable, of the
Subsidiaries of the US Borrower and the number of shares owned by each as of the
Closing Date are described on Schedule 7.1(b). As of the Closing Date, there are
no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the US Borrower or its Subsidiaries, except as
described on Schedule 7.1(b).
(c)    Authorization of Agreement, Loan Documents and Borrowing. Each of the US
Borrower and its Subsidiaries has the right, power and authority and has taken
all necessary corporate and other action to authorize the execution, delivery
and performance of this Agreement and each of the other Loan Documents to which
it is a party in accordance with their respective terms. This Agreement and each
of the other Loan Documents has been duly executed and delivered by the duly
authorized officers of the US Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the US Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms,


73
93962692_4

--------------------------------------------------------------------------------





except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal Debtor Relief Laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies.
(d)    Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the US Borrower and its Subsidiaries of
the Loan Documents to which each such Person is a party, in accordance with
their respective terms, the Extensions of Credit hereunder and the transactions
contemplated hereby do not and will not, by the passage of time, the giving of
notice or otherwise, (i) require any Governmental Approval or violate any
Applicable Law relating to the US Borrower or any of its Subsidiaries, (ii)
conflict with, result in a breach of or constitute a default under the articles
of incorporation, bylaws or other organizational documents of the US Borrower or
any of its Subsidiaries or any indenture, agreement or other instrument to which
such Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, (iii) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (iv) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.
(e)    Compliance with Law; Governmental Approvals. Each of the US Borrower and
its Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
(ii) is in compliance with each Governmental Approval applicable to it and in
compliance with all other Applicable Law relating to it or any of its respective
properties, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect
and (iii) has timely filed all material reports, documents and other materials
required to be filed by it under all Applicable Law with any Governmental
Authority and has retained all material records and documents required to be
retained by it under Applicable Law, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(f)    Tax Returns and Payments. Each of the US Borrower and its Subsidiaries
has duly filed or caused to be filed all federal, state, provincial, local and
other material tax returns required by Applicable Law to be filed, and has paid,
or made adequate provision for the payment of, all federal, state, provincial,
local and other material taxes, assessments and governmental charges or levies
upon it and its property, income, profits and assets which are due and payable
(other than any amount the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves in conformity with GAAP have been provided for on the books of the US
Borrower and its Subsidiaries and no Lien exists). Such returns accurately
reflect in all material respects all liability for taxes of the US Borrower and
its Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or other investigation by any Governmental Authority of the tax
liability of the US Borrower and its Subsidiaries in each case, except as could
not reasonably be expected to have a liability in excess of $5,000,000. No
Governmental Authority has asserted any Lien or other claim against the US
Borrower or any Subsidiary thereof with respect to unpaid taxes which has not
been discharged, resolved or adequately reserved for on the books of the US
Borrower and its Subsidiaries. The charges, accruals and reserves on the books
of the US Borrower and any of its Subsidiaries in respect of federal, state,
provincial, local and other taxes for all Fiscal Years and portions thereof
since the organization of the US Borrower and any of its Subsidiaries are


74
93962692_4

--------------------------------------------------------------------------------





in the judgment of the Borrowers adequate, and the Borrowers do not anticipate
any additional taxes or assessments for any of such years beyond those for which
such reserves have been made.
(g)    Intellectual Property Matters. Each of the US Borrower and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and other rights with respect to the
foregoing which are required to conduct its business, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. No event has occurred which permits, or after notice or lapse of
time or both would permit, the revocation or termination of any such rights, and
neither the US Borrower nor any Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations, except any such revocation, termination or liability as
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
(h)    Environmental Matters.
(i)    The properties owned, leased or operated by the US Borrower and its
Subsidiaries now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws, except
where such violation or liability could not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect;
(ii)    The US Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof, except for any such noncompliance or contamination, that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect;
(iii)    Neither the US Borrower nor any Subsidiary thereof has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters, Hazardous Materials, or compliance
with Environmental Laws, nor does the US Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened, except where such violation, alleged violation, noncompliance,
liability or potential liability which is the subject of such notice could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(iv)    Hazardous Materials have not been transported or disposed of to or from
the properties owned, leased or operated by the US Borrower and its Subsidiaries
in violation of, or in a manner or to a location which could give rise to
liability under, Environmental Laws, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws, except where such violation or liability could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect;
(v)    No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Borrowers, threatened, under any
Environmental Law to which the US Borrower or any Subsidiary thereof is or will
be named as a potentially responsible party with respect


75
93962692_4

--------------------------------------------------------------------------------





to such properties or operations conducted in connection therewith, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to US Borrower, any
Subsidiary or such properties or such operations; except where such proceeding,
action, degree, order or other requirement could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and
(vi)    There has been no release, or to the best of the Borrowers’ knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the US Borrower or any Subsidiary, now or in the past, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws, except where such violation or liability could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
(i)    ERISA and Related Matters.
(i)    As of the Closing Date, neither the US Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Employee Benefit
Plans other than those identified on Schedule 7.1(i);
(ii)    The US Borrower and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired. No liability has been incurred by the US Borrower or
any ERISA Affiliate which remains unsatisfied for any taxes or penalties with
respect to any Employee Benefit Plan or any Multiemployer Plan or any obligation
in connection with the termination of or withdrawal from any Non-U.S. Plan,
except in each case for a liability that could not reasonably be expected to
have a Material Adverse Effect;
(iii)    As of the Closing Date, no Pension Plan has been terminated, nor has
any Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has there been a determination that any Pension
Plan is considered an at-risk plan or a Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA, nor has any funding waiver from the IRS been
received or requested with respect to any Pension Plan, nor has the US Borrower
or any ERISA Affiliate failed to make any contributions or to pay any amounts
due and owing as required by Sections 412 or 430 of the Code, Sections 302 or
303 of ERISA or the terms of any Pension Plan prior to the due dates of such
contributions under Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
(iv)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the US Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction


76
93962692_4

--------------------------------------------------------------------------------





described in Section 406 of the ERISA or Section 4975 of the Code, (B) incurred
any liability to the PBGC which remains outstanding other than the payment of
premiums and there are no premium payments which are due and unpaid, (C) failed
to make a required contribution or payment to a Multiemployer Plan, or (D)
failed to make a required installment or other required payment under Sections
412 or 430 of the Code;
(v)    No Termination Event has occurred or is reasonably expected to occur; and
(vi)    Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best knowledge of the Borrowers after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the US Borrower or any ERISA
Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
(vii)    Each Borrower represents and warrants as of the Closing Date that such
Borrower is not and will not be (1) an employee benefit plan subject to Title I
of ERISA, (2) a plan or account subject to Section 4975 of the Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Code; or (4) a “governmental plan” within the meaning of ERISA.
(viii)    The present value of the accrued benefit liabilities (whether or not
vested) under each Non-U.S. Plan that is funded, determined as of the end of the
US Borrower’s most recently ended fiscal year on the basis of reasonable
actuarial assumptions, did not exceed the current value of the assets of such
Non-U.S. Plan allocable to such benefit liabilities by more than $2,000,000. The
term “benefit liabilities” has the meaning specified in section 4001 of ERISA
and the terms “current value” and “present value” have the meaning specified in
section 3 of ERISA.
(ix)    All Non-U.S. Plans have been established, operated, administered and
maintained in compliance with all Applicable Laws, except where failure to so
comply, individually or in the aggregate, could not be reasonably expected to
have a Material Adverse Effect. All premiums, contributions and other payments
required by applicable Non-U.S. Plan documents or Applicable Laws have been made
or remitted or accrued to or in respect of the Non-U.S. Plans in accordance with
such Non-U.S. Plan documents and Applicable Laws, except where failure to do so,
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect. The Non-U.S. Plans, to the extent required for the Tax
status intended for such plans, are duly registered under Tax legislation and
any other Applicable Laws which require registration and no event has occurred
which could cause the loss of such registered status except where failure to
register or the loss of registered status, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. There are no
outstanding disputes concerning the Non-U.S. Plans or the assets thereof which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(x)    None of the Credit Parties or any Subsidiary has established, is bound
by, is subject to, or has any liability or contingent liability under, a
Canadian Defined Benefit Plan. None of the Credit Parties nor any Subsidiary has
at any time been an employer in, or has participated in, or has contributed to
or has been required to contribute to, a Canadian Defined Benefit Plan in
respect of which it currently has any liability or contingent liability.


77
93962692_4

--------------------------------------------------------------------------------





(j)    Margin Stock. Neither the US Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than twenty-five percent (25%) of the value of the assets (either of the US
Borrower only or of the US Borrower and its Subsidiaries on a consolidated
basis) subject to the provisions of Section 11.2 or Section 11.5 or subject to
any restriction contained in any agreement or instrument between any Borrower
and any Lender or any Affiliate of any Lender relating to Indebtedness referred
to in Section 13.1(g) will be “margin stock”. If requested by any Lender
(through the Administrative Agent) or the Administrative Agent, the US Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form U
1 referred to in Regulation U.
(k)    Government Regulation. Neither the US Borrower nor any Subsidiary thereof
is an “investment company” or a company “controlled” by an “investment company”
(as each such term is defined or used in the Investment Company Act of 1940, as
amended) and neither the US Borrower nor any Subsidiary thereof is, or after
giving effect to any Extension of Credit will be, subject to regulation under
the Interstate Commerce Act, as amended, or any other Applicable Law which
limits its ability to incur or consummate the transactions contemplated hereby.
(l)    Material Contracts. Schedule 7.1(l) sets forth a complete and accurate
list of all Material Contracts of the US Borrower and its Subsidiaries in effect
as of the Closing Date not listed on any other Schedule hereto; other than as
set forth in Schedule 7.1(l), each such Material Contract is, and after giving
effect to the consummation of the transactions contemplated by the Loan
Documents will be, in full force and effect in accordance with the terms
thereof. To the extent requested by the Administrative Agent, the US Borrower
and its Subsidiaries have delivered to the Administrative Agent a true and
complete copy of each Material Contract required to be listed on Schedule 7.1(l)
or any other Schedule hereto. Neither the US Borrower nor any Subsidiary (nor,
to the knowledge of the Borrowers, any other party thereto) is in breach of or
in default under any Material Contract in any material respect.
(m)    Employee Relations. Each of the US Borrower and its Subsidiaries has a
stable work force in place and is not, as of the Closing Date, party to any
collective bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 7.1(m). The
Borrowers know of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Subsidiaries.
(n)    Burdensome Provisions. Neither the US Borrower nor any Subsidiary thereof
is a party to any indenture, agreement, lease or other instrument, or subject to
any corporate or partnership restriction, Governmental Approval or Applicable
Law which is so unusual or burdensome as in the foreseeable future could be
reasonably expected to have a Material Adverse Effect. The US Borrower and its
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Capital Stock to the US
Borrower or any Subsidiary or to transfer any of its assets or properties to the
US Borrower or any other Subsidiary in each case other than existing under or by
reason of the Loan Documents or Applicable Law or as expressly permitted
pursuant to Section 11.11.


78
93962692_4

--------------------------------------------------------------------------------





(o)    Financial Statements. The (i) audited Consolidated balance sheet of the
US Borrower and its Subsidiaries as of December 31, 2016 and the related audited
statements of income and retained earnings and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of the US Borrower and
its Subsidiaries as of June  30, 2017 and related unaudited interim statements
of income and retained earnings, copies of which have been furnished to the
Administrative Agent and each Lender, are complete and correct and fairly
present on a Consolidated basis the assets, liabilities and financial position
of the US Borrower and its Subsidiaries as at such dates, and the results of the
operations and changes of financial position for the periods then ended (other
than customary year-end adjustments and the absence of footnotes for unaudited
financial statements). All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. The US
Borrower and its Subsidiaries have no Indebtedness, obligation or other unusual
forward or long-term commitment which is not fairly reflected in the foregoing
financial statements or in the notes thereto.
(p)    No Material Adverse Change. Since December 31, 2016, there has been no
material adverse change in the properties, business, operations, or condition
(financial or otherwise) of the US Borrower and its Subsidiaries, taken as a
whole, and no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.
(q)    Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder, the US Borrower and each of its Subsidiaries
will be Solvent.
(r)    Titles to Properties. Each of the US Borrower and its Subsidiaries has
such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the US Borrower and its Subsidiaries referenced in Section
7.1(o), except those which have been disposed of by the US Borrower or its
Subsidiaries subsequent to the date of such balance sheets pursuant to
dispositions in the ordinary course of business or as otherwise expressly
permitted hereunder.
(s)    Liens. None of the properties and assets of the US Borrower or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. No financing
statement under the Uniform Commercial Code of any state or comparable
legislation in other jurisdictions which names the US Borrower or any Subsidiary
thereof or any of their respective trade names or divisions as debtor and which
has not been terminated, has been filed in any state or other jurisdiction and
neither the US Borrower nor any Subsidiary thereof has signed any such financing
statement or any security agreement authorizing any secured party thereunder to
file any such financing statement, except to perfect those Permitted Liens.
(t)    Indebtedness and Guaranty Obligations. Schedule 7.1(t) is a complete and
correct listing of all Indebtedness and Guaranty Obligations of the US Borrower
and its Subsidiaries as of the Closing Date in excess of $5,000,000. The US
Borrower and its Subsidiaries have performed and are in compliance with all of
the terms of such Indebtedness and Guaranty Obligations and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with notice or lapse of time or both would constitute such a
default or event of default on the part of the US Borrower or any of its
Subsidiaries exists with respect to any such Indebtedness or Guaranty
Obligation.
(u)    Litigation. Except for matters existing on the Closing Date and set forth
on Schedule 7.1(u), there are no actions, suits or proceedings pending nor, to
the knowledge of the Borrowers, threatened against or in any other way relating
adversely to or affecting the US Borrower or any Subsidiary thereof or any of
their respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority that (i) purport to affect or pertain to
this Agreement or any other Loan Document, or any of the


79
93962692_4

--------------------------------------------------------------------------------





transactions provided for herein or therein, or (ii) either individually or in
the aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
(v)    Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the US Borrower or any Subsidiary thereof under any
Material Contract or judgment, decree or order to which the US Borrower or its
Subsidiaries is a party or by which the US Borrower or its Subsidiaries or any
of their respective properties may be bound or which would require the US
Borrower or its Subsidiaries to make any payment thereunder prior to the
scheduled maturity date therefor.
(w)    Senior Indebtedness Status. The Obligations of the US Borrower and each
of its Subsidiaries under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and at least equal to all senior unsecured
Indebtedness of each such Person and is designated as “Senior Indebtedness” (or
the equivalent term) under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.
(x)    Accuracy and Completeness of Information. All written information,
reports and other papers and data produced by or on behalf of the US Borrower or
any Subsidiary thereof (other than financial projections, which shall be subject
to the standard set forth in Section 8.1(c)) and furnished to the Lenders were,
at the time the same were so furnished, complete and correct in all respects to
the extent necessary to give the recipient a true and accurate knowledge of the
subject matter.
(y)    Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.
(i)    (A) No Borrower, nor any Subsidiary, nor any of their respective
directors, officers, or, to the knowledge of any Borrower or such Subsidiary,
any of their respective employees or Affiliates, or (B) to the knowledge of any
Borrower, no agent or representative of any Borrower nor any Subsidiary that
will act in any capacity in connection with or benefit from the Credit Facility,
(1) is a Sanctioned Person or currently the subject or target of any Sanctions,
(2) is controlled by or is acting on behalf of a Sanctioned Person, (3) has its
assets located in a Sanctioned Country, (4) is under administrative, civil or
criminal investigation for an alleged violation of, or received notice from or
made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (5) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.
(ii)    Each Borrower and each of its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by such Borrower
and such Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.
(iii)    Each Borrower and each of its Subsidiaries, each director, officer, and
to the knowledge of the Borrowers, employee, agent and Affiliate of any Borrower
and any such Subsidiary, is in compliance with all Anti-Corruption Laws,
Anti-Money Laundering Laws in all material respects and applicable Sanctions.


80
93962692_4

--------------------------------------------------------------------------------





(iv)    No proceeds of any Extension of Credit have been used, directly or
indirectly, by any Borrower, any of its Subsidiaries or any of its or their
respective directors, officers, employees and agents in violation of Section
9.12.
(z)    Disclosure. The Borrowers have disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any of the Credit Parties are subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of any of the Credit Parties to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, pro forma financial information, estimated financial information
and other projected or estimated information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
(aa)    Insurance. The properties of the US Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies against such
risks and in such amounts as are customarily maintained by similar businesses
and as may be required by Applicable Law (including, without limitation, hazard
and business interruption insurance).
(bb)    Compliance with Act on the Financial Supervision and the 1994 External
Financial Relations Act. The Dutch Borrower is, to the extent applicable, in
compliance with the AFS, the 1994 External Financial Relations Act (Wet
financiële betrekkingen buitenland 1994) and any regulations issued pursuant
thereto.
SECTION 7.2     Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VIII    

FINANCIAL INFORMATION AND NOTICES
Until all the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the Borrowers will furnish or cause to be furnished to the
Administrative Agent at the Administrative Agent’s Office at the address set
forth in Section 15.1 and to the Lenders at their respective addresses as set
forth on the Register, or such other office as may be designated by the
Administrative Agent and Lenders from time to time:
SECTION 8.1     Financial Statements and Projections.
(a)    Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of each fiscal quarter


81
93962692_4

--------------------------------------------------------------------------------





of each Fiscal Year, an unaudited Consolidated balance sheet of the US Borrower
and its Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated statements of income, retained earnings and cash flows for the
fiscal quarter then ended and that portion of the Fiscal Year then ended,
including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the US
Borrower in accordance with GAAP and, if applicable, containing disclosure of
the effect on the financial position or results of operations of any change in
the application of accounting principles and practices during the period, and
certified by the chief financial officer of the US Borrower to present fairly in
all material respects the financial condition of the US Borrower and its
Subsidiaries on a Consolidated basis as of their respective dates and the
results of operations of the US Borrower and its Subsidiaries for the respective
periods then ended, subject to normal year-end adjustments and the absence of
footnotes.
(b)    Annual Financial Statements. As soon as practicable and in any event
within ninety (90) days (or, if earlier, on the date of any required public
filing thereof) after the end of each Fiscal Year, an audited Consolidated
balance sheet of the US Borrower and its Subsidiaries as of the close of such
Fiscal Year and audited Consolidated statements of income, retained earnings and
cash flows for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing acceptable to the Administrative Agent and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the US Borrower or any of its
Subsidiaries or with respect to accounting principles followed by the US
Borrower or any of its Subsidiaries not in accordance with GAAP.
(c)    Annual Business Plan and Financial Projections. As soon as practicable
and in any event within forty-five (45) days prior to the beginning of each
Fiscal Year (commencing with the delivery for the Fiscal Year beginning January
1, 2019), a business plan of the US Borrower and its Subsidiaries for the
ensuing four (4) fiscal quarters, such plan to be prepared in accordance with
GAAP and to include, on a quarterly basis, the following: a quarterly operating
and capital budget, a projected income statement, statement of cash flows and
balance sheet and a report containing management’s discussion and analysis of
such projections, accompanied by a certificate from the chief financial officer
of the US Borrower to the effect that, to the best of such officer’s knowledge,
such projections are good faith estimates (utilizing reasonable assumptions) of
the financial condition and operations of the US Borrower and its Subsidiaries
for such four (4) quarter period.
SECTION 8.2     Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.
SECTION 8.3     Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrowers failed to comply with the terms, covenants, provisions or conditions
of Articles X and XI, insofar as they relate to financial and accounting matters
or, if such is not the case, specifying such non-compliance and its nature and
period of existence.


82
93962692_4

--------------------------------------------------------------------------------





SECTION 8.4     Other Reports.
(a)    Promptly after becoming available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the US Borrower generally, and copies of all annual, regular, periodic and
special reports and registration statements which the US Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto.
(b)    Promptly upon receipt thereof, copies of all reports, if any, submitted
to the US Borrower or its board of directors by its independent public
accountants in connection with their auditing function, including, without
limitation, any management report and any management responses thereto.
(c)    Promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable
Anti-Money Laundering Laws (including, without limitation, any applicable “know
your customer” rules and regulations and the PATRIOT Act and the Canadian
Anti-Money Laundering & Anti-Terrorism Legislation), as from time to time
reasonably requested by the Administrative Agent or any Lender.
(d)    Such other information regarding the operations, business affairs and
financial condition of the US Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or Section
8.4(a) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the US Borrower posts
such documents, or provides a link thereto on the US Borrower’s website on the
Internet at the website address listed in Section 15.1; or (ii) on which such
documents are posted on the US Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the US Borrower shall notify the
Administrative Agent and each Lender (by facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions of such documents. Notwithstanding anything
contained herein, Officer’s Compliance Certificates required by Section 8.2 may
be delivered to the Administrative Agent by electronic delivery at the email
addresses listed in Section 15.1; provided that the US Borrower shall promptly
provide a paper copy of any such Officer’s Compliance Certificate upon the
Administrative Agent’s request. Except for such Officer’s Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the US Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Lenders materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrowers or
their securities) (each, a “Public Lender”). The Borrowers hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (i)
all such Borrower Materials shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrowers shall be deemed to


83
93962692_4

--------------------------------------------------------------------------------





have authorized the Administrative Agent, the Arrangers, the Issuing Lenders and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 15.12); (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (iv) the Administrative Agent and the Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
SECTION 8.5     Notice of Litigation and Other Matters. Prompt telephonic and
written notice of:
(a)    the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the US Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses which individually or
in the aggregate could reasonably be expected to have a Material Adverse Effect;
(b)    any notice of any violation received by the US Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
(c)    any labor controversy that (i) has resulted in a strike or other work
stoppage or slow down against the US Borrower or any Subsidiary thereof, or (ii)
threatens to result in, a strike or other work stoppage or slow down against the
US Borrower or any Subsidiary thereof which could reasonably be expected to,
individually or in the aggregate with any other labor controversy, work stoppage
or slow down, have a Material Adverse Effect;
(d)    any attachment, judgment, lien, levy or order exceeding $5,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage) that may be assessed against or threatened
against the US Borrower or any Subsidiary thereof;
(e)    (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the US Borrower
or any of its Subsidiaries is a party or by which the US Borrower or any
Subsidiary thereof or any of their respective properties may be bound;
(f)    (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the US Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or
Multiemployer Plan or to have a trustee appointed to administer any Pension Plan
or Multiemployer Plan, (iii) all notices received by the US Borrower or any
ERISA Affiliate from a Multiemployer Plan sponsor concerning the imposition or
amount of withdrawal liability pursuant to Section 4202 of ERISA, (iv) the
Borrowers obtaining knowledge or reason to know that the US Borrower or any
ERISA Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA,(v) any documents or correspondence with any Governmental Authority
resulting from the occurrence of a “reportable event” (as defined by Section
4043(c) of ERISA) and (vi) receipt of notice of the imposition of a material
financial penalty (which for this purpose shall mean any material Tax, penalty
or other liability, whether by way of indemnity or otherwise) with respect to
one or more Non-U.S. Plans; and


84
93962692_4

--------------------------------------------------------------------------------





(g)    any event which makes any of the representations set forth in Section 7.1
inaccurate in any respect.
Each notice pursuant to this Section 8.5 shall be accompanied by a statement of
a Responsible Officer of the US Borrower setting forth details of the occurrence
referred to therein and stating what action the US Borrower or any Subsidiary
thereof, as applicable, has taken and proposes to take with respect thereto.
Each notice pursuant to Section 8.5(e)(i) shall describe with particularity any
and all provisions of this Agreement and any other Loan Document that have been
breached; provided that, delivery of the foregoing notices shall be deemed to
have been made if made available on EDGAR Online or the website of the US
Borrower and the US Borrower shall have given notice thereof to Administrative
Agent.
SECTION 8.6     Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, shall, at the time the same is so
furnished, comply with the representations and warranties set forth in Section
7.1(x).
ARTICLE IX    

AFFIRMATIVE COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner provided
for in Section 15.2, the Borrowers will, and will cause each of their
Subsidiaries to:
SECTION 9.1     Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
in which the failure to so qualify could reasonably be expected to have a
Material Adverse Effect.
SECTION 9.2     Maintenance of Property. Protect and preserve all properties
useful in and material to its business, including copyrights, patents, trade
names, service marks and trademarks; maintain in good working order and
condition, ordinary wear and tear excepted, all buildings, equipment and other
tangible real and personal property; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner.
SECTION 9.3     Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law (including, without limitation, hazard and business interruption
insurance), and on the Closing Date and from time to time thereafter deliver to
the Administrative Agent upon its request a detailed list of the insurance then
in effect, stating the names of the insurance companies, the amounts and rates
of the insurance, the dates of the expiration thereof and the properties and
risks covered thereby.
SECTION 9.4     Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with


85
93962692_4

--------------------------------------------------------------------------------





GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5     Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay or
perform (a) all taxes, assessments and other governmental charges that may be
levied or assessed upon it or any of its property, and (b) all other
indebtedness, obligations and liabilities in accordance with customary trade
practices; provided, that the US Borrower or such Subsidiary may contest any
item described in clauses (a) or (b) of this Section in good faith so long as
adequate reserves are maintained with respect thereto in accordance with GAAP.
SECTION 9.6     Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Law and maintain in full
force and effect all Governmental Approvals, in each case applicable to the
conduct of its business, except where the failure to so comply or maintain such
Governmental Approval could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 9.7     Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where the failure to do so could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws, and
promptly comply with all lawful orders and directives of any Governmental
Authority regarding Environmental Laws, except where the failure to conduct or
complete such actions, or comply with such orders or directions, could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the presence of Hazardous Materials, or the
violation of, noncompliance with or liability under any Environmental Laws
applicable to the operations of the US Borrower or any such Subsidiary, or any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorney’s and consultant’s fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing directly result from
the gross negligence or willful misconduct of the party seeking indemnification
therefor, as determined by a court of competent jurisdiction by final
nonappealable judgment.
SECTION 9.8     Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all applicable provisions of ERISA, the Code and
the regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.


86
93962692_4

--------------------------------------------------------------------------------





SECTION 9.9     Compliance With Agreements. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Contract; provided, that the Borrowers or any Subsidiary thereof may
contest any such lease, agreement or other instrument in good faith through
applicable proceedings so long as adequate reserves are maintained in accordance
with GAAP.
SECTION 9.10     Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects; provided that so long as no Default or Event
of Default has occurred and is continuing, the Administrative Agent or
applicable Lender shall give reasonable prior to notice to the US Borrower of
its intention to visit and inspect the properties and records pursuant to this
Section.
SECTION 9.11     Additional Subsidiaries.
(a)    Notify the Administrative Agent of the creation or acquisition of any
Domestic Subsidiary and, except in the case of any Domestic Subsidiary that is a
Special Purpose Subsidiary, promptly thereafter (and in any event within thirty
(30) days), cause such Person to (i) become a Subsidiary Guarantor by delivering
to the Administrative Agent a duly executed supplement to the Subsidiary
Guaranty Agreement or such other document as the Administrative Agent shall deem
appropriate for such purpose, (ii) deliver to the Administrative Agent such
documents and certificates referred to in Section 6.1 as may be reasonably
requested by the Administrative Agent, (iii) deliver to the Administrative Agent
such updated Schedules to the Loan Documents as requested by the Administrative
Agent with respect to such Person, and (iv) deliver to the Administrative Agent
such other documents as may be reasonably requested by the Administrative Agent,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.
(b)    Notify the Administrative Agent at any time that any Person that is not a
Subsidiary Guarantor becomes a guarantor of or otherwise provides credit support
for any Indebtedness created or incurred pursuant to a Qualified Unsecured
Issuance and concurrently with such Person becoming a guarantor thereunder or
providing credit support therefor, cause such Person to take all of the actions
required pursuant to clauses (i) through (iv) of subsection (a) of this Section.
(c)    Notify the Administrative Agent at any time that any Person that was a
Special Purpose Subsidiary ceases to be a Special Purpose Subsidiary and
promptly (and in any event within thirty (30) days) cause such Person to take
all of the actions required pursuant to clauses (i) through (iv) of subsection
(a) of this Section.
SECTION 9.12     Use of Proceeds.
(a)    The Borrowers shall use the proceeds of the Extensions of Credit under
the Revolving Credit Facility (i) to refinance the existing indebtedness of the
Borrowers under the Existing Facility (other than the Existing Letters of
Credit), (ii) for general corporate purposes of the Borrowers and their
Subsidiaries (including, without limitation, working capital, capital
expenditures in the ordinary course of business, Permitted Acquisitions,
permitted dividends and permitted stock repurchases) and (iii) to pay fees and
expenses related to the Credit Facility.


87
93962692_4

--------------------------------------------------------------------------------





(b)    The Borrowers will not request any Extension of Credit, and the Borrowers
shall not use, and shall ensure that their respective Subsidiaries and any of
their respective directors, officers, employees and agents shall not use, the
proceeds of any Extension of Credit, directly or indirectly, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
SECTION 9.13     Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
SECTION 9.14     Compliance with Anti-Corruption Laws; Anti-Money Laundering
Laws and Sanctions. The Borrowers will maintain in effect and enforce policies
and procedures designed to promote and achieve compliance by the Borrowers,
their respective Subsidiaries and their respective directors, officers,
employees and agents with all Anti-Corruption Laws, Anti-Money Laundering Laws
and applicable Sanctions.
ARTICLE X    

FINANCIAL COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the US Borrower and its Subsidiaries on a Consolidated basis
will not:
SECTION 10.1     Average Total Leverage Ratio. As of any fiscal quarter end,
permit the Average Total Leverage Ratio to be greater than or equal to 3.25 to
1.00.
SECTION 10.2     Fixed Charge Coverage Ratio. As of any fiscal quarter end,
permit the ratio of (a) EBITDAR for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to (b) the sum of (i)
Interest Expense paid or payable in cash for the period of four (4) consecutive
fiscal quarters ending on or immediately prior to such date plus (ii) Rental
Expense for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date to be less than 2.25 to 1.00.
ARTICLE XI    

NEGATIVE COVENANTS
Until all of the Obligations have been paid and satisfied in full and the
Commitments terminated, unless consent has been obtained in the manner set forth
in Section 15.2, the Borrowers have not and will not and will not permit any of
their Subsidiaries to:
SECTION 11.1     Limitations on Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness except:


88
93962692_4

--------------------------------------------------------------------------------





(a)    the Obligations (excluding Hedging Obligations);
(b)    Indebtedness incurred in connection with a Hedging Agreement, in each
case, incurred in the ordinary course of business and not for speculative
purposes;
(c)    Indebtedness existing on the Closing Date, as set forth on Schedule 11.1,
and the renewal, refinancing, extension and replacement (but not the increase in
the aggregate principal amount) thereof;
(d)    Indebtedness of the US Borrower and its Subsidiaries incurred in
connection with Capital Leases in an aggregate amount not to exceed the greater
of (i) four and one-half percent (4.5%) of Consolidated Total Assets (determined
at the time of incurrence thereof based on the financial data for the most
recently ended Fiscal Year for which audited financial statements of the US
Borrower and its Subsidiaries are available), and (ii) $30,000,000;
(e)    purchase money Indebtedness of the US Borrower and its Subsidiaries in an
aggregate amount not to exceed the greater of (i) four and one-half percent
(4.5%) of Consolidated Total Assets (determined at the time of incurrence
thereof based on the financial data for the most recently ended Fiscal Year for
which audited financial statements of the US Borrower and its Subsidiaries are
available), and (ii) $30,000,000;
(f)    Guaranty Obligations in favor of the Administrative Agent for the benefit
of the Administrative Agent and the Lenders (and their Affiliates, as
applicable);
(g)    Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (b) through (e) or subsections (k), (p) and (q) of this Section;
(h)    Indebtedness owed (i) by the US Borrower to any Subsidiary Guarantor,
(ii) by any Subsidiary Guarantor to the US Borrower, (iii) by any Subsidiary
Guarantor to any other Subsidiary Guarantor, or (iv) by any Subsidiary that is
not a Subsidiary Guarantor to any other Subsidiary that is not a Subsidiary
Guarantor;
(i)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, Indebtedness owed by the US Borrower and any
Subsidiary Guarantor to any Foreign Subsidiary or Indebtedness owed by any
Foreign Subsidiary to the US Borrower and any Subsidiary Guarantor which,
together with the Permitted Acquisition Consideration payable in connection with
all Permitted Foreign Acquisitions and the total amount of any transactions
permitted under Sections 11.3(i) and 11.5(f), does not exceed $100,000,000 in
the aggregate during the period from the Closing Date through and including the
Maturity Date;
(j)    Subordinated Indebtedness; provided that in the case of each issuance of
Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness and (ii) the Administrative Agent shall have received
satisfactory written evidence that the US Borrower and its Subsidiaries would be
in compliance with all covenants contained in this Agreement on a pro forma
basis after giving effect to the issuance of any such Subordinated Indebtedness;
(k)    additional Indebtedness of the US Borrower and its Subsidiaries not
otherwise permitted pursuant to this Section in an aggregate amount outstanding
not to exceed five percent (5%) of Consolidated Total Assets (determined at the
time of incurrence thereof based on the financial data for the most recently


89
93962692_4

--------------------------------------------------------------------------------





ended Fiscal Year for which audited financial statements of the US Borrower and
its Subsidiaries are available);
(l)    so long as no Default or Event of Default has occurred and is continuing
or would occur as a result therefrom, Indebtedness arising in connection with an
Accounts Securitization;
(m)    endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;
(n)    unsecured Indebtedness in respect of performance bonds, worker’s
compensation claims, surety or appeal bonds and payment obligations in
connection with self-insurance or similar obligations, in each case to the
extent incurred in the ordinary course of business;
(o)    [Intentionally Omitted];
(p)    [Intentionally Omitted]; and
(q)    Indebtedness consisting of Qualified Unsecured Issuances and any
refinancings, refundings, renewals or extensions thereof; provided that (i) such
refinancing shall be on terms and conditions, satisfactory to the Administrative
Agent, that are (A) consistent with the then-current market terms and conditions
of such type of unsecured debt (as reasonably determined in good faith by the
board of directors of the US Borrower) and (B) no less favorable to the Lenders
than the terms of the Qualified Unsecured Issuances, (ii) no Default or Event of
Default shall have occurred and be continuing or would be caused by such
refinancing, refunding, renewal or extension thereof, (iii) the principal amount
of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing, (iv) the final maturity date and
weighted average life of such refinancing, refunding, renewal or extension shall
not be prior to or shorter than that applicable to the Indebtedness prior to
such refinancing, refunding, renewal or extension and (v) such refinancing,
refunding, renewal or extension shall (A) be unsecured, (B) not rank higher than
pari passu with the Obligations and (C) not be guaranteed by any Person that has
not also guaranteed all of the Obligations.
provided, that no agreement or instrument with respect to Indebtedness permitted
to be incurred by this Section shall restrict, limit or otherwise encumber (by
covenant or otherwise) the ability of any Subsidiary of any Borrower to make any
payment to such Borrower or any of its Subsidiaries (in the form of dividends,
intercompany advances or otherwise) for the purpose of enabling such Borrower to
pay the Obligations.
SECTION 11.2     Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:
(a)    Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace (not to
exceed thirty (30) days), if any, related thereto has not expired or which are
being contested in good faith and by appropriate proceedings if adequate
reserves are maintained to the extent required by GAAP;
(b)    the claims of materialmen, mechanics, carriers, warehousemen, processors
or landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, (i) which are not overdue


90
93962692_4

--------------------------------------------------------------------------------





for a period of more than thirty (30) days or (ii) which are being contested in
good faith and by appropriate proceedings if adequate reserves are maintained to
the extent required by GAAP;
(c)    Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
(d)    Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property as
are of a nature generally existing with respect to properties of a similar
character, which in the aggregate are not substantial in amount and which do
not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
(e)    Liens securing all of the Obligations;
(f)    Liens not otherwise permitted hereunder securing obligations, not at any
time exceeding in the aggregate $30,000,000;
(g)    (i) Liens in existence on the Closing Date and described on Schedule 11.2
and (ii) Liens incurred in connection with any refinancing, refunding, renewal
or extension of Indebtedness pursuant to Section 11.1(c); provided that such
Liens (A) were not created in contemplation of such refinancing, refunding,
renewal or extension and (B) do not extend to cover any other property or assets
of the Borrowers and their Subsidiaries;
(h)    Liens securing Indebtedness permitted under Sections 11.1(d) and (e);
provided that (i) such Liens shall be created substantially simultaneously with
the acquisition or lease of the related asset, (ii) such Liens do not at any
time encumber any property other than the property financed by such
Indebtedness, (iii) the amount of Indebtedness secured thereby is not increased
and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired;
(i)    Liens incurred in connection with any Accounts Securitization (which
Liens shall attach solely to the Transferred Assets sold or transferred in
connection with such Accounts Securitization);
(j)    Liens securing Indebtedness permitted under Section 11.1(k); and
(k)    Liens securing vendor floor planning or other similar arrangements for
the sale of goods or inventory entered into by the US Borrower or any Subsidiary
in the ordinary course of business and provided that (i) such Liens do not at
any time encumber any property other than the goods or inventory financed by
such vendor floor planning or other similar arrangement and (ii) the aggregate
amount of the Indebtedness, liabilities, obligations or other amounts secured
thereby does not exceed the lesser of (A) the original purchase price of such
goods or inventory and (B) $1,000,000.
SECTION 11.3     Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist,


91
93962692_4

--------------------------------------------------------------------------------





directly or indirectly, any loans, advances or extensions of credit to, or any
investment in cash or by delivery of property in, any Person except:
(a)    (i) investments existing on the Closing Date in Subsidiaries, and (ii)
the other loans, advances and investments existing on the Closing Date which are
described on Schedule 11.3;
(b)    investments in (i) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency thereof maturing
within one hundred twenty (120) days from the date of acquisition thereof,
(ii) commercial paper maturing no more than one hundred twenty (120) days from
the date of creation thereof and currently having the highest rating obtainable
from either S&P or Moody’s, (iii) certificates of deposit maturing no more than
one hundred twenty (120) days from the date of creation thereof issued by
commercial banks incorporated under the laws of the United States, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $7,500,000 for any one such certificate of deposit
and $15,000,000 for any one such bank, (iv) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (v) demand deposit
accounts maintained in the ordinary course of business or (vi) any Eurodollar
deposits maturing no more than seven (7) days from the date of creation thereof
issued by a Lender, an Affiliate of a Lender or commercial banks, each having
combined capital, surplus and undivided profits of not less than $500,000,000 in
an aggregate amount invested at any one time not to exceed the greater of (A)
four and one-half percent (4.5%) of Consolidated Total Assets (determined at the
time of incurrence thereof based on the financial data for the most recently
ended Fiscal Year for which audited financial statements of the US Borrower and
its Subsidiaries are available), and (B) $30,000,000;
(c)    investments by the US Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Domestic
Acquisition”):
(i)    the Person to be acquired shall be organized under the laws of the United
States of America, or the assets to be acquired shall be located in the
continental United States of America, and such Person shall be engaged in a
business, or such assets shall be used in a business, permitted pursuant to
Section 11.12;
(ii)    the US Borrower or any Subsidiary (including any entity being acquired
that becomes a Subsidiary) shall be the surviving Person and no Change of
Control shall have been effected thereby;
(iii)    the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
(iv)    prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
(v)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;


92
93962692_4

--------------------------------------------------------------------------------





(vi)    if the aggregate amount of Permitted Acquisition Consideration payable
in cash with respect to such proposed acquisition or series of related
acquisitions exceeds $75,000,000, the US Borrower shall have (A) demonstrated to
the Administrative Agent pro forma compliance (as of the date of the proposed
acquisition and after giving effect thereto and any Extensions of Credit made or
to be made in connection therewith or other Indebtedness incurred in connection
therewith) with each covenant contained in, and in the manner set forth in,
Article X, (B) delivered to the Administrative Agent evidence of the approval
referred to in clause (iv) above, and (C) delivered written notice of such
proposed acquisition to the Administrative Agent and the Lenders, which notice
shall include the proposed closing date of such proposed acquisition and a
description of the acquisition in the form customarily prepared by the US
Borrower, not less than five (5) Business Days prior to such proposed closing
date (or such later time as may be agreed to by the Administrative Agent in its
sole discretion); and
(vii)    the US Borrower shall have delivered to the Administrative Agent such
documents reasonably requested by the Administrative Agent or the Required
Lenders (through the Administrative Agent) pursuant to Section 9.11 to be
delivered at the time required pursuant to Section 9.11.  
(d)    investments by the US Borrower or any Subsidiary thereof in the form of
acquisitions of all or substantially all of the business or a line of business
(whether by the acquisition of Capital Stock, assets or any combination thereof)
of any other Person if each such acquisition meets all of the following
requirements (such acquisition being referred to herein as a “Permitted Foreign
Acquisition”):
(i)    the Person to be acquired shall be organized under the laws of a
jurisdiction other than the United States of America, or the assets to be
acquired shall be located outside of the continental United States of America,
and such Person shall be engaged in a business, or such assets shall be used in
a business, permitted pursuant to Section 11.12;
(ii)    the US Borrower or any Subsidiary (including any entity being acquired
that becomes a Subsidiary) shall be the surviving Person and no Change of
Control shall have been effected thereby;
(iii)    the Person to be acquired shall not be subject to any material pending
litigation which could reasonably be expected to have a Material Adverse Effect;
(iv)    prior to the closing of such acquisition, the acquisition is approved by
the board of directors (or a majority of the holders of the Capital Stock of
such Person) of the Person whose assets or Capital Stock are being acquired
pursuant to such acquisition;
(v)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such proposed acquisition;
(vi)    the aggregate amount of Permitted Acquisition Consideration payable (A)
with respect to any Permitted Foreign Acquisition or series of related Permitted
Foreign Acquisitions does not exceed $50,000,000 in cash and (B) with respect to
all Permitted Foreign Acquisitions and the total amount of any transactions
permitted under Sections 11.1(i), 11.3(i) and 11.5(f) does not exceed
$100,000,000 in the aggregate during the period from the Closing Date through
and including the Maturity Date; and


93
93962692_4

--------------------------------------------------------------------------------





(vii)    if the aggregate amount of Permitted Acquisition Consideration payable
in cash with respect to such proposed acquisition or series of related
acquisitions exceeds $35,000,000, the US Borrower shall have (A) demonstrated to
the Administrative Agent pro forma compliance (as of the date of the proposed
acquisition and after giving effect thereto and any Extensions of Credit made or
to be made in connection therewith or other Indebtedness incurred in connection
therewith) with each covenant contained in, and in the manner set forth in,
Article X, (B) delivered to the Administrative Agent evidence of the approval
referred to in clause (iv) above, and (C) delivered written notice of such
proposed acquisition to the Administrative Agent and the Lenders, which notice
shall include the proposed closing date of such proposed acquisition and a
description of the acquisition in the form customarily prepared by the US
Borrower, not less than five (5) Business Days prior to such proposed closing
date (or such later time as may be agreed to by the Administrative Agent in its
sole discretion).
(e)    Hedging Agreements permitted pursuant to Section 11.1;
(f)    purchases of assets in the ordinary course of business;
(g)    investments in the form of loans and advances to employees in the
ordinary course of business that do not exceed at any time $2,000,000 in the
aggregate;
(h)    intercompany Indebtedness permitted pursuant to Section 11.1(h);
(i)    the creation of new Foreign Subsidiaries or additional investments in
existing Foreign Subsidiaries, the investment in which, together with the
Permitted Acquisition Consideration payable in connection with all Permitted
Foreign Acquisitions and the total amount of any transactions permitted under
Sections 11.1(i) and 11.5(f), does not exceed $100,000,000 in the aggregate
during the period from the Closing Date through and including the Maturity Date;
(j)    the creation of Domestic Subsidiaries after the Closing Date so long as
(i) each such Domestic Subsidiary shall comply with Section 9.11 and (ii) the
creation of such Domestic Subsidiary is otherwise made in accordance with the
terms and conditions of this Agreement (including, without limitation, this
Section 11.3);
(k)    equity investments (i) by the US Borrower in any Subsidiary Guarantor,
(ii) by any Subsidiary in the US Borrower, (iii) by any Subsidiary in any
Subsidiary Guarantor or (iv) by any Subsidiary that is not a Subsidiary
Guarantor in any other Subsidiary that is not a Subsidiary Guarantor;
(l)    [Intentionally Omitted]; and
(m)    other additional domestic investments not otherwise permitted pursuant to
this Section not exceeding $20,000,000 in the aggregate in any Fiscal Year.
SECTION 11.4     Limitations on Mergers and Liquidation. Merge, consolidate,
amalgamate or enter into any similar combination with any other Person or
liquidate, wind-up or dissolve itself (or suffer any liquidation or dissolution)
except:
(a)    any Wholly-Owned Subsidiary of a Borrower (other than a Subsidiary that
is a Subsidiary Borrower) may be merged, consolidated or amalgamated with or
into (i) a Borrower, so long as such Borrower shall be the continuing or
surviving Person (provided, that in no event shall a Domestic Subsidiary of the


94
93962692_4

--------------------------------------------------------------------------------





US Borrower be merged, consolidated or amalgamated with or into a Borrower other
than the US Borrower) or (ii) any Subsidiary Guarantor, so long as (A) the
Subsidiary Guarantor shall be the continuing or surviving Person or (B) the
continuing or surviving Person shall become a Subsidiary Guarantor and the US
Borrower shall comply with Section 9.11 in connection therewith;
(b)    any Wholly Owned Subsidiary (other than a Subsidiary Borrower) may sell,
lease, transfer or otherwise dispose of any or all of its assets (upon voluntary
liquidation or otherwise) to the US Borrower or any other Wholly-Owned
Subsidiary; provided that if the transferor in such a transaction is a
Subsidiary Guarantor, then the transferee must either be the US Borrower or a
Subsidiary Guarantor;
(c)    any Wholly-Owned Subsidiary of the US Borrower (other than a Subsidiary
Borrower) may merge into the Person such Wholly-Owned Subsidiary was formed to
acquire in connection with a Permitted Acquisition; and
(d)    any Subsidiary of a Borrower (other than a Subsidiary that is a
Subsidiary Borrower) may wind-up or dissolve into a Borrower or any Wholly-Owned
Subsidiary of a Borrower; provided, that (i) if the Subsidiary subject to such
winding up or dissolution is a Subsidiary Guarantor, such Subsidiary shall
wind-up or dissolve into the US Borrower or another Subsidiary Guarantor and
(ii) in no event shall a Domestic Subsidiary of the US Borrower wind-up or
dissolve into any Person other than the US Borrower or another Domestic
Subsidiary of the US Borrower.
SECTION 11.5     Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
(a)    the sale of inventory in the ordinary course of business;
(b)    the sale of obsolete assets no longer used or usable in the business of
the US Borrower or any of its Subsidiaries;
(c)    the transfer of assets pursuant to Section 11.4;
(d)    the Borrowers or any of their Subsidiaries may write-off, discount, sell
or otherwise dispose of defaulted or past due receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction;
(e)    the disposition of any Hedging Agreement;
(f)    sales of assets to Foreign Subsidiaries the fair market value with
respect to which, together with the Permitted Acquisition Consideration payable
in connection with all Permitted Foreign Acquisitions and the total amount of
any transactions permitted under Sections 11.1(i) and 11.3(i), does not exceed
$100,000,000 in the aggregate during the period from the Closing Date through
and including the Maturity Date;
(g)    so long as no Default or Event of Default has occurred and is continuing
or would occur as a result therefrom, transfers of an interest in the
Transferred Assets in connection with an Account Securitization;


95
93962692_4

--------------------------------------------------------------------------------





(h)    sale-leasebacks of assets, the fair market value with respect to which,
in the aggregate, does not exceed the greater of (i) four and one-half percent
(4.5%) of Consolidated Total Assets (determined at the time of consummation
thereof based on the financial data for the most recently ended Fiscal Year for
which audited financial statements of the US Borrower and its Subsidiaries are
available), and (ii) $30,000,000; and
(i)    additional dispositions of assets not otherwise permitted pursuant to
this Section, the fair market value with respect to which does not, in the
aggregate, exceed the greater of (i) four and one-half percent (4.5%) of
Consolidated Total Assets (determined at the time of consummation thereof based
on the financial data for the most recently ended Fiscal Year for which audited
financial statements of the US Borrower and its Subsidiaries are available), and
(ii) $30,000,000 in any Fiscal Year.
SECTION 11.6     Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any change in its capital structure which such change in
its capital structure could reasonably be expected to have a Material Adverse
Effect; provided that:
(a)    the US Borrower or any Subsidiary may pay dividends in shares of its own
Capital Stock;
(b)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the US Borrower may declare and pay quarterly
dividends in a manner consistent with the past practice of the US Borrower in
amounts reasonably determined by the board of directors of the US Borrower;
provided that the aggregate amount of dividends declared and paid during each
Fiscal Year shall not exceed fifty percent (50%) of Net Income for the Fiscal
Year preceding the Fiscal Year in which such dividend is to be declared and paid
(as set forth in the audited financial statements of the US Borrower and its
Subsidiaries for such preceding Fiscal Year) (the “Annual Dividend Limit”);
provided further that the US Borrower may declare and pay such quarterly
dividends notwithstanding that the aggregate amount of dividends paid during
such Fiscal Year would be in excess of the then applicable Annual Dividend Limit
so long as (i) the amount per share of such dividends does not exceed the amount
per share paid during the most recent Fiscal Year in which the US Borrower was
in compliance with the Annual Dividend Limit (without giving effect to this
proviso) and (ii) the US Borrower and its Subsidiaries shall have demonstrated
to the Administrative Agent that, immediately before and after giving pro forma
effect to such dividends and any Indebtedness incurred in connection therewith,
the Average Total Leverage Ratio (based on the most recent financial statements
delivered to the Administrative Agent pursuant to Section 8.1) is less than 3.00
to 1.00;
(c)    any Subsidiary may declare and pay dividends of any type (cash or
non-cash) to the US Borrower or any other Wholly-Owned Subsidiary, provided that
if the Subsidiary paying the dividend is a Subsidiary Guarantor or Subsidiary
Borrower then the recipient of the dividend must be either the US Borrower or
another Subsidiary Guarantor; and
(d)    the US Borrower may repurchase shares of its Capital Stock, so long as:
(i)    no Default or Event of Default has occurred and is continuing at the time
of such repurchase or would result therefrom; and
(ii)    the US Borrower and its Subsidiaries shall have demonstrated to the
Administrative Agent that the Average Total Leverage Ratio (as of the date of
the proposed share repurchase, based on the most recent financial statements
delivered to the Administrative Agent pursuant to Section


96
93962692_4

--------------------------------------------------------------------------------





8.1, and, on a pro forma basis, after giving effect to such share repurchase and
any Indebtedness incurred in connection therewith) is less than 2.50 to 1.00.
SECTION 11.7     Canadian Defined Benefit Plans. Either (a) establish,
participate in, contribute to or be required to contribute to, or have any
liability or contingent liability in respect of, a Canadian Defined Benefit Plan
or (b) acquire any Capital Stock in any Person which will become a Credit Party
or a Subsidiary that has established or that participates in, contributes to or
is required to contribute to, or has any liability or contingent liability in
respect of, a Canadian Defined Benefit Plan.
SECTION 11.8     Transactions with Affiliates. Except for transactions permitted
by Sections 11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or other Affiliates, or to or from any
member of the immediate family of any of its officers, directors, shareholders
or other Affiliates, or subcontract any operations to any of its Affiliates or
(b) enter into, or be a party to, any other transaction not described in clause
(a) above with any of its Affiliates, except pursuant to the reasonable
requirements of its business and upon fair and reasonable terms that are no less
favorable to it than it would obtain in a comparable arm’s length transaction
with a Person not its Affiliate.
SECTION 11.9     Certain Accounting Changes; Organizational Documents. (a)
Change its Fiscal Year end, or make any change in its accounting treatment and
reporting practices except as required by GAAP or (b) amend, modify or change
its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) or any Material Contract in any manner adverse in any respect
to the rights or interests of the Lenders.
SECTION 11.10     Amendments; Payments and Prepayments of Certain Indebtedness.
(a)    Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness.
(b)    Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Indebtedness permitted pursuant to Section 11.1(p) of
this Agreement in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent or any Lender hereunder.
(c)    Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Indebtedness permitted pursuant to Section 11.1(q) of
this Agreement in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent or any Lender hereunder.
(d)    Cancel, forgive, make any payment or prepayment on, or redeem or acquire
for value (including, without limitation, (i) by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
paying when due and (ii) subject to clause (C) below, at the maturity thereof)
any Subordinated Indebtedness or any Indebtedness permitted pursuant to Section
11.1(p) or Section 11.1(q) of this Agreement, except:
(A)    refinancings, refundings, renewals, extensions or exchange of any such
Indebtedness to the extent permitted by Section 11.1(j) (in the case of
Subordinated Indebtedness) or Section 11.1(q) (in the case of Indebtedness
permitted by Section 11.1(q));


97
93962692_4

--------------------------------------------------------------------------------





(B)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, regularly scheduled payments of interest on
Indebtedness issued pursuant to Section 11.1(j), (p) or (q);
(C)    so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, optional prepayments of Indebtedness permitted by
Section 11.1(q) made in accordance with the terms thereof; and
(D)    repayments of Indebtedness issued pursuant to Section 11.1(p) at the
stated maturity thereof, so long as:
(1)    no Default or Event of Default shall have occurred and is continuing at
the time of such repayment or would result therefrom; and
(2)    such repayment is from the proceeds of either a Revolving Credit Loan,
cash on hand or both (and not from the proceeds of any other Indebtedness).
SECTION 11.11     Restrictive Agreements.
(a)    Enter into any Indebtedness which contains any negative pledge on assets
or any covenants more restrictive than the provisions of Articles IX, X and XI
hereof, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness (other than (i) Indebtedness
permitted pursuant to Section 11.1(p) or (q) of this Agreement (provided that
any such negative pledge, restriction, limitation or encumbrance is no more
restrictive than this Agreement and does not restrict or prohibit the US
Borrower’s or any of its Subsidiaries’ ability to incur Liens on its assets or
property) and (ii) Indebtedness incurred by a Special Purpose Subsidiary solely
in connection with an Accounts Securitization).
(b)    Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of a Borrower (other than a Special Purpose Subsidiary
solely in connection with an Accounts Securitization) to pay dividends to such
Borrower.
SECTION 11.12     Nature of Business. Substantively alter in any material
respect the character or conduct of the business conducted by the US Borrower
and its Subsidiaries as of the Closing Date.
ARTICLE XII    

UNCONDITIONAL GUARANTY
SECTION 12.1     Guaranty of Obligations.
(a)    The US Borrower hereby unconditionally guarantees to the Administrative
Agent for the ratable benefit of the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the prompt payment of (i) all
Obligations of each of the Subsidiary Borrowers and (ii) all Cash Management
Obligations and Hedging Obligations of any Subsidiary that is not a Subsidiary
Borrower, in each case of clause (i) and (ii), whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether or not recovery may
be or hereafter become barred by the statute of limitations, whether enforceable
or unenforceable as against any Subsidiary Borrower,


98
93962692_4

--------------------------------------------------------------------------------





whether or not discharged, stayed or otherwise affected by any bankruptcy,
insolvency or other similar law or proceeding, whether created directly with the
Administrative Agent or any other Guaranteed Party or acquired by the
Administrative Agent or any other Guaranteed Party through assignment,
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all
Obligations of the Subsidiary Borrowers to the Administrative Agent and the
other Guaranteed Parties, including all of the foregoing, being hereinafter
collectively referred to as the “US Borrower Guaranteed Obligations”).
(b)    The Canadian Borrower hereby unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
other Guaranteed Parties, and their respective successors, endorsees,
transferees and assigns, the prompt payment of all Obligations of the Dutch
Borrower, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter become barred
by the statute of limitations, whether enforceable or unenforceable as against
the Dutch Borrower, whether or not discharged, stayed or otherwise affected by
any bankruptcy, insolvency or other similar law or proceeding, whether created
directly with the Administrative Agent or any other Guaranteed Party or acquired
by the Administrative Agent or any other Guaranteed Party through assignment,
endorsement or otherwise, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all
Obligations of the Dutch Borrower to the Administrative Agent and the other
Guaranteed Parties, including all of the foregoing, being hereinafter
collectively referred to as the “Canadian Borrower Guaranteed Obligations”).
(c)    The Dutch Borrower hereby unconditionally guarantees to the
Administrative Agent for the ratable benefit of the Administrative Agent and the
other Guaranteed Parties, and their respective successors, endorsees,
transferees and assigns, the prompt payment of all Obligations of the Canadian
Borrower, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter become barred
by the statute of limitations, whether enforceable or unenforceable as against
the Canadian Borrower, whether or not discharged, stayed or otherwise affected
by any bankruptcy, insolvency or other similar law or proceeding, whether
created directly with the Administrative Agent or any other Guaranteed Party or
acquired by the Administrative Agent or any other Guaranteed Party through
assignment, endorsement or otherwise, whether matured or unmatured, whether
joint or several, as and when the same become due and payable (whether at
maturity or earlier, by reason of acceleration, mandatory repayment or
otherwise), in accordance with the terms of any such instruments evidencing any
such obligations, including all renewals, extensions or modifications thereof
(all Obligations of the Canadian Borrower to the Administrative Agent and the
other Guaranteed Parties, including all of the foregoing, being hereinafter
collectively referred to as the “Dutch Borrower Guaranteed Obligations”).
SECTION 12.2     Nature of Guaranty. Subject to Section 12.1 above, each
Borrower Guarantor agrees that its Borrower Guaranty is a continuing,
unconditional guaranty of payment and not of collection, and that its
obligations under such Borrower Guaranty shall be primary, absolute and
unconditional, irrespective of, and unaffected by (a) the genuineness, validity,
regularity, enforceability or any future amendment of, or change in, this
Agreement or any other Loan Document or any other agreement,


99
93962692_4

--------------------------------------------------------------------------------





document or instrument to which such Borrower is or may become a party, (b) the
absence of any action to enforce its Borrower Guaranty, this Agreement or any
other Loan Document or the waiver or consent by the Administrative Agent or any
other Guaranteed Party with respect to any of the provisions of its Borrower
Guaranty, this Agreement or any other Loan Document, (c) the existence, value or
condition of, or failure to perfect a Lien, if any, against, any security for or
other guaranty of its Borrower Guaranteed Obligations or any action, or the
absence of any action, by the Administrative Agent or any other Guaranteed Party
in respect of such security or guaranty (including, without limitation, the
release of any such security or guaranty), (d) any structural change in,
restructuring of or other similar change of such Borrower or any of its
respective Subsidiaries or (e) any other action or circumstances which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor; it being agreed by each Borrower Guarantor that its obligations under
its Borrower Guaranty shall not be discharged until the final and indefeasible
payment, in full, of its Borrower Guaranteed Obligations and the termination of
the Commitments. To the extent permitted by law, each Borrower Guarantor
expressly waives all rights it may now or in the future have under any statute,
or at law or in equity, or otherwise, to compel the Administrative Agent or any
other Guaranteed Party to proceed in respect of its Borrower Guaranteed
Obligations against any other Credit Party, any other guarantor or any other
party or against any security for or other guaranty of the payment of its
Borrower Guaranteed Obligations before proceeding against, or as a condition to
proceeding against, any other Borrower. To the extent permitted by law, the each
Borrower Guarantor further expressly waives and agrees not to assert or take
advantage of any defense based upon the failure of the Administrative Agent or
any other Guaranteed Party to commence an action in respect of its Borrower
Guaranteed Obligations against any other Borrower, any other guarantor or any
other party or any security for the payment of its Borrower Guaranteed
Obligations. Each Borrower Guarantor agrees that any notice or directive given
at any time to the Administrative Agent or any other Guaranteed Party that is
inconsistent with the waivers in the preceding two sentences shall be null and
void and may be ignored by the Administrative Agent or such other Guaranteed
Party, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to its Borrower Guaranty for the reason that such pleading
or introduction would be at variance with the written terms of its Borrower
Guaranty, unless the Administrative Agent and the Required Lenders have
specifically agreed otherwise in writing. The foregoing waivers are of the
essence of the transaction contemplated by the Loan Documents and, but for each
applicable Borrower Guaranty and such waivers, the Administrative Agent and the
Lenders would decline to enter into this Agreement.
SECTION 12.3     Demand by the Administrative Agent. In addition to the terms
set forth in Section 12.2, and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Borrower Guaranteed
Obligations under this Agreement are declared to be immediately due and payable
in accordance with the terms of this Agreement, then each applicable Borrower
Guarantor that has guaranteed such Borrower Guaranteed Obligations shall, upon
demand in writing therefor by the Administrative Agent to the US Borrower, pay
(subject to the respective limitations in Section 12.1) all or such portion of
the outstanding Borrower Guaranteed Obligations then declared due and payable.
Payment by the any Borrower Guarantor shall be made to the Administrative Agent,
to be credited and applied upon such Borrower Guaranteed Obligations, in
immediately available funds to an account designated by the Administrative Agent
or at the Administrative Agent’s Office or at any other address that may be
specified in writing from time to time by the Administrative Agent.
SECTION 12.4     Waivers. In addition to the waivers contained in Section 12.2,
each Borrower Guarantor waives, and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshalling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by such Borrower of its
respective obligations under, or the enforcement by the Administrative Agent or
the other Guaranteed Parties of, its Borrower Guaranty. Each


100
93962692_4

--------------------------------------------------------------------------------





Borrower Guarantor further hereby waives diligence, presentment, demand, protest
and notice of whatever kind or nature with respect to any of its Borrower
Guaranteed Obligations and waives the benefit of all provisions of law which are
or might be in conflict with the terms of its Borrower Guaranty. Each Borrower
Guarantor represents, warrants and agrees that its obligations under its
Borrower Guaranty are not and shall not be subject to any counterclaims, offsets
or defenses of any kind against the Administrative Agent, any other Guaranteed
Party, any other Borrower whether now existing or which may arise in the future.
SECTION 12.5     Modification of Loan Documents etc. If the Administrative Agent
or the Lenders shall at any time or from time to time, with or without the
consent of, or notice to, each Borrower Guarantor (a) change or extend the
manner, place or terms of payment of, or renew or alter all or any portion of,
any Borrower Guaranteed Obligations, (b) take any action under or in respect of
the Loan Documents in the exercise of any remedy, power or privilege contained
therein or available to it at law, in equity or otherwise, or waive or refrain
from exercising any such remedies, powers or privileges, (c) amend or modify, in
any manner whatsoever, the Loan Documents, (d) extend or waive the time for
performance by any Borrower, any other guarantor or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document (other than its Borrower Guaranty), or waive such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance, (e) take and hold security or collateral for the
payment of its Borrower Guaranteed Obligations or sell, exchange, release,
dispose of, or otherwise deal with, any property pledged, mortgaged or conveyed,
or in which the Administrative Agent or any other Guaranteed Party has been
granted a Lien, to secure any Indebtedness of any Borrower Guarantor or any
other guarantor to the Administrative Agent or any other Guaranteed Party, (f)
release anyone who may be liable in any manner for the payment of any amounts
owed by any Borrower Guarantor or any other guarantor to the Administrative
Agent or any other Guaranteed Party, (g) modify or terminate the terms of any
intercreditor or subordination agreement pursuant to which claims of other
creditors of such Borrower Guarantor or any other guarantor are subordinated to
the claims of the Administrative Agent or any other Guaranteed Party or (h)
apply any sums by whomever paid or however realized to any Borrower Guaranteed
Obligations owing by any Borrower Guarantor or any other guarantor to the
Administrative Agent or any other Guaranteed Party in such manner as the
Administrative Agent or any other Guaranteed Party shall determine in its
reasonable discretion; then neither the Administrative Agent nor any other
Guaranteed Party shall incur any liability to any Borrower Guarantor as a result
thereof, and no such action shall impair or release the obligations of any
Borrower Guarantor under its Borrower Guaranty.
SECTION 12.6     Reinstatement. Each Borrower Guarantor agrees that, if any
payment made by any other Borrower Guarantor or any other Person applied to the
Obligations is at any time annulled, set aside, rescinded, invalidated, declared
to be fraudulent or preferential or otherwise required to be refunded or repaid,
or the proceeds of any collateral are required to be returned by the
Administrative Agent or any other Guaranteed Party to any Borrower, its estate,
trustee, receiver, liquidator, administrator or any other party, including,
without limitation, such Borrower Guarantor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment (subject to
the limitations in Section 12.1), such Borrower’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, its Borrower Guaranty shall have been canceled or
surrendered, its Borrower Guaranty shall be reinstated in full force and effect,
and such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any Borrower Guarantor in respect
of the amount of such payment.
SECTION 12.7     No Subrogation. Notwithstanding any payment or payments by any
Borrower Guarantor hereunder, or any set-off or application of funds of any
Borrower Guarantor by the Administrative Agent or any other Guaranteed Party, or
the receipt of any amounts by the Administrative


101
93962692_4

--------------------------------------------------------------------------------





Agent or any other Guaranteed Party with respect to any of its Borrower
Guaranteed Obligations, no Borrower Guarantor shall be entitled to be subrogated
to any of the rights of the Administrative Agent or any other Guaranteed Party
against any other Borrower Guarantor or any other guarantor or against any
collateral security held by the Administrative Agent or any other Guaranteed
Party for the payment of its Borrower Guaranteed Obligations nor shall any
Borrower Guarantor seek any reimbursement from any other Borrower Guarantor or
any of the other guarantors in respect of payments made by such Borrower
Guarantor in connection with its Borrower Guaranteed Obligations, until all
amounts owing to the Administrative Agent and the other Guaranteed Parties on
account of its Borrower Guaranteed Obligations are paid in full and the
Commitments are terminated. If any amount shall be paid to any Borrower
Guarantor on account of such subrogation rights at any time when all of its
Borrower Guaranteed Obligations shall not have been paid in full, such amount
shall be held by such Borrower Guarantor in trust for the Administrative Agent,
segregated from other funds of such Borrower Guarantor, and shall, forthwith
upon receipt by such Borrower Guarantor, be turned over to the Administrative
Agent in the exact form received by such Borrower Guarantor (duly endorsed by
such Borrower Guarantor to the Administrative Agent, if required) to be applied
against its Borrower Guaranteed Obligations, whether matured or unmatured, in
such order as set forth herein.
ARTICLE XIII    

DEFAULT AND REMEDIES
SECTION 13.1     Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
(a)    Default in Payment of Principal of Loans and Reimbursement Obligations.
Any Borrower or any other Credit Party shall default in any payment of principal
of any Loan when due or in any payment of a Reimbursement Obligation (whether at
maturity, by reason of acceleration or otherwise).
(b)    Other Payment Default. Any Borrower or any other Credit Party shall
default in the payment when and as due (whether at maturity, by reason of
acceleration or otherwise) of interest on any Loan or Reimbursement Obligation
or the payment of any other Obligation (other than Cash Management Obligations),
and such default shall continue for a period of five (5) days.
(c)    Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of any Borrower or any
other Credit Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith that is subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
respect when made or deemed made or any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Credit Party herein, any other Loan Document, or in any document delivered
in connection herewith or therewith that is not subject to materiality or
Material Adverse Effect qualifications, shall be incorrect or misleading in any
material respect when made or deemed made.
(d)    Default in Performance of Certain Covenants. The US Borrower or any other
Credit Party shall:
(i)    default in the performance or observance of any covenant or agreement
contained in Sections 8.1(a), 8.1(b), 8.5(e)(i), 9.1 (with respect to the
existence of any Borrower) or 9.12 or Articles X or XI of this Agreement; or


102
93962692_4

--------------------------------------------------------------------------------





(ii)    default in the performance or observance of any covenant or agreement
contained in Section 8.2 and such default shall continue for a period of five
(5) days.
(e)    Default in Performance of Other Covenants and Conditions. The US Borrower
or any other Credit Party shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the US Borrower by the Administrative
Agent.
(f)    Hedging Agreement. The US Borrower or any other Credit Party shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owned by such Credit Party as a result
thereof exceeds $20,000,000.
(g)    Indebtedness Cross-Default. The US Borrower or any other Credit Party
shall (i) default in the payment of (A) any Indebtedness incurred pursuant to a
Qualified Unsecured Issuance or (B) any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $20,000,000, in either case, beyond the period of
grace if any, provided in the instrument or agreement under which such
Indebtedness was created, or (ii) default in the observance or performance of
any other agreement or condition relating to (A) any Indebtedness incurred
pursuant to a Qualified Unsecured Issuance or (B) any Indebtedness (other than
the Loans or any Reimbursement Obligation) the aggregate outstanding amount of
which Indebtedness is in excess of $20,000,000 or contained in any instrument or
agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, in any such case, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Indebtedness to become
due prior to its stated maturity (any applicable grace period having expired).
(h)    Other Cross-Defaults. The US Borrower or any other Credit Party shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract unless, but only as long as,
the existence of any such default is being contested by the US Borrower or any
such Subsidiary in good faith by appropriate proceedings and adequate reserves
in respect thereof have been established on the books of the US Borrower or such
Credit Party to the extent required by GAAP.
(i)    Change in Control. A Change in Control shall occur.
(j)    Voluntary Bankruptcy Proceeding. The US Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws, (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign, (v) admit in writing its inability to pay its debts as they
become due, (vi) make a general assignment for the benefit of creditors, or
(vii) take any corporate action for the purpose of authorizing any of the
foregoing.


103
93962692_4

--------------------------------------------------------------------------------





(k)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the US Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the US Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(l)    Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
the US Borrower or any Subsidiary thereof party thereto or any such Person shall
make any assertion of the same.
(m)    Termination Event. The occurrence of any of the following events: (i) the
US Borrower or any ERISA Affiliate fails to make full payment when due of all
amounts which, under the provisions of any Pension Plan or Sections 412 or 430
of the Code, the US Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) the sum of (A) Unfunded Pension Liabilities plus (B)
the amount (if any) by which the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, is in excess
of $10,000,000, whether or not any such liabilities are waived, with respect to
any Pension Plan or Non-U.S. Plans, (iii) a Termination Event, (iv) the US
Borrower or any ERISA Affiliate as employers under one or more Multiemployer
Plans makes a complete or partial withdrawal from any such Multiemployer Plan
and the plan sponsor of such Multiemployer Plans notifies such withdrawing
employer that such employer has incurred a withdrawal liability requiring
payments in an amount exceeding $10,000,000 in the aggregate or $4,000,000 per
annum, (v) any Credit Party or any Subsidiary fails to administer or maintain a
Non-U.S. Plan in compliance with the requirements of any and all Applicable Laws
or any Non-U.S. Plan is terminated or wound up and such event, individually or
in the aggregate with any similar event, could reasonably be expected to have a
Material Adverse Effect, or (vi) any Credit Party or any Subsidiary becomes
subject to the imposition of a financial penalty (which for this purpose shall
mean any Tax, penalty or other liability, whether by way of indemnity or
otherwise) with respect to one or more Non-U.S. Plans and such event or events,
either individually or in the aggregate with any similar event, could reasonably
be expected to have a Material Adverse Effect.
(n)    Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders to exceed $20,000,000 in any
Fiscal Year (to the extent not covered by independent third-party insurance as
to which the insurer does not dispute coverage), shall be entered against the US
Borrower or any Subsidiary thereof by any court and such judgment or order shall
continue without having been discharged, vacated or stayed for a period of
thirty (30) days after the entry thereof.
(o)    Environmental. Any one or more Environmental Claims shall have been
asserted against the US Borrower or any Subsidiary thereof; the US Borrower and
any Subsidiary thereof would be reasonable likely to incur liability as a result
thereof; and such liability would be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect.
SECTION 13.2     Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the US Borrower:


104
93962692_4

--------------------------------------------------------------------------------





(a)    Acceleration; Termination of Facilities. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations and Cash Management Obligations), to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by each Credit Party, anything in this
Agreement or the other Loan Documents to the contrary notwithstanding, and
terminate the Credit Facility and any right of the Borrowers to request
borrowings or Letters of Credit thereunder; provided, that upon the occurrence
of an Event of Default specified in Section 13.1(j) or (k), the Credit Facility
shall be automatically terminated and all Obligations (other than Hedging
Obligations and Cash Management Obligations) shall automatically become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by each Credit Party, anything in this Agreement or
in any other Loan Document to the contrary notwithstanding.
(b)    Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding subsection, the Borrowers shall at such
time deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such Cash Collateral account shall be returned to the
Borrowers.
(c)    Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations.


105
93962692_4

--------------------------------------------------------------------------------





SECTION 13.3     Rights and Remedies Cumulative; Non-Waiver; etc.
(a)     Neither the Administrative Agent nor any Lender shall by any act (except
by a written instrument pursuant to Section 15.1), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any Lender in exercising any
right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default. No
course of dealing between the Borrowers, the Administrative Agent and the
Lenders or their respective agents or employees shall be effective to change,
modify or discharge any provision of this Agreement or any of the other Loan
Documents or to constitute a waiver of any Event of Default. The enumeration of
the rights and remedies of the Administrative Agent and the Lenders set forth in
this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise.
(b)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 13.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender, the
Canadian Dollar Lender, the Euro Lender or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Lender, Canadian Dollar Lender, Euro Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 15.4 (subject to the terms
of Section 5.4), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any Debtor Relief Law; and provided, further, that if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 13.2
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 5.4, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
SECTION 13.4     Crediting of Payments and Proceeds. In the event that the
Borrowers shall fail to pay any of the Obligations when due and the Obligations
have been accelerated pursuant to Section 13.2, all payments received by the
Lenders upon the Obligations and all net proceeds from the enforcement of the
Obligations shall be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lender, the Canadian
Dollar Lender and the Euro Lender, each in its respective capacity as such,
ratably among the Administrative Agent, the Issuing Lenders, the Swingline
Lender, the Canadian Dollar Lender and the Euro Lender, in proportion to the
respective amounts described in this clause First payable to them;


106
93962692_4

--------------------------------------------------------------------------------





Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of any Hedging Obligations (including any termination payments
and any accrued and unpaid interest thereon) and that portion of the Obligations
constituting accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and their Affiliates in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of any Cash Management Obligations and that portion of the
Obligations constituting unpaid principal of the Loans and Reimbursement
Obligations, ratably among the Lenders and their Affiliates and the Issuing
Lenders in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Applicable Law.
Notwithstanding the foregoing, Cash Management Obligations and Hedging
Obligations shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article XIV for itself and its Affiliates as if a
“Lender” party hereto.
SECTION 13.5     Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 15.3) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments


107
93962692_4

--------------------------------------------------------------------------------





to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Issuing Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 15.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
SECTION 13.6     Judgment Currency.
(a)    The obligation of the Borrowers to make payments of the principal of and
interest on the Notes and the obligation of any such Person to make payments of
any other amounts payable hereunder or pursuant to any other Loan Document in
the currency specified for such payment shall not be discharged or satisfied by
any tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular currency expressed to be
payable pursuant to the applicable Loan Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrowers pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrowers to make payments in the applicable currency
shall be enforceable as an alternative or additional cause of action solely for
the purpose of recovering in the applicable currency the amount, if any, by
which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.
(b)    Without limiting Section 13.6(a), the Borrowers shall indemnify and hold
harmless the Administrative Agent, the Lenders and the Issuing Lenders, as
applicable, against any loss incurred by the Administrative Agent, any Lender or
any Issuing Lender as a result of any payment or recovery described in Section
13.6(a) and as a result of any variation having occurred in rates of exchange
between the date of any such amount becoming due under this Agreement or any
other Loan Document and the date of actual payment thereof. The foregoing
indemnity shall constitute a separate and independent obligation of the
Borrowers and shall continue in full force and effect notwithstanding any such
payment or recovery.
ARTICLE XIV    

THE ADMINISTRATIVE AGENT
SECTION 14.1     Appointment and Authority. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably designates and appoints Wells Fargo to act on
its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the Issuing Lenders, and no
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary


108
93962692_4

--------------------------------------------------------------------------------





or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
SECTION 14.2     Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 14.3     Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 15.2 and Section 13.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the US Borrower, a Lender or an
Issuing Lender.


109
93962692_4

--------------------------------------------------------------------------------





(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith (including, without
limitation, any report provided to it by an Issuing Lender pursuant to Section
3.9), (iii) the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein or therein or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article VI or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
SECTION 14.4     Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender or such Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or such Issuing Lender prior to the making of such
Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
SECTION 14.5     Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.
SECTION 14.6     Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the US Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the US Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders and the Issuing Lenders, appoint a


110
93962692_4

--------------------------------------------------------------------------------





successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security, if any, held by the Administrative Agent on behalf of the
Lenders or the Issuing Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security, if any,
until such time as a successor Administrative Agent is appointed) and (2) except
for any indemnity payments owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Lender directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent (other than any
rights to indemnity payments owed to the retiring Administrative Agent), and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrowers to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 15.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
(c)    Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of Wells Fargo as a retiring Issuing
Lender and Swingline Lender, (b) Wells Fargo as a retiring Issuing Lender and
Swingline Lender shall be discharged from all of its respective duties and
obligations hereunder or under the other Loan Documents, and (c) such successor
Issuing Lender shall issue letters of credit in substitution for the Letters of
Credit issued by Wells Fargo as a retiring Issuing Lender, if any, outstanding
at the time of such succession or make other arrangement satisfactory to Wells
Fargo as a retiring Issuing Lender to effectively assume the obligations of
Wells Fargo as a retiring Issuing Lender with respect to such Letters of Credit.
(d)    Notwithstanding anything to the contrary contained herein, Wells Fargo
may, upon thirty (30) days’ notice to the US Borrower and the Revolving Credit
Lenders, resign as Canadian Dollar Lender. In the event of any such resignation
as Canadian Dollar Lender, the US Borrower shall be entitled to appoint from
among the Revolving Credit Lenders or an Eligible Assignee, a successor Canadian
Dollar Lender hereunder; provided that (i) no Revolving Credit Lender shall be
required to accept such appointment as successor Canadian Dollar Lender, (ii)
any successor Canadian Dollar Lender shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed), and (iii)
until a Revolving Credit Lender or an Eligible Assignee shall have notified the
Administrative Agent and the current Canadian Dollar Lender in writing that it
has agreed to act as a successor Canadian Dollar Lender, the current Canadian
Dollar Lender shall continue as Canadian Dollar Lender hereunder. If no
successor Canadian Dollar Lender shall have been so appointed and accepted such
appointment within thirty (30) days after the Canadian Dollar Lender’s giving of
notice of resignation, then the Canadian Dollar Lender, with the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
may, on behalf of the Lenders, appoint an Eligible Assignee as a successor
Canadian Dollar Lender. Upon the acceptance of any


111
93962692_4

--------------------------------------------------------------------------------





appointment as Canadian Dollar Lender hereunder by a successor, such successor
Canadian Dollar Lender shall thereupon succeed to and become vested with all
rights, powers, privileges and duties of the replaced Canadian Dollar Lender,
and the replaced Canadian Dollar Lender shall be discharged from its duties and
obligations in its capacity as Canadian Dollar Lender without any other or
further act or deed on the part of such replaced Canadian Dollar Lender, the
Administrative Agent or any other Lender. If Wells Fargo resigns as Canadian
Dollar Lender, it shall retain all the rights of the Canadian Dollar Lender
provided for hereunder with respect to Canadian Dollar Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Revolving Credit Loans or fund risk
participations in outstanding Canadian Dollar Loans pursuant to Section
2.2(a)(ii).
(e)    Notwithstanding anything to the contrary contained herein, Wells Fargo
may, upon thirty (30) days’ notice to the US Borrower and the Revolving Credit
Lenders, resign as Euro Lender. In the event of any such resignation as Euro
Lender, the US Borrower shall be entitled to appoint from among the Revolving
Credit Lenders or an Eligible Assignee, a successor Euro Lender hereunder;
provided that (i) no Revolving Credit Lender shall be required to accept such
appointment as successor Euro Lender; (ii) any successor Euro Lender shall be
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed); and (iii) until a Revolving Credit Lender or an Eligible
Assignee shall have notified the Administrative Agent and the current Euro
Lender in writing that it has agreed to act as a successor Euro Lender, the
current Euro Lender shall continue as Euro Lender hereunder. If no successor
Euro Lender shall have been so appointed and accepted such appointment within
thirty (30) days after the Euro Lender’s giving of notice of resignation, then
the Euro Lender, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), may, on behalf of the Lenders, appoint
an Eligible Assignee as a successor Euro Lender. Upon the acceptance of any
appointment as Euro Lender hereunder by a successor, such successor Euro Lender
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the replaced Euro Lender, and the replaced Euro Lender shall be
discharged from its duties and obligations in its capacity as Euro Lender
without any other or further act or deed on the part of such replaced Euro
Lender, the Administrative Agent or any other Lender. If Wells Fargo resigns as
Euro Lender, it shall retain all the rights of the Euro Lender provided for
hereunder with respect to Euro Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Credit Lenders to make Revolving Credit Loans or fund risk participations in
outstanding Euro Loans pursuant to Section 2.2(b)(ii).
SECTION 14.7     Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 14.8     No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, bookrunners, lead managers, arrangers, lead arrangers or co-arrangers
listed on the cover page or signature pages hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.


112
93962692_4

--------------------------------------------------------------------------------





SECTION 14.9     Guaranty Matters. Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion to release any Subsidiary Guarantor from its obligations under any
Loan Documents if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder or otherwise is eligible to be released as a
Subsidiary Guarantor hereunder. Upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty Agreement pursuant to this Section 14.9. In each case as
specified in this Section 14.9, the Administrative Agent will, at the Borrowers’
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to release such Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty Agreement in accordance with
the terms of the Loan Documents and this Section 14.9.
SECTION 14.10     Hedging Agreements and Cash Management Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 13.4 by
virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article XIV to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to, Cash
Management Agreements and Hedging Agreements unless the Administrative Agent has
received written notice of such Cash Management Agreements and Hedging
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE XV    

MISCELLANEOUS
SECTION 15.1     Notices.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to any Borrower:    Pool Corporation
109 Northpark Boulevard
Covington, Louisiana 70433
Attention: Mark Joslin, Chief Financial Officer
Telephone No.: (985) 801-5702
Telecopy No.: (985) 801-8302
    Email:     mark.joslin@poolcorp.com    


113
93962692_4

--------------------------------------------------------------------------------





With copies to:    Pool Corporation
109 Northpark Blvd
Covington, Louisiana 70433
Attention: Jennifer Neil, General Counsel
Telephone No.: (985) 801-5269
Telecopy No.: (985) 801-8269
    Email:     jennifer.neil@poolcorp.com
If to Wells Fargo as
Administrative Agent:    Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention of: Syndication Agency Services
Telephone No.: (704) 590-2703
Telecopy No.: (704) 715-0092
Email: AgencyServices.Requests@wellsfargo.com


With copies to:    Wells Fargo Bank, National Association
MAC D1053-144
301 S. College Street, 14th Floor
Charlotte, NC 28202
Attention: Irena Stavreska, Director
Telephone No.: (704) 715-5769
Telecopy No.: (704) 715-1438
    Email: irena.stavreska@wellsfargo.com
If to any Lender
(or any Issuing Lender):        To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or any Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to


114
93962692_4

--------------------------------------------------------------------------------





an Internet or intranet website shall be deemed received upon the deemed receipt
by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrowers and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(d)    Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
(e)    Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Borrower Materials or the adequacy of the Platform, and expressly disclaim
liability for errors or omissions in the Borrower Materials. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet (including, without limitation, the Platform), except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Credit Party, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages,
losses or expenses (as opposed to actual damages, losses or expenses).
SECTION 15.2     Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 6.1 without the written consent
of each Lender;
(b)    [Intentionally Omitted];
(c)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 13.2) or the amount of Loans of any
Lender, in any case, without the written consent of each Lender directly and
adversely affected thereby;


115
93962692_4

--------------------------------------------------------------------------------





(d)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory repayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;
(e)    reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (vi) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly and
adversely affected thereby; provided that only the consent of the Required
Lenders shall be necessary (i) to waive any obligation of the Borrowers to pay
interest at the rate set forth in Section 5.1(c) during the continuance of an
Event of Default, or (ii) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Obligation or to reduce any fee
payable hereunder;
(f)    change Section 5.6 or Section 13.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby;
(g)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or
(h)    release all of the Subsidiary Guarantors or release Subsidiary Guarantors
comprising substantially all of the credit support for the Obligations, in
either case, from the Subsidiary Guaranty Agreement (other than as authorized in
Section 14.9), without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) unless in writing and signed by the Canadian
Dollar Lender in addition to the Lenders required above, affect the rights or
duties of the Canadian Dollar Lender under this Agreement or any other Loan
Document; (v) unless in writing and signed by the Euro Lender in addition to the
Lenders required above, affect the rights or duties of the Euro Lender under
this Agreement or any other Loan Document; (vi) each Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (vii) each Letter of Credit Application may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto; provided that a copy of such amended Letter of Credit
Application shall be promptly delivered to the Administrative Agent upon such
amendment or waiver, and (viii) the Administrative Agent and the US Borrower (on
behalf of itself and the other Borrowers) shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the US Borrower shall have jointly identified an
obvious error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender and (B) any amendment,


116
93962692_4

--------------------------------------------------------------------------------





waiver, or consent hereunder which requires the consent of all Lenders or each
affected Lender that by its terms disproportionately and adversely affects any
such Defaulting Lender relative to other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 15.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 2.9 (including, without limitation, as applicable, (1) to
permit increases in the Revolving Credit Commitment pursuant to Section 2.9 to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include all such Revolving Credit Commitment increases in any
determination of Required Lenders; provided that no amendment or modification
shall result in any increase in the amount of any Lender’s Commitment or any
increase in any Lender’s Revolving Credit Commitment Percentage, in each case,
without the written consent of such affected Lender
SECTION 15.3     Expenses; Indemnity.
(a)    Costs and Expenses. The Borrowers will (i) pay all out-of-pocket expenses
(including, without limitation, all costs of electronic or internet distribution
of any information hereunder) of the Administrative Agent in connection with (A)
the preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including, without
limitation, all out-of-pocket syndication and due diligence expenses and
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent and (B) the preparation, execution and delivery of any
waiver, amendment or consent by the Administrative Agent or the Lenders relating
to this Agreement or any other Loan Document, including, without limitation,
reasonable fees and disbursements of counsel for the Administrative Agent, (ii)
pay all reasonable out-of-pocket expenses of the Administrative Agent, each
Lender and each Issuing Lender actually incurred in connection with the
administration and enforcement of any rights and remedies of the Administrative
Agent, the Lenders and the Issuing Lenders under the Credit Facility, including,
without limitation, in connection with any workout, restructuring, bankruptcy or
other similar proceeding, creating and perfecting Liens in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Lenders, enforcing
any Obligations of, or collecting any payments due from, the Borrowers or any
Subsidiary Guarantor by reason of an Event of Default (including in connection
with the sale of, collection from, or other realization upon any collateral or
the enforcement of the Subsidiary Guaranty Agreement); consulting with
appraisers, accountants, engineers, attorneys and other Persons concerning the
nature, scope or value of any right or remedy of the Administrative Agent, any
Lender or any Issuing Lender hereunder or under any other Loan Document or any
factual matters in connection therewith, which expenses shall include without
limitation the reasonable fees and disbursements of such Persons, and (iii)
defend, indemnify and hold harmless the Administrative Agent, the Lenders and
the Issuing Lenders, and their respective parents, Subsidiaries, Affiliates,
partners, employees, agents, officers, advisors and directors, from and against
any losses, penalties, fines, liabilities, settlements, damages, costs and
expenses, suffered by any such Person in connection with any claim (including,
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Lender or any
Issuing Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents, reports or other information provided to the
Administrative Agent, any Lender or any Issuing Lender or contemplated by or
referred to herein or therein or the transactions contemplated hereby or
thereby, including, without limitation, reasonable attorney’s and consultant’s
fees, except to the extent that any of the foregoing (x) are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted directly from the gross negligence or willful misconduct of the party
seeking indemnification therefor or (y) result from


117
93962692_4

--------------------------------------------------------------------------------





a claim brought by any Credit Party against an indemnitee for breach in bad
faith of the obligations under this Agreement or the other Loan Documents of the
party seeking indemnification if such Credit Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. All amounts due under this Section shall be payable
promptly after demand therefor.
(b)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) of this Section to
be paid by it to the Administrative Agent (or any sub-agent thereof), any
Issuing Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro Lender or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Revolving Credit Exposure at such
time, or if Revolving Credit Exposure has been reduced to zero, then based on
such Lender’s share of the Revolving Credit Exposure prior to such reduction) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that with respect to such unpaid amounts owed
to any Issuing Lender, the Swingline Lender, the Canadian Dollar Lender or the
Euro Lender solely in its capacity as such, only the Revolving Credit Lenders
shall be required to pay such unpaid amounts, such payment to be made severally
among them based on such Revolving Credit Lenders’ Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) provided, further, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender, the Canadian Dollar
Lender or the Euro Lender in its capacity as such, or against any Related Party
of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such Issuing Lender, the Swingline Lender, the Canadian Dollar
Lender or the Euro Lender in connection with such capacity. The obligations of
the Lenders under this clause (b) are subject to the provisions of Section 5.7.
SECTION 15.4     Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Lender, the Swingline Lender, the Canadian
Dollar Lender, the Euro Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro
Lender or any such Affiliate to or for the credit or the account of the
Borrowers or any other Credit Party against any and all of the obligations of
the Borrowers or such Credit Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender, such Issuing Lender, the
Swingline Lender, the Canadian Dollar Lender or the Euro Lender or any of their
respective Affiliates, irrespective of whether or not such Lender, such Issuing
Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender,
such Issuing Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro
Lender or such Affiliate different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender or any Affiliate thereof shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 13.4 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate of a Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender, the Canadian Dollar Lender, the Euro Lender and
the other Lenders, and (y) the Defaulting Lender or its Affiliate shall provide
promptly to the Administrative Agent a statement describing


118
93962692_4

--------------------------------------------------------------------------------





in reasonable detail the Obligations owing to such Defaulting Lender or any of
its Affiliates as to which it exercised such right of setoff. The rights of each
Lender, each Issuing Lender, the Swingline Lender, the Canadian Dollar Lender,
the Euro Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender, the Canadian Dollar
Lender, the Euro Lender or their respective Affiliates may have. Each Lender,
each Issuing Lender, the Swingline Lender, the Canadian Dollar Lender and the
Euro Lender agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.
SECTION 15.5     Governing Law. This Agreement and the other Loan Documents and
any claim, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 15.6     Jurisdiction and Venue.
(a)    Jurisdiction. Each Borrower and each other Credit Party irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, the Canadian Dollar Lender, the Euro
Lender or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by Applicable Law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender, any Issuing Lender, the Swingline Lender, the
Canadian Dollar Lender or the Euro Lender may otherwise have to bring any action
or proceeding relating to this Agreement or any other Loan Document against any
Borrower or any other Credit Party or its properties in the courts of any
jurisdiction.
(b)    Venue. Each Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court
(c)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 15.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 15.7     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR


119
93962692_4

--------------------------------------------------------------------------------





INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 15.8     Reversal of Payments. To the extent a Borrower makes a payment
or payments to the Administrative Agent for the ratable benefit of the Lenders
or the Administrative Agent receives any payment or proceeds of the collateral
which payments or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable cause, then, to the
extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent, and each Lender and each Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable ratable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent plus interest thereon at a per annum rate equal to the Federal Funds Rate
from the date of such demand to the date such payment is made to the
Administrative Agent.
SECTION 15.9     Injunctive Relief; Punitive Damages.
(a)    The Borrowers recognize that, in the event the Borrowers fail to perform,
observe or discharge any of their obligations or liabilities under this
Agreement, any remedy of law may prove to be inadequate relief to the
Administrative Agent and the Lenders. Therefore, the Borrowers agree that the
Administrative Agent and the Lenders, at the Administrative Agent’s or the
Required Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
(b)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, each Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in clause
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
SECTION 15.10     Accounting Matters.
(a)    If at any time any change in GAAP (other than the adoption of IFRS) would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrowers or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrowers shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of


120
93962692_4

--------------------------------------------------------------------------------





such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Without limiting the foregoing, (i) leases (including leases entered into or
renewed after the Closing Date) shall be classified and accounted for (and the
interest component thereof calculated) on a basis consistent with that reflected
in the audited financial statements for the Fiscal Year ended December 31, 2016
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto (unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above) and (ii) the Borrowers
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between classification and accounting
of such leases made before and after giving effect to such change in GAAP.
(b)    If at any time (x) the Borrowers adopt IFRS with the agreement of its
independent public accountants and (y) the SEC requires or permits United States
reporting companies to utilize IFRS in lieu of GAAP for reporting purposes, the
Borrowers shall promptly notify the Administrative Agent in writing that they
have elected to so use IFRS in lieu of GAAP and, upon any such notice,
references herein to GAAP shall thereafter be construed to mean IFRS as in
effect from time to time; provided that, to the extent that such election would
affect any financial ratio set forth in this Agreement or requirement, (i) the
Borrowers shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such election and
(ii) if the Borrowers, the Administrative Agent or the Required Lenders shall so
request, the Administrative Agent, the Required Lenders and the Borrowers shall
negotiate in good faith to amend such ratio to preserve the original intent
thereof in light of such election; provided that, until so amended, such ratio
or requirement shall continue to be computed in accordance with GAAP prior to
such election.
SECTION 15.11     Successors and Assigns; Participations.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that, in each case, any such assignment shall be
subject to the following conditions:


121
93962692_4

--------------------------------------------------------------------------------





(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment, unless each of the Administrative Agent and, so long as
no Default or Event of Default has occurred and is continuing, the US Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the US Borrower shall be deemed to have given its
consent ten (10) Business Days after the date written notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the US Borrower prior to such tenth (10th)
Business Day;
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the US Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided, that the US Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
(C)    the consents of the Canadian Dollar Lender, the Euro Lender, the Issuing
Lenders and the Swingline Lender shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and


122
93962692_4

--------------------------------------------------------------------------------





recordation fee of $3,500 for each assignment; provided that (A) only one such
fee will be payable in connection with simultaneous assignments to two or more
related Approved Funds by a Lender and (B) the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
any Borrower or any Subsidiary or Affiliate of any Borrower or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for primary benefit of a natural Person).
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the US Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender, the
Canadian Dollar Lender, the Euro Lender and each other Lender hereunder (and
interest accrued thereon), and (B) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit, Canadian
Dollar Loans, Euro Loans and Swingline Loans in accordance with its Revolving
Credit Commitment Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 15.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section (other than a


123
93962692_4

--------------------------------------------------------------------------------





purported assignment to a natural Person or any Borrower or any Borrower’s
Subsidiaries or Affiliates, which shall be null and void).
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at one of its offices in
Charlotte, North Carolina, a copy of each Assignment and Assumption and each
Lender Addition and Acknowledgement Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the US Borrower and any Lender (but only to the extent of
entries in the Register that are applicable to such Lender), at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for primary benefit of a natural Person) or a
Borrower or any Borrower’s Affiliates or Subsidiaries) (each, a “Participant”)
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and/or
the Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Issuing Lenders, the
Swingline Lender, the Canadian Dollar Lender, the Euro Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 15.3(b) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 15.2 that directly
and adversely affects such Participant and could not be affected by a vote of
the Required Lenders. The Borrowers agree that each Participant shall be
entitled to the benefits of Sections 5.8, 5.9, 5.10 and 5.11 (subject to the
requirements and limitations therein, including the requirements under Section
5.11(f) (it being understood that the documentation required under Section
5.11(f) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.12 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 5.10 or 5.11, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 5.12 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 15.4 as though it were a Lender; provided that such Participant agrees
to be subject to Sections 5.6 and 15.4 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts of (and stated
interest on) each Participant’s interest


124
93962692_4

--------------------------------------------------------------------------------





in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the US Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 5.11 unless the US Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the US
Borrower, to comply with Section 5.11(e) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 15.12     Confidentiality. Each of the Administrative Agent, the Lenders
and the Issuing Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Law or regulations or
in any legal, judicial, administrative proceeding or other compulsory process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement or Cash Management Agreement with a Lender or the Administrative
Agent) or any action or proceeding relating to this Agreement or any other Loan
Document (or any Hedging Agreement or Cash Management Agreement with a Lender or
the Administrative Agent) or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to any Borrower and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating any Borrower or its Subsidiaries or the Credit Facility
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the Credit Facility,
(h) with the consent of the US Borrower, (i) deal terms and other information
customarily reported to Thomson Reuters, other bank market data collectors and
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (x) becomes


125
93962692_4

--------------------------------------------------------------------------------





publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent, any Lender, any Issuing Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers, (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or affiliates, or
(l) for purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 15.13     Performance of Duties. Each of the Credit Party’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Credit Party at its sole cost and expense.
SECTION 15.14     All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 15.15     Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.
SECTION 15.16     Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 15.17     Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction. In the
event that any provision is held to be so prohibited or unenforceable in any
jurisdiction, the Administrative Agent, the Lenders and the US Borrower shall
negotiate in good faith to amend such provision to preserve the original intent
thereof in such jurisdiction (subject to the approval of the Required Lenders).


126
93962692_4

--------------------------------------------------------------------------------





SECTION 15.18     Counterparts; Integration; Effectiveness; Electronic
Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Arrangers and/or the Issuing Lenders, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 6.1, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 15.19     Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full, all Letters of Credit have been
terminated or expired and all Commitments have been terminated. No termination
of this Agreement shall affect the rights and obligations of the parties hereto
arising prior to such termination or in respect of any provision of this
Agreement which survives such termination.
SECTION 15.20     Advice of Counsel, No Strict Construction. Each of the parties
represents to each other party hereto that it has discussed this Agreement with
its counsel. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
SECTION 15.21     Inconsistencies with Other Documents; Independent Effect of
Covenants.
(a)    In the event there is a conflict or inconsistency between this Agreement
and any other Loan Document, the terms of this Agreement shall control; provided
that any provision of the other Loan Documents which imposes additional burdens
on any Borrower or its Subsidiaries or further restricts the rights of any
Borrower or its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
(b)    The Borrowers expressly acknowledge and agree that each covenant
contained in Articles IX, X or XI hereof shall be given independent effect.
Accordingly, the Borrowers shall not engage in any transaction or other act
otherwise permitted under any covenant contained in Articles IX, X or XI if,
before or after giving effect to such transaction or act, the Borrowers shall or
would be in breach of any other covenant contained in Articles IX, X or XI.


127
93962692_4

--------------------------------------------------------------------------------





SECTION 15.22     Special Provisions Regarding Dutch Act on the Financial
Supervision.
(a)    Each Lender makes the following declarations and representations to the
Dutch Borrower: (i) it is, on the date specified for such Lender pursuant to
following clause (b), (x) a PMP or (y) it forms a restricted circle (besloten
kring) with the Dutch Borrower and (ii) it has made its own credit assessment of
the Dutch Borrower.
(b)    Each declaration and representation set out in paragraph (a) above is
made by each aforementioned Lender on the date of this Agreement (if a party
hereto on such date) and by any future Lender on the date of its becoming a
Lender; provided that the declaration and representation set out in paragraph
(a) above shall not be required to be made by any Lender if, and to the extent
that, on the date it becomes a Lender it is not a requirement under Dutch law
that such Lender needs to either (x) qualify as a PMP or (y) form a restricted
circle (besloten kring) with the Dutch Borrower.
SECTION 15.23     USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrowers that pursuant to the requirements of the PATRIOT
Act or any other Anti-Money Laundering Laws, it is required to obtain, verify
and record information that identifies the Borrowers and the Subsidiary
Guarantors, which information includes the name and address of the Borrowers and
each Subsidiary Guarantor and other information that will allow such Lender to
identify the Borrowers or such Subsidiary Guarantor in accordance with the
PATRIOT Act or such Anti-Money Laundering Laws.
SECTION 15.24     No Advisory or Fiduciary Responsibility.
(a)    In connection with all aspects of each transaction contemplated hereby,
each Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, and the Borrowers are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising any Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to any Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of a Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and (v)
the Administrative Agent, the Arrangers and the Lenders have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or


128
93962692_4

--------------------------------------------------------------------------------





of any other Loan Document) and the Credit Parties have consulted their own
legal, accounting, regulatory and tax advisors to the extent they have deemed
appropriate.
(b)    Each Credit Party acknowledges and agrees that each Lender, the Arrangers
and any Affiliate thereof may lend money to, invest in, and generally engage in
any kind of business with, any Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or Arranger or an Affiliate thereof (or an agent or any other person with
any similar role under the Credit Facilities) and without any duty to account
therefor to any other Lender, the Arrangers, the Borrowers or any Affiliate of
the foregoing.  Each Lender, the Arrangers and any Affiliate thereof may accept
fees and other consideration from any Borrower or any Affiliate thereof for
services in connection with this Agreement, the Credit Facilities or otherwise
without having to account for the same to any other Lender, the Arrangers, any
Borrower or any Affiliate of the foregoing.
SECTION 15.25     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 15.26     Lender ERISA Representation. Each Lender as of the Closing
Date represents and warrants as of the Closing Date to the Administrative Agent
and the Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, for the benefit of the Borrowers or any other Credit Party, that such
Lender is not and will not be (a) an employee benefit plan subject to Title I of
ERISA, (b) a plan or account subject to Section 4975 of the Code; (c) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (d) a “governmental plan” within the meaning of ERISA.
SECTION 15.27     Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement,
effective from and after the Closing Date. The execution and delivery of this
Agreement shall not constitute a novation of any indebtedness or other


129
93962692_4

--------------------------------------------------------------------------------





obligations owing to the Lenders or the Administrative Agent under the Existing
Credit Agreement based on facts or events occurring or existing prior to the
execution and delivery of this Agreement. On the Closing Date, the credit
facility described in the Existing Credit Agreement, shall be amended,
supplemented, modified and restated in their entirety by the facilities
described herein, and all loans and other obligations of the Borrowers
outstanding as of such date under the Existing Credit Agreement, shall be deemed
to be loans and obligations outstanding under the corresponding facilities
described herein, without any further action by any Person, except that the
Administrative Agent shall make such transfers of funds as are necessary in
order that the outstanding balance of such Loans, together with any Loans funded
on the Closing Date, reflect the respective Commitments of the Lenders
hereunder.
[Signature Pages Follow]






130
93962692_4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.


    
POOL CORPORATION, as US Borrower
By: /s/ Mark W. Joslin                                          
Name: Mark W. Joslin
Title: Senior Vice-President & Chief Financial Officer
 
 
SCP DISTRIBUTORS CANADA INC., as Canadian Borrower
By: /s/ Mark W. Joslin                                          
Name: Mark W. Joslin
Title: Treasurer
 
 
SCP POOL B.V., as Dutch Borrower
By: /s/ Mark W. Joslin                                          
Name: Mark W. Joslin
Title: Director









Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------






AGENT AND LENDERS:


        
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, an Issuing Lender, the Canadian
Dollar Lender, the Euro Lender, and a Lender
By: /s/ Irena Stavreska                                          
Name: Irena Stavreska
Title: Director
 
 
 
 
 
 
 
 
 
 
 
 





Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------








        
BANK OF AMERICA, N.A., as a Lender
By: /s/ Adam Rose                                                     
Name: Adam Rose
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 





Amended and Restated Credit Agreement
Pool Corporation
Signature Page

--------------------------------------------------------------------------------





        
MUFG UNION BANK, N.A., as a Lender
By: /s/ George Stoecklein                                        
Name: George Stoecklein
Title: Managing Director
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
CAPITAL ONE, N.A., as a Lender
By: /s/ Lisa D. Morton                                        
Name: Lisa D. Morton
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
REGIONS BANK, as a Lender
By: /s/ Jorge E. Goris                                      
Name: Jorge E. Goris
Title: SVP
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
BRANCH BANKING AND TRUST COMPANY, as a Lender
By: /s/ Sarah Salmon                                      
Name: Sarah Salmon
Title: Senior Vice President
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LTD., NEW YORK BRANCH, as a Lender
By: /s/ Hsiwei Chen                                 
Name: Hsiwei Chen
Title: VP
 
By: /s/ Pinyen Shih                                   
Name: Pinyen Shih
Title: Executive Director
 
 
 
 
 
 
 
 









Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
FIFTH THIRD BANK, as a Lender
By: /s/ Jon C. Long                                 
Name: Jon C. Long
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
JPMORGAN CHASE BANK N.A., as a Lender
By: /s/ Grace Knight                                
Name: Grace Knight
Title: Vice President
 
 
 
 
 
 
 
 
 
 
 
 





Credit Agreement
Pool Corporation
Signature Page



--------------------------------------------------------------------------------





        
THE BANK OF EAST ASIA, LTD, NEW YORK BRANCH, as a Lender
By: /s/ James Hua                             
Name: James Hua
Title: SVP
 
By: /s/ Kitty Sin                            
Name: Kitty Sin
Title: SVP
 
 
 
 
 
 
 
 







Credit Agreement
Pool Corporation
Signature Page

